Exhibit 10.43

 

EXECUTION COPY

 

AGREEMENT

 

DATED 12th July, 2004

 

€140,000,000

 

CREDIT FACILITY

 

FOR

 

SECOND SHURGARD FINANCE S.À R.L.

 

ARRANGED BY

 

THE ROYAL BANK OF SCOTLAND

 

WITH

 

THE ROYAL BANK OF SCOTLAND PLC

as Facility Agent

 

relating to the development of

a portfolio of Properties

 

[GRAPHIC]

 

ALLEN & OVERY LLP

 

LONDON

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

1.

   Interpretation    1

2.

   Facility    25

3.

   Purpose    26

4.

   Conditions precedent    27

5.

   Utilisation    27

6.

   Optional Currencies    28

7.

   Repayment    32

8.

   Prepayment and cancellation    33

9.

   Interest    37

10.

   Interest Periods    39

11.

   Market disruption    40

12.

   Taxes    40

13.

   Increased Costs    43

14.

   Mitigation    44

15.

   Payments    45

16.

   Bank Accounts    48

17.

   Guarantee and indemnity    51

18.

   Representations    56

19.

   Information covenants    63

20.

   General covenants    65

21.

   Development covenants    72

22.

   Property covenants    78

23.

   Default    85

24.

   Security    89

25.

   The Administrative Parties    92

26.

   Evidence and Calculations    96

27.

   Fees    97

28.

   Indemnities and Break Costs    97

29.

   Expenses    98

30.

   Amendments and waivers    99

31.

   Changes to the Parties    100

32.

   Disclosure of Information    105

33.

   Set-Off    106

34.

   Pro Rata Sharing    106

35.

   Severability    107

36.

   Counterparts    107

37.

   Notices    107

38.

   Language    109

39.

   Governing law    109

40.

   Enforcement    109

 



--------------------------------------------------------------------------------

Schedule

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

1.

   Original Parties    111

2.

   Conditions precedent documents    113

3.

   Form of Request    125

4.

   Calculation of the Mandatory Cost    126

5.

   Forms of Accession and Resignation Documents    129

6.

   Form of Compliance Certificate    134

7.

   Stamp Duty and Registration and Formality Requirements    135

8.

   Principles of Construction    138

Signatories

   142

 



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 12th July, 2004

 

BETWEEN:

 

(1) SECOND SHURGARD SPRL (the Company) (a private limited liability company
incorporated under the laws of Belgium registered with its register of legal
entities (RPM/RPR) number 0864.611.874);

 

(2) SECOND SHURGARD FINANCE S.À R.L (the Borrower) (a company incorporated as a
société à responsabilité limitée under the laws of Luxembourg with its
registered office at 1 rue des Glacis, L - 1628 Luxembourg, registered with the
Luxembourg Register of Commerce and Companies under number B-101, 011);

 

(3) THE COMPANIES listed in Schedule 1 (Original Parties) as original guarantors
(in this capacity the Original Guarantors);

 

(4) THE ROYAL BANK OF SCOTLAND as Mandated Lead Arranger (in this capacity the
Mandated Lead Arranger);

 

(5) THE FINANCIAL INSTITUTION listed in Schedule 1 (Original Parties) as
original lender (the Original Lender); and

 

(6) THE ROYAL BANK OF SCOTLAND PLC as facility agent (in this capacity the
Facility Agent).

 

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Definitions

 

In this Agreement:

 

Accession Agreement means an agreement substantially in the form of Part 3 of
Schedule 5 (Form of Accession and Resignation Documents) incorporating such
changes as the Facility Agent may approve or reasonably require.

 

Account means a Master Proceeds Account, a Disbursement Account or a Property
Proceeds Account and, where the context requires, includes each of them.

 

Account Security Agreement means a document in an agreed form creating a
Security Interest over any bank account of an Obligor in favour of the Finance
Parties.

 

Additional Guarantor means a member of the Group which becomes a Guarantor after
the date of this Agreement in accordance with Clause 31.8 (Additional
Guarantors).

 

Additional Property means any Approved Property acquired by a Guarantor after
the date of this Agreement in accordance with the terms of this Agreement.

 

Administrative Party means the Mandated Lead Arranger or the Facility Agent.

 

Administrative Services Agreement means the agreement entered into between the
Borrower and Shurgard Europe on or about the date of this Agreement, pursuant to
which Shurgard Europe provides certain administrative services to the Borrower.

 

1



--------------------------------------------------------------------------------

Affiliate means a Subsidiary or a Holding Company of a person or any other
Subsidiary of that Holding Company.

 

Applicable Registration and Formality Requirements means the registration and
formality requirements set out in Part 2 of Schedule 7 (Stamp Duty and
Registration and Formality Requirements).

 

Applicable Stamp Duties means those stamp duties and charges set out in Part 1
of Schedule 7 (Stamp Duty and Registration and Formality Requirements).

 

Approved Property has the meaning given to that term in Clause 22.6 (Approved
Properties).

 

Architect means, in relation to a Property, any firm of architects appointed by
an Obligor in respect of the Development of that Obligor’s Property.

 

Asset Company means, in relation to a Property, the Guarantor (excluding the
Company, the Borrower and each Managing Company) incorporated in the
jurisdiction where the Property that it legally and beneficially owns, is
located.

 

Attributable Commitment means, subject to Clause 2.2 (Reduction of Commitment)
and Clause 22.6 (Approved Properties), in respect of a Property, an amount of
the Total Commitments that were allocated to that Property for its Development
as set out in the approved Real Estate Package for that Property.

 

Attributable Loan means, in respect of a Property, each Loan outstanding in
respect of the Development of that Property.

 

Available Proceeds means:

 

  (a) the aggregate amount outstanding of the Loans;

 

  (b) any Subordinated Loan advanced to the Borrower by an Equity Investor; or

 

  (c) any amount in the Borrower’s Disbursement Account.

 

Availability Period means the period from and including the date of this
Agreement to and including the third anniversary of the date of this Agreement.

 

Batched Interest Cover means Interest Cover calculated on each Property Batch.

 

Belgian Companies Code means the Belgian Companies Code dated 7th May, 1999, as
amended.

 

Belgian Obligor means any Obligor incorporated in Belgium and, where designated
as being Original, means the Company.

 

Borrower has the meaning given to that term in paragraph (2) of the Parties
Clause.

 

Break Costs means the amount (if any) which a Lender is entitled to receive
under Clause 28.3 (Break Costs) as compensation if any part of a Loan or overdue
amount is repaid or prepaid.

 

2



--------------------------------------------------------------------------------

Break Even Point means in relation to any Property, the earlier of:

 

  (a) the date falling 12 months after Construction Completion for that
Property; and

 

  (b) the last date in any calendar month during which aggregate operating
income derived by the relevant Obligor from the operation of that Property in
that calendar month, as determined by the Facility Agent (acting reasonably) in
accordance with the then most recent Monthly Report, exceeds aggregate operating
costs and expenses incurred by that Obligor in relation to that Property during
that calendar month.

 

Budgeted Costs means the itemised budgeted costs and expenses relating to the
financing or refinancing and development of each Property as specified in the
approved Real Estate Package in relation to that Property (including capitalised
interest but excluding any carry cost (as specified in the approved Real Estate
Package) of the investment in the Development).

 

Building Contract means a trade or building contract entered into or to be
entered into between an Obligor and a Contractor, including all documents
referred to in that contract.

 

Building Lease means a Lease between an Asset Company and the Managing Company
that is the Holding Company of that Asset Company in respect of a Property owned
by that Asset Company.

 

Business Day means a day (other than a Saturday or a Sunday) on which banks are
open for general business in London, Luxembourg, Brussels and:

 

  (a) if on that day a payment in or a purchase of a currency (other than euro)
is to be made, the principal financial centre of the country of that currency;
or

 

  (b) if on that day a payment in or a purchase of euro is to be made, which is
also a TARGET Day.

 

CIBOR means for an Interest Period of any Loan or overdue amount in Danish
Kroner:

 

  (a) the applicable Screen Rate; or

 

  (b) if no Screen Rate is available for that Interest Period, the arithmetic
mean (rounded upward to four decimal places) of the rates as supplied to the
Facility Agent at its request quoted by the Reference Banks to leading banks in
the Copenhagen interbank market,

 

as of 11.00 a.m. (Copenhagen time) on the Rate Fixing Day for the offering of
deposits in euro for a period comparable to that Interest Period.

 

Collateral Warranty means, in relation to a Property, a collateral warranty
given by a Major Development Party in favour of the Facility Agent in relation
to the Development of that Property (or an equivalent agreement or warranty (if
any) which is market practice in the relevant jurisdiction).

 

Collateral Warranty Major Development Party means:

 

  (a) each Architect;

 

  (b) each principal Contractor in relation to a Property; and

 

3



--------------------------------------------------------------------------------

  (c) any other Development Party appointed under an agreement under which the
maximum amount payable by the relevant Obligor is more than €500,000 (or its
equivalent).

 

Commitment means:

 

  (a) for the Original Lender, the amount set opposite its name in Schedule 1
(Original Parties) under the heading Commitments and the amount of any other
Commitment it acquires; and

 

  (b) for any other Lender, the amount of any Commitment it acquires,

 

to the extent not cancelled, transferred or reduced under this Agreement.

 

Company has the meaning given to that term in paragraph (1) of the Parties
Clause.

 

Completed Property means a Property that has achieved Construction Completion.

 

Compliance Certificate means a certificate substantially in the form of Schedule
6 (Form of Compliance Certificate) setting out, amongst other things,
calculation of the financial covenants.

 

Consents means:

 

  (a) in relation to a Property in England, the Planning Permission relating to
any Development being conducted on any such Property, all listed building
consents, scheduled monument consents, conservation area consents and all
consents, licences, permissions and approvals (whether statutory or otherwise)
required in connection with the carrying out and completion of the Development
or that Property;

 

  (b) in relation to a Property in France, the Planning Permission relating to
any Development being conducted on any such Property and all consents, licences,
permissions and approvals (whether statutory or otherwise) required in
connection with the carrying out and completion of the Development or that
Property;

 

  (c) in relation to a Property in The Netherlands, the Planning Permission
relating to any Development being conducted on any such Property, all listed
building or environmental consents and all consents, licences, permissions,
exemptions, authorisations and approvals (whether statutory or otherwise)
required in connection with the carrying out and completion of the Development
or that Property;

 

  (d) in relation to a Property in Sweden, the building permit relating to any
Development being conducted on any such Property granted pursuant to Plan- and
Building Act (1987-10) (Sweden) and all other consents, licences, permissions
and approvals whether statutory or otherwise) required in connection with the
carrying out and completion of the Development or that Property;

 

  (e) in relation to a Property in Denmark, the Planning Permissions relating to
any Development being conducted on any such Property, or listed building or
landscape consents, all Environmental Law consents, and all other consents,
licences, permissions and approvals whether statutory or otherwise) required in
connection with the carrying out and completion of the Development or that
Property; and

 

4



--------------------------------------------------------------------------------

  (f) in relation to a Property in Germany, the Planning Permission or
construction permit (Bauvorbescheid, Baugenehmigung, Teilbaugenehmigung) which
is undisputed or disputed without suspensive effect, relating to any Development
being conducted on any such Property and all consents, licences, permissions and
approvals (whether statutory or otherwise) required in connection with the
carrying out of the Development and completion of that Property.

 

Consolidated Interest Cover means Interest Cover calculated on all of the
Properties.

 

Construction Completion means, in relation to any Property, the earlier of:

 

  (a) the date that the Facility Agent and the Company agree (both acting
reasonably), based on the Real Estate Package for that Property, is the date on
which the requirements for the completion of the development works in relation
to that Property have all been satisfied in accordance with the relevant
Development Documents; and

 

  (b) the date falling one month after the Trading Date for that Property.

 

Construction Cost Consultant means WT Partners or such other Construction Cost
Consultant as may be appointed by the Facility Agent.

 

Construction Properties means each Property that has not achieved Construction
Completion.

 

Consultant means:

 

  (a) an Architect;

 

  (b) an Engineer;

 

  (c) a Quantity Surveyor;

 

  (d) a Construction Cost Consultant; or

 

  (e) any other consultant with a design responsibility in respect of the
Development appointed by an Obligor with the approval of the Facility Agent.

 

Consultant Appointment means an agreement for the appointment of a Consultant by
an Obligor.

 

Contractor means, in respect of a Property, any trade or building contractor
appointed by an Obligor in respect of the Development.

 

Cost Overrun means, at any time, the aggregate of the amount by which the
aggregate costs and expenses (as set out in the Monthly Reports) of the
Development for Properties exceeds the Budgeted Costs for those Properties (as
set out in the Real Estate Package for that Property).

 

Cost Overrun Percentage means, the Cost Overruns for the Properties as a
percentage of the Budgeted Costs for those Properties.

 

Cost Overrun Period means any period of time during which:

 

  (a) an Event of Default is outstanding; or

 

5



--------------------------------------------------------------------------------

  (b) Cost Overrun Percentage for the Properties exceeds four per cent. as
notified to the Borrower by the Facility Agent.

 

Counterparty means any counterparty in connection with the Hedging Arrangements
which becomes a Counterparty by delivering a Counterparty Accession Agreement in
accordance with this Agreement.

 

Counterparty Accession Agreement means a letter, substantially in the form of
Part 2 of Schedule 5 (Form of Accession and Resignation Documents), with such
amendments as the Facility Agent may approve or reasonably require.

 

Crescent means Crescent Euro Self Storage Investments II S.à.r.l (registered in
Luxembourg with registration number B 100 681).

 

Danish Asset Company means Second Shurgard Denmark Invest Aps (registered in
Denmark with registration number CVR 27 51 08 68) or any other member of the
Group incorporated in Denmark which accedes to this Agreement as a Guarantor in
accordance with the terms of this Agreement, in all cases, being a wholly owned
subsidiary of a Danish Managing Company.

 

Danish Kroner means the lawful currency for the time being of Denmark.

 

Danish Managing Company means Second Shurgard Denmark Aps (registered in Denmark
with registration number CVR 2751 08 33) or any other member of the Group
incorporated in Denmark which accedes to this Agreement as a Guarantor in
accordance with the terms of this Agreement in all cases, being a Holding
Company of a Danish Asset Company and itself being a wholly owned Subsidiary of
the Company.

 

Danish Obligor means any Obligor incorporated in Denmark and, where designated
as being Original, means any such Obligor which is an Original Guarantor.

 

Default means:

 

  (a) an Event of Default; or

 

  (b) an event which would be (with the expiry of a grace period, the giving of
notice or the making of any determination under the Finance Documents or any
combination of them) an Event of Default.

 

Desk Top Valuation means a desk top Valuation of a Property in form and
substance satisfactory to the Facility Agent.

 

Development means the acquisition and development of a Property or the
Properties (as the context requires) in accordance with each Real Estate Package
and the business plan delivered to the Facility Agent prior to the date of this
Agreement or any subsequent business plan approved by, and delivered to, the
Facility Agent.

 

Development Agreements means:

 

  (a) the master development agreement dated on or about the date of this
Agreement between Shurgard Europe and the Company relating to the Development
and governed by Belgian law;

 

6



--------------------------------------------------------------------------------

  (b) the local development agreement dated on or about the date of this
Agreement between an Asset Company incorporated in Germany and the Equity
Subsidiary incorporated in Germany in relation to the Development of any
Property situated in Germany and governed by the laws of Germany;

 

  (c) the local development agreement dated on or about the date of this
Agreement between an Asset Company incorporated in The Netherlands and the
Equity Subsidiary incorporated in The Netherlands in relation to the Development
of any Property situated in The Netherlands and governed by the laws of The
Netherlands;

 

  (d) the local development agreement dated on or about the date of this
Agreement between an Asset Company incorporated in England and Wales and the
Equity Subsidiary incorporated in England and Wales in relation to the
Development of any Property situated in England and governed by the laws of
England and Wales;

 

  (e) the local development agreement dated on or about the date of this
Agreement between an Asset Company incorporated in France and the Equity
Subsidiary incorporated in France in relation to the Development of any Property
situated in France and governed by the laws of France;

 

  (f) the local development agreement dated on or about the date of this
Agreement between a Danish Asset Company and the Equity Subsidiary incorporated
in Denmark in relation to the Development of any Property situated in Denmark
and governed by the laws of Denmark;

 

  (g) the local development agreement initialled by the Facility Agent and the
Company as being in agreed form and to be signed after the date of this
Agreement between a Swedish Asset Company and the Equity Subsidiary incorporated
in Sweden in relation to the Development of any Property situated in Sweden and
governed by the laws of Sweden; and

 

  (h) any local development agreement entered into after the date of this
Agreement substantially in the form agreed in that jurisdiction with the prior
approval of the Facility Agent.

 

Development Costs means any management fees or other fees payable to Shurgard
Europe or an Equity Subsidiary under a Development Agreement or a Property and
Asset Management Agreement.

 

Development Document means:

 

  (a) a Building Contract;

 

  (b) a Consultant Appointment;

 

  (c) the Consents, Specifications and each Real Estate Package;

 

  (d) a Property and Asset Management Agreement;

 

  (e) a Development Agreement;

 

  (f) an Administrative Services Agreement;

 

  (g) a Joint Employer Agreement;

 

7



--------------------------------------------------------------------------------

  (h) a Split Payroll Agreement;

 

  (i) a Collateral Warranty; or

 

  (j) any other document designated as such in writing by both the Facility
Agent and the Company; and

 

  (k) any document entered into pursuant to a document listed in (a) to (j)
above.

 

Development Party means:

 

  (a) a Contractor;

 

  (b) a Consultant; or

 

  (c) any other person designated as such by the Facility Agent and the Company.

 

Development Security Agreement means a document creating a Security Interest
over the rights of each Obligor under each Development Agreement, each Property
and Asset Management Agreement and each Building Lease to which it is a party.

 

Direct Agreement means each direct agreement entered into by Shurgard Europe or
an Equity Subsidiary in favour of the Facility Agent.

 

Disbursement Account means each account designated as such under the terms of
this Agreement.

 

Disbursement Amounts means:

 

  (a) all estimated costs and expenses expressly permitted to be paid under the
Finance Documents which are due and payable in the following month; and

 

  (b) any other outstanding costs and expenses expressly permitted to be paid
under the Finance Documents,

 

provided that, in each case, the relevant Obligor delivers a breakdown of those
amounts to the Facility Agent.

 

Domination and Profit Loss Sharing Agreement means the domination and profit
loss sharing agreement dated 12th November, 2002 entered into between Shurgard
Deutschland GmbH and the Original German Obligor.

 

Due Diligence Report means the legal due diligence report prepared by Allen &
Overy LLP concerning the Company, the Joint Venture Agreement and any
Development Agreement and Property and Asset Management Agreement subject to
Belgian law and containing a brief summary of each Development Agreement and
Property and Asset Management Agreement subject to any other governing law from
the legal adviser to the Finance Parties located in that jurisdiction.

 

Dutch Obligor means any Obligor incorporated in The Netherlands and, where
designated as being Original, means any such Obligor which is an Original
Guarantor.

 

Engineer means, in relation to a Property, any firm or firms of mechanical,
electrical and/or structural engineers or any other engineers appointed by an
Obligor.

 

8



--------------------------------------------------------------------------------

English Obligor means any Obligor incorporated in England and Wales and, where
designated as being Original, means any such Obligor which is an Original
Guarantor.

 

Equity Commitment means a commitment to provide a total amount of €100,000,000
to the Company split into a First Tranche and a Second Tranche (including the
Remaining Equity), in each case provided by the Equity Investors pro rata to
their shareholdings in the Company by way of equity or Subordinated Loan, in
form and substance satisfactory to the Facility Agent.

 

Equity Investor means Shurgard Europe or Crescent and, where the context
requires, includes both of them.

 

Equity Subsidiary means each wholly owned Subsidiary of Shurgard Europe that is
appointed under a Property and Asset Management Agreement or a Development
Agreement to manage and develop a Property located in the jurisdiction of its
incorporation.

 

EURIBOR means for an Interest Period of any Loan or overdue amount in euro:

 

  (a) the applicable Screen Rate; or

 

  (b) if no Screen Rate is available for that Interest Period, the arithmetic
mean (rounded upward to four decimal places) of the rates as supplied to the
Facility Agent at its request quoted by the Reference Banks to leading banks in
the European interbank market,

 

as of 11.00 a.m. (Brussels time) on the Rate Fixing Day for the offering of
deposits in euro for a period comparable to that Interest Period.

 

euro or € means the single currency of the Participating Member States.

 

Event of Default means an event specified as such in Clause 23 (Default).

 

Excess Cash means any amount transferred to the Borrower’s Disbursement Account
in accordance with Clause 16.2(f) (Bank Accounts) after deducting any amount
that is set aside to pay for any other fees or costs permitted to be paid under
the Finance Documents.

 

Facility means the credit facility made available under this Agreement.

 

Facility Agent has the meaning given to it that term in paragraph (6) of the
Parties Clause.

 

Facility Office means the office(s) notified by a Lender to the Facility Agent:

 

  (a) on or before the date it becomes a Lender; or

 

  (b) by not less than five Business Days’ notice,

 

as the office(s) through which it will perform its obligations under this
Agreement.

 

Fee Letter means any letter entered into in connection with this Agreement
between one or more Administrative Parties and the Company setting out (amongst
other things) the amount of certain fees referred to in this Agreement.

 

9



--------------------------------------------------------------------------------

Final Calculation Date means the earlier of:

 

  (a) the date falling 4 months after the date on which all Properties are
Completed Properties provided that the Facility Agent and the Company agree that
no Obligor intends to acquire or develop any new Approved Property as part of
the Development; and

 

  (b) the date falling 40 months after the date of this Agreement.

 

Final Maturity Date means, subject to Clause 7.2 (Extension of Final Maturity
Date), the fifth anniversary of the date of this Agreement.

 

Finance Document means:

 

  (a) this Agreement;

 

  (b) a Security Document;

 

  (c) any Hedging Arrangement;

 

  (d) the Subordination Agreement;

 

  (e) a Fee Letter;

 

  (f) a Transfer Certificate;

 

  (g) a Counterparty Accession Agreement; or

 

  (h) any other document designated as such by the Facility Agent and the
Company.

 

Finance Party means a Lender, a Counterparty or an Administrative Party.

 

Financial Indebtedness means (without double counting) any indebtedness for or
in respect of:

 

  (a) moneys borrowed;

 

  (b) any acceptance credit (including any dematerialised equivalent);

 

  (c) any bond, note, debenture, loan stock or other similar instrument;

 

  (d) any redeemable preference share;

 

  (e) any agreement treated as a finance or capital lease in accordance with
generally accepted accounting principles in the jurisdiction of incorporation of
the Company;

 

  (f) receivables sold or discounted (otherwise than on a non-recourse basis);

 

  (g) the acquisition cost of any asset to the extent payable after its
acquisition or possession by the party liable where the deferred payment is
arranged primarily as a method of raising finance or financing the acquisition
of that asset;

 

  (h) any derivative transaction protecting against or benefiting from
fluctuations in any rate or price (and, except for non-payment of an amount, the
then mark to market value of the derivative transaction will be used to
calculate its amount);

 

10



--------------------------------------------------------------------------------

  (i) any other transaction (including any forward sale or purchase agreement)
which, as its primary purpose, has the commercial effect of a borrowing;

 

  (j) any counter-indemnity obligation in respect of any guarantee, indemnity,
bond, letter of credit or any other instrument issued by a bank or financial
institution; or

 

  (k) any guarantee, indemnity or similar assurance against financial loss of
any person in respect of any item referred to in the above paragraphs.

 

First Tranche means a commitment by the Equity Investors to the Company of
€62,500,000.

 

French Obligor means any Obligor incorporated in France and, where designated as
being Original, means any such Obligor which is an Original Guarantor.

 

German Civil Code means the Bürgerliches Gesetzbuch.

 

German Notarial Certificate means a notarial certificate in respect of a
Property in Germany confirming that the application for registration of a person
as registered owner or as holder of a hereditary building right of that Property
has been duly filed with a competent land registry and that there are no
obstacles which would prevent the registration of that person as registered
owner or holder of a hereditary building right of that Property.

 

German Obligor means any Obligor incorporated under German law and, where
designated as being Original, means any such Obligor which is an Original
Guarantor.

 

Germany means the Federal Republic of Germany.

 

GmbH means a limited liability company incorporated in Germany.

 

GmbH & Co. KG means a limited liability partnership (with a GmbH as general
partner) established in Germany.

 

Group means the Company and its Subsidiaries.

 

Guarantor means the Company, an Original Guarantor or an Additional Guarantor
and, where the context requires, includes each of them.

 

Headlease means any lease under which an Asset Company derives its estate or
interest in a Property.

 

Hedging Arrangement means any interest hedging arrangement entered into by the
Borrower in connection with interest payable under this Agreement.

 

Hedging Assignment means an assignment of the Hedging Arrangements in favour of
the Finance Parties, in form and substance satisfactory to the Facility Agent.

 

Holding Company of any other person, means a company in respect of which that
other person is a Subsidiary.

 

IBOR means LIBOR, EURIBOR, CIBOR or STIBOR.

 

Increased Cost means:

 

  (a) an additional or increased cost;

 

11



--------------------------------------------------------------------------------

  (b) a reduction in the rate of return from a Facility or on its overall
capital; or

 

  (c) a reduction of an amount due and payable under any Finance Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates but
only to the extent attributable to that Finance Party having entered into any
Finance Document or funding or performing its obligations under any Finance
Document.

 

Initial Valuation means, in relation to a Property, the Desk Top Valuation for
that Property supplied to the Facility Agent.

 

Intercompany Loan Agreement has the meaning given to that term in the
Subordination Agreement.

 

Interest Cover means, at any time, the quarterly net operating income as a
percentage of the quarterly finance costs at that time. For the purposes of this
definition:

 

  (a) quarterly finance costs means:

 

  (i) in relation to Batched Interest Cover, for any Property Batch, the
aggregate amount of interest payable to the Finance Parties in respect of that
Property Batch under the Finance Documents; or

 

  (ii) in relation to Consolidated Interest Cover, the aggregate amount of
interest payable to the Finance Parties under the Finance Documents,

 

in each case, during any three month period ending on a Test Date (as defined in
Clause 22.7 (Interest cover)), in each ease, as determined by the Facility
Agent;

 

  (b) quarterly net operating income means, as at any date, (for the purposes of
Batched Interest Cover only, for a Property Batch) the operating income that
will be received during the three month period ending on a Test Date (as defined
in Clause 22.7 (Interest Cover)) after deducting all direct costs and expenses
incurred by a member of the Group in relation to that Property (including,
without limitation, all Taxes, the cost of salaries, wages and other costs
relating to the employment of staff, administrative and general expenses and any
management fees to be deducted during that period (on the understanding that
marketing expenses will be averaged on an annual basis based on the budgeted
marketing expenses for the year in which such quarter falls)), as determined by
the Facility Agent; and

 

  (c) in determining quarterly finance costs the Facility Agent will take into
account any amount payable or receivable by an Obligor during the relevant
period under any Hedging Arrangements in respect of interest payable under this
Agreement.

 

Interest Period means each period determined under this Agreement by reference
to which interest on a Loan or an overdue amount is calculated.

 

Joint Employer Agreement means the agreement between the Asset Company
incorporated in England and Shurgard Storage Centres UK Limited (a company
registered in England and Wales with registration number 3454778) pursuant to
which the Asset Company incorporated in England and Wales and Shurgard Storage
Centres UK Limited jointly employ certain employees.

 

12



--------------------------------------------------------------------------------

Joint Venture Agreement means the agreement dated 11th May, 2004 between the
Equity Investors and the Company.

 

JV1 Finance Documents means the credit agreement dated 26th May, 2003 between,
inter alia, First Shurgard SPRL, First Shurgard Finance S.À R.L. and Société
Générale (as amended from time to time).

 

Land Charge means each security interest in land (Buchgrundschuld or
Briefgrundschuld) granted in respect of a Property located in Germany, in favour
of the Facility Agent in form and substance satisfactory to it.

 

Lease means any present or future lease, underlease, sub-lease, licence,
agreement, option, tenancy or right to occupy or use, in each case howsoever
described, whether on a fixed term or periodic basis governing the use or
occupation of a Property or any part of it including any Headlease or Building
Lease.

 

Lender means:

 

  (a) the Original Lender; or

 

  (b) any person which becomes a Lender after the date of this Agreement.

 

LIBOR means for an Interest Period of any Loan or overdue amount:

 

  (a) the applicable Screen Rate; or

 

  (b) if no Screen Rate is available for the relevant currency or Interest
Period of that Loan or overdue amount, the arithmetic mean (rounded upward to
four decimal places) of the rates, as supplied to the Facility Agent at its
request, quoted by the Reference Banks to leading banks in the London interbank
market,

 

as of 11.00 a.m. on the Rate Fixing Day for the offering of deposits in the
currency of that Loan or overdue amount for a period comparable to that Interest
Period.

 

Linklater’s Memorandum means the memorandum in relation to the cross default
provisions in the JV1 Finance Documents addressed to the Facility Agent.

 

Loan means, unless otherwise stated in this Agreement, the principal amount of
each borrowing under this Agreement or the principal amount outstanding of that
borrowing.

 

Loan to Value means, at any time, in respect of a:

 

  (a) Completed Property, the Attributable Loans for that Property as a
percentage of the value of that Property (determined in accordance with the most
recent Valuation at that time); or

 

  (b) Construction Property, the Attributable Loans for that Property as a
percentage of the lesser of:

 

  (i) the value of that Property (determined in accordance with the most recent
Valuation at that time); and

 

  (ii) the Budgeted Costs for that Property as set out in the Real Estate
Package for that Property.

 

13



--------------------------------------------------------------------------------

Luxembourg means the Grand Duchy of Luxembourg.

 

Luxembourg Obligor means an Obligor incorporated in Luxembourg.

 

Major Development Party means:

 

  (a) a Development Party which the Facility Agent and the Company agree prior
to its appointment has a responsibility for the design or construction of a
material part of a Property; or

 

  (b) any other Development Party which the Facility Agent considers (acting
reasonably) to have a material role in relation to the Development of a
Property.

 

Majority Lenders means, at any time, Lenders:

 

  (a) whose share in the outstanding Loans and whose undrawn Commitments then
aggregate 662/3 per cent. or more of the aggregate of all the outstanding Loans
and the undrawn Commitments of all the Lenders;

 

  (b) if there is no Loan then outstanding, whose undrawn Commitments then
aggregate 662/3 per cent. or more of the Total Commitments; or

 

  (c) if there is no Loan then outstanding and the Total Commitments have been
reduced to zero, whose Commitments aggregated 662/3 per cent. or more of the
Total Commitments immediately before the reduction.

 

Managing Company means the Danish Managing Company, the Swedish Managing Company
or any other person appointed by an Obligor with the approval of the Facility
Agent.

 

Mandated Lead Arranger has the meaning given to that term in paragraph (4) of
the Parties Clause.

 

Mandatory Cost means the percentage rate per annum calculated by the Facility
Agent under Schedule 4 (Calculation of the Mandatory Cost).

 

Margin means initially 2.25 per cent. per annum and then ratcheting in
accordance with the margin ratchet set out in Clause 9.3 (Margin adjustments).

 

Master Proceeds Account means each account designated as such under the terms of
this Agreement.

 

Material Adverse Effect means a material adverse effect on:

 

  (a) the ability of the Company or the Borrower (as applicable) to perform its
payment obligations or to comply with Clause 22.7 (Interest Cover) or Clause
22.8 (Loan to Value);

 

  (b) the ability of the Obligors (taken as a whole) to perform their
obligations under any Finance Document; or

 

  (c) the validity or enforceability of any Finance Document.

 

Monthly Report has the meaning given to that term in Clause 21.5 (Information on
the Development).

 

14



--------------------------------------------------------------------------------

Obligor means the Borrower or a Guarantor.

 

Original Financial Statements means the audited consolidated accounts of
Shurgard Europe for the year ended 31st December, 2003.

 

Original Guarantor has the meaning given to that term in paragraph (3) of the
Parties Clause.

 

Original Lender has the meaning given to that term in paragraph (5) of the
Parties Clause.

 

Original Obligor means the Borrower, the Company or an Original Guarantor and
where the context requires, includes each of them.

 

Original Property means the Approved Property described in Part 2 of Schedule 1
(Original Property).

 

Participating Member State means a member state of the European Communities that
adopts or has adopted the euro as its lawful currency under the legislation of
the European Community for Economic Monetary Union.

 

Party means a party to this Agreement.

 

Permitted Jurisdiction means England, France, Germany, The Netherlands, Denmark
or Sweden.

 

Planning Laws means:

 

  (a) in relation to a Property situated in England, the Town and Country
Planning Act 1990, The Planning (Listed Buildings and Conservation Areas) Act
1990, The Planning (Hazardous Substances) Act 1990, The Planning (Consequential
Provisions) Act 1990, The Planning and Compensation Act 1991 and any subsequent
legislation of a similar nature;

 

  (b) in relation to a Property situated in France, means all applicable law,
regulations, instructions and standards whether national or local with regard to
city planning, space occupation, environmental, employees’ protection (to the
extent dealing with building safety or environmental matters), use of a Property
or similar matters;

 

  (c) in relation to a Property situated in The Netherlands, all laws, plans and
decrees with regard to city planning, space occupation, environment, employees
protection (to the extent dealing with building safety or environmental matters)
or similar matters;

 

  (d) in relation to a Property situated in Sweden, the Plan- and Building Act
(1987-10) (Sweden) and all other laws, plans and decrees with regard to city
planning, space occupation, environment, employees protection (to the extent
dealing with building safety or environmental matters) or similar matters;

 

  (e) in relation to a Property situated in Denmark, all laws, plans and decrees
with regard to city planning, space occupation, environment, employees
protection (to the extent dealing with building safety or environmental matters)
or similar matters; and

 

  (f) in relation to any Property situated in Germany, the Town and Country
Planning Act (Baugesetzbuch), the Land Use Ordinance (Baunutzungsverordnung) and
the Urban Development Plans (Bebauungs- und Flächennutzungspläne).

 

15



--------------------------------------------------------------------------------

Planning Permission means:

 

  (a) in relation to any Property situated in France, the demolition permit (or
permits), the construction permit (or permits) and the transfer permit (or
permits), the office/warehouse development permit (agrément), permit with regard
to commercial premises (CDEC), with declaration of opening of the site, proof of
publication at the Town Hall and on site, certificates of non-recourse and
non-withdrawal granted in respect of that Property in accordance with the
Planning Laws and under all building and other regulations and bye-laws so far
in each case the same affect that Property or the user of that Property;

 

  (b) in relation to any Property situated in Germany, the demolition permit (or
permits) (Abrißgenehmigung) and the (partial) construction permit (or permits)
(Baugenehmigung, Teilbaugenehmigung, Bauvorbescheid) granted in respect of that
Property in accordance with the Planning Laws, the Building Codes (Bauordnungen)
of the relevant federal States and under all other regulations and by-laws so
far, in each case, as the same affect that Property or the user of that
Property; and

 

  (c) in relation to any other Property, the planning permission (or
permissions) and/or building permit (or permits) granted in respect of that
Property in accordance with the Planning Laws and under all building and other
regulations and bye-laws so far in each case as the same affect that Property or
the user of that Property.

 

Portfolio Valuation means a Valuation of all of the Properties in form and
substance satisfactory to the Facility Agent.

 

Purchase Agreements means:

 

  (a) the agreement dated 4th September, 2003 between MC Grundbesitz GmbH & Co.
Melatengürtel KG (seller) and the Original German Obligor regarding real
property located in Cologne, Melatengürtel 69, Eisenstrasse (land register of
the local court of Köln of Müngersdorf, plot 68, parcels 436, 437, 438,
4424/194);

 

  (b) the agreement dated 8th June, 2004 between ARTI Holzlacke & Beizen GmbH
and Mr. Reinhard Teubler (seller) and the Original German Obligor regarding real
property located in Wuppertal, Wasserstrasse (land register of the local court
of Wuppertal of Barmen, plot 343, parcels 50, 58, 44); and

 

  (c) the agreement dated 30th October, 2003 between Mr. Peter Lothar Wolf, Mr.
Peter Thomas Wolf and Mrs. Pamela Wolf (seller) and the Original German Obligor
regarding real property located in Mülheim, Düsseldorfer Strasse (land register
of the local court of Mülheim an der Ruhr Saarn, plot 1, parcels 228, 229, 230,
233, 236, 238, 226, 231, 232, 225 and 227).

 

Principles of Construction means those principles of construction set out in
Schedule 8 (Principles of Construction).

 

Property means the Original Property or an Additional Property and, where the
context so requires, includes the buildings on the Original Property or an
Additional Property (and any rights of any nature particular to that Property
which any Obligor may have).

 

16



--------------------------------------------------------------------------------

Property and Asset Management Agreement means:

 

  (a) the master property and asset management agreement dated on or about the
date of this Agreement between Shurgard Europe and the Company in relation to
the Development of all the Properties and governed by Belgian law;

 

  (b) the local property and asset management agreement dated on or about the
date of this Agreement between an Asset Company incorporated in Germany and the
Equity Subsidiary incorporated in Germany in relation to the Development of any
Property situated in Germany and governed by the laws of Germany;

 

  (c) the local property and asset management agreement dated on or about the
date of this Agreement between an Asset Company incorporated in The Netherlands
and the Equity Subsidiary incorporated in The Netherlands in relation to the
Development of any Property situated in The Netherlands and governed by the laws
of The Netherlands;

 

  (d) the local property and asset management agreement dated on or about the
date of this Agreement between an Asset Company incorporated in England and
Wales and the Equity Subsidiary incorporated in England and Wales in relation to
the Development of any Property situated in England and governed by the laws of
England and Wales;

 

  (e) the local property and asset management agreement dated on or about the
date of this Agreement between an Asset Company incorporated in France and the
Equity Subsidiary incorporated in France in relation to the Development of any
Property situated in France and governed by the laws of France;

 

  (f) the local property and asset management agreement dated on or about the
date of this Agreement between the Danish Managing Company and the Equity
Subsidiary incorporated in Denmark in relation to the Development of any
Property situated in Denmark and governed by the laws of Denmark;

 

  (g) the local property and asset management agreement initialled by the
Facility Agent and the Company as being in agreed form and to be signed after
the date of this Agreement between a Swedish Managing Company and the Equity
Subsidiary incorporated in Sweden in relation to the Development of any Property
situated in Sweden and governed by the laws of Sweden; and

 

  (h) any local development agreement entered into after the date of this
Agreement substantially in the form agreed in that jurisdiction with the prior
approval of the Facility Agent.

 

Property Batch means each Completed Property falling within a measurement period
that ends on the same Test Date.

 

Property Proceeds Account means each account designated as such under the terms
of this Agreement.

 

Pro Rata Share means:

 

  (a) for the purpose of determining a Lender’s share in a utilisation of the
Facility, the proportion which its Commitment bears to the Total Commitments;
and

 

17



--------------------------------------------------------------------------------

  (b) for any other purpose on a particular date:

 

  (i) the proportion which a Lender’s share of the Loans (if any) bears to all
the Loans;

 

  (ii) if there is no Loan outstanding on that date, the proportion which its
Commitment bears to the Total Commitments on that date; or

 

  (iii) if the Total Commitments have been cancelled, the proportion which its
Commitment bore to the Total Commitments immediately before being cancelled.

 

Quantity Surveyor means any quantity surveyor appointed by an Obligor in respect
of a Property.

 

Rate Fixing Day means:

 

  (a) the first day of an Interest Period for a Loan denominated in Sterling;

 

  (b) the second Business Day before the first day of an Interest Period for a
Loan denominated in any other currency (other than euro); or

 

  (c) the second TARGET Day before the first day of an Interest Period for a
Loan denominated in euro,

 

or such other day as the Facility Agent determines is generally treated as the
rate fixing day by market practice in the relevant interbank market.

 

Real Estate Package means, in relation to each Property, the real estate package
referred to in Clause 22.6 (Approved Properties) prepared by the relevant
Obligor and delivered to the Facility Agent in form and substance satisfactory
to the Facility Agent.

 

Real Estate Security Document means:

 

  (a) in relation to any Property situated in France, the notarial mortgage deed
(Acte d’affectation hypothécaire) granted by the French Obligor for the benefit
of the Finance Parties;

 

  (b) in relation to any Property situated in England, a fixed and floating
charge debenture or supplemental security agreement creating fixed and floating
security over such assets entered or to be entered into by the relevant Obligor
in favour of the Facility Agent;

 

  (c) in relation to any Property (onroerend goed) situated in The Netherlands,
a mortgage (hypotheek) creating security over such Property entered or to be
entered into by the relevant Obligor in favour of the Facility Agent;

 

  (d) in relation to any Property situated in Sweden, a mortgage agreement
(avtal om pantförskrivning av pantbrev) or, in the case of buildings located on
leased land, a security transfer agreement (avtal om säkerhetsöverlåtelse),
entered or to be entered into by the relevant Obligor, whereby security, in
amounts acceptable to the Facility Agent, is created over such Property in
favour of the Facility Agent;

 

  (e)

in relation to any Property (fast ejendom) situated in Denmark, a mortgage
(pantebrev) and a first priority pledge of mortgage creating security over such

 

18



--------------------------------------------------------------------------------

 

Property entered or to be entered into by the relevant Obligor in favour of the
Facility Agent; and

 

  (f) in relation to any Property (Grundstück oder Erbbaurecht) situated in
Germany, a notarial deed regarding the creation of a land charge
(Grundschuld-bestellungsurkunde) purporting to create security over such
Property in the form of a Land Charge entered or to be entered into by the
German Obligor or, in circumstances where the relevant German Obligor is not yet
registered as the owner, by the current owner, in favour of the Facility Agent
and the related Security Purpose Declaration.

 

Receivables Security Agreement means a document in the agreed form creating a
Security Interest over:

 

  (a) any right of the Group to receive payments under an insurance policy or
any other receivables; or

 

  (b) any right of the Borrower to receive payments under an Intercompany Loan
Agreement other than an Intercompany Loan Agreement where that loan is made to
the Company by the Borrower for the purposes of on-lending to a German Obligor,

 

in each case in favour of the Finance Parties.

 

Reference Banks means the Facility Agent, The Governor and Company of the Bank
of Ireland and Skandinaviska Enskilda Banken AB (publ) and any other bank or
financial institution appointed as such by the Facility Agent under this
Agreement.

 

Relevant Real Estate Security Amount means, in respect of a Real Estate Security
Document for a Property governed by the laws of Denmark, France, Germany or
Sweden only, subject to Clause 21.5(g) (Information on the Development), an
amount equal to the aggregate cost of the Development of a Property in that
jurisdiction.

 

Remaining Equity means a commitment by the Equity Investors to the Company of
€8,000,000 which forms part of the Second Tranche.

 

Rental Income means the aggregate of all amounts paid or payable to or for the
account of an Obligor in connection with the letting of any part of a Property,
including (without double counting) each of the following amounts:

 

  (a) rent, licence fees and equivalent amounts paid or payable;

 

  (b) any sum received or receivable from any deposit held as security for
performance of a tenant’s obligations;

 

  (c) any other moneys paid or payable in respect of occupation and/or usage of
a Property and any fixture and fitting on a Property including any fixture or
fitting on a Property for display or advertisement, on licence or otherwise;

 

  (d) any sum paid or payable under any policy of insurance in respect of loss
of rent or interest on rent;

 

  (e) any sum paid or payable, or the value of any consideration given, for the
surrender or variation of any Lease (other than any Headlease or Building
Leases);

 

19



--------------------------------------------------------------------------------

  (f) any sum paid or payable by any guarantor of any tenant under any Lease
(other than any Headlease or Building Leases); and

 

  (g) any interest paid or payable on, and any damages, compensation or
settlement paid or payable in respect of, any sum referred to above less any
related fees and expenses incurred (which have not been reimbursed by another
person) by an Obligor.

 

Repeating Representations means the representations which are deemed to be
repeated under the Finance Documents.

 

Report on Title means any report or certificate on title supplied to the
Facility Agent as a condition precedent under this Agreement.

 

Request means a request for a Loan, substantially in the form of Schedule 3
(Form of Request).

 

Resignation Request means a letter substantially in the form of Part 4 of
Schedule 5 (Form of Accession and Resignation Documents) incorporating such
changes as the Facility Agent may approve or reasonably require.

 

Screen Rate means:

 

  (a) for LIBOR, the British Bankers Association Interest Settlement Rate;

 

  (b) for EURIBOR, the percentage rate per annum determined by the Banking
Federation of the European Union; and

 

  (c) for CIBOR and STIBOR, the percentage rate per annum,

 

for the relevant currency and Interest Period displayed on the appropriate page
of the Telerate screen selected by the Facility Agent. If the relevant page is
replaced or the service ceases to be available, the Facility Agent (after
consultation with the Borrower and the Lenders) may specify another page or
service displaying the appropriate rate.

 

Second Tranche means a commitment by the Equity Investors to the Company of
€37,500,000.

 

Security Document means:

 

  (a) an Account Security Agreement;

 

  (b) a Receivables Security Agreement;

 

  (c) a Shares Security Agreement.

 

  (d) a Real Estate Security Document;

 

  (e) a Hedging Assignment;

 

  (f) a Development Security Agreement;

 

  (g) a Direct Agreement;

 

  (h) any other document evidencing or creating a Security Interest over any
asset to secure any obligation of any Obligor to a Finance Party under the
Finance Documents; or

 

20



--------------------------------------------------------------------------------

  (i) any other document designated as such by the Facility Agent and the
Company.

 

Security Interest means any mortgage, pledge, lien, charge, assignment,
hypothecation, security transfer of title or security interest or any other
agreement or arrangement having a similar effect.

 

Security Purpose Declaration means an agreement including the agreement on the
creation of a Land Charge and a declaration of security purpose made by the
Facility Agent and the relevant Obligor (Sicherungszweckerklärung) in relation
to a Land Charge.

 

Shares Security Agreement means a document creating a Security Interest over the
shares issued by a member of the Group, in favour of the Finance Parties, in
form and substance satisfactory to the Facility Agent.

 

Shurgard Europe means Shurgard Self Storage s.c.a. (a company incorporated in
Belgium with registration number 0454.057.394).

 

Specifications means the drawings, plans and specifications set out in a Real
Estate Package for the Development of each Property, as they may be amended in
accordance with this Agreement.

 

Split Payroll Agreement means:

 

  (a) the split payroll agreement dated on or about the date of this Agreement
between the Danish Managing Company that is an Original Danish Obligor and
Shurgard Denmark ApS, CVR-no.26271126, pursuant to which certain employees
employed by Shurgard Denmark ApS shall perform work on behalf of both Shurgard
Denmark ApS and that Danish Managing Company;

 

  (b) the split payroll agreement dated on or about the date of this Agreement
between a Swedish Managing Company and Shurgard Sweden AB, registration number
556550-5152, pursuant to which certain employees employed by Shurgard Sweden AB
shall perform work on behalf of both Shurgard Sweden AB and that Swedish
Managing Company; and

 

  (c) any other split payroll agreement designated as such by the Company and
the Facility Agent.

 

Sterling means the lawful currency for the time being of the U.K.

 

STIBOR means for an Interest Period of any Loan or overdue amount in Swedish
Kronor:

 

  (a) the applicable Screen Rate; or

 

  (b) if no Screen Rate is available for Swedish Kronor or the Interest Period
of that Loan or overdue amount, the arithmetic mean (rounded upward to four
decimal places) of the rates as supplied to the Facility Agent at its request
quoted by the Reference Banks to leading banks in the Stockholm interbank
market,

 

as of 12.00 noon (Stockholm time) on the Rate Fixing Day for the offering of
deposits in Swedish Kronor for a period comparable to that Interest Period.

 

Subordinated Creditor has the meaning given to that term in the Subordination
Agreement.

 

21



--------------------------------------------------------------------------------

Subordinated Loan has the meaning given to that term in the Subordination
Agreement.

 

Subordination Agreement means a subordination agreement in form and substance
satisfactory to the Company and the Facility Agent.

 

Subsidiary means an entity of which a person has direct or indirect control or
owns directly or indirectly more than 50 per cent. of the voting capital or
similar right of ownership and control for this purpose means the power to
direct the management and the policies of the entity whether through the
ownership of voting capital, by contract or otherwise.

 

Swedish Asset Company means any Asset Company incorporated in Sweden, being a
Subsidiary of a Swedish Managing Company with that Swedish Managing Company
being its general partner.

 

Swedish Kronor means the lawful currency for the time being of Sweden.

 

Swedish Managing Company means a Holding Company of a Swedish Asset Company and
itself being a wholly owned Subsidiary of the Company.

 

Swedish Obligor means any Obligor incorporated in Sweden.

 

TARGET Day means a day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in euro.

 

Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any related penalty or interest).

 

Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

 

Tax Payment means a payment made by an Obligor to a Finance Party in any way
relating to a Tax Deduction or under any indemnity given by that Obligor in
respect of Tax under any Finance Document.

 

Test Date has the meaning given to it in:

 

  (a) Clause 22.7(a) (Interest Cover), in relation to Batched Interest Cover; or

 

  (b) Clause 22.7(c) (Interest Cover), in relation to Consolidated Interest
Cover.

 

Total Commitments means the aggregate of the Commitments of all the Lenders.

 

Trading Date means the first date from which a Lease (other than a Headlease or
a Building Lease) is effective in respect of a Property.

 

Transaction Document means:

 

  (a) a Finance Document;

 

  (b) a Development Document;

 

  (c) the Joint Venture Agreement;

 

  (d) a Headlease or a Building Lease; or

 

22



--------------------------------------------------------------------------------

  (e) any other document designated as such by the Facility Agent and the
Company.

 

Transfer Certificate means a certificate, substantially in the form of Part 1 of
Schedule 5 (Forms of Accession and Resignation documents), with such amendments
as the Facility Agent may approve or reasonably require or any other form agreed
between the Facility Agent and the Company.

 

U.K. means the United Kingdom.

 

Utilisation Date means each date on which the Facility is utilised.

 

Valuation means an Initial Valuation, a Desk Top Valuation or a Portfolio
Valuation, in each case, in form and substance satisfactory to the Facility
Agent, prepared and issued by the Valuer and addressed to the Finance Parties,
valuing the relevant Obligor’s interests in that Property or, in relation to a
Portfolio Valuation, valuing all Obligor’s interests in all Properties:

 

  (a) in relation to a Property in England, carried out on an open market value
basis as defined in the then current Royal Institution of Chartered Valuers
appraisal and Valuation Manual in association with the Incorporated Society of
Valuers and Auctioneers and the Institute of Revenues Rating and Valuation,
Practice Statement 4 (or its successor);

 

  (b) in relation to any Property in France, carried out on the basis of a
negotiated private sale (excluding registration duties, transfer taxes and VAT)
and measured as the gross investment value to the purchaser;

 

  (c) in relation to a Property in The Netherlands, carried out on the basis of
a negotiated private sale and measured as the gross investment value to the
purchaser (but excluding registration duties, transfer taxes and VAT);

 

  (d) in relation to a Property in Sweden, carried out on the basis of a
negotiated private sale;

 

  (e) in relation to a Property in Denmark, carried out on the basis of a
negotiated private sale (excluding registration duties, transfer taxes and VAT)
and measured as the gross investment value to the purchaser; and

 

  (f) in relation to a Property in Germany, carried out by a certified surveyor
(zertifizierter Sachverständiger) on the basis of the evaluation of the market
value of the property as calculated in accordance with §12 of the German
Mortgage Bank Act (Hypothekenbankgesetz).

 

Valuer means Cushman and Wakefield, Drivers Jonas or any other surveyor or
valuer appointed by the Facility Agent.

 

1.2 Construction

 

(a) In this Agreement, in addition to the Principles of Construction, unless the
contrary intention appears, a reference to:

 

  (i) an amendment includes a supplement, novation, restatement or re-enactment
and amended will be construed accordingly;

 

23



--------------------------------------------------------------------------------

  (ii) assets includes present and future properties, revenues and rights of
every description;

 

  (iii) an authorisation includes an authorisation, consent, approval,
resolution, licence, exemption, filing, registration or notarisation;

 

  (iv) disposal means a sale, transfer, grant, lease or other disposal, whether
voluntary or involuntary, and dispose will be construed accordingly;

 

  (v) indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money;

 

  (vi) know your customer requirements are the identification checks that a
Finance Party requests in order to meet its obligations under any applicable law
or regulation to identify a person who is (or is to become) its customer;

 

  (vii) a person includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, joint venture or
consortium), government, state, agency, organisation or other entity whether or
not having separate legal personality;

 

  (viii) a regulation includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law but, if not having the
force of law, being of a type with which the persons to which it applies are
accustomed to comply) of any governmental, inter-governmental or supranational
body, agency, department or regulatory, self-regulatory or other authority or
organisation;

 

  (ix) a currency is a reference to the lawful currency for the time being of
the relevant country;

 

  (x) a Default being outstanding means that it has not been remedied or waived;

 

  (xi) a provision of law is a reference to that provision as extended, applied,
amended or re-enacted and includes any subordinate legislation;

 

  (xii) a Clause, a Subclause or a Schedule is a reference to a clause or
subclause of, or a schedule to, this Agreement;

 

  (xiii) a Party or any other person includes its successors in title, permitted
assigns and permitted transferees;

 

  (xiv) a Finance Document or another document is a reference to that Finance
Document or other document as amended; and

 

  (xv) a time of day is a reference to London time.

 

(b) Unless the contrary intention appears, a reference to a month or months is a
reference to a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month or the calendar month
in which it is to end, except that:

 

  (i) if the numerically corresponding day is not a Business Day, the period
will end on the next Business Day in that month (if there is one) or the
preceding Business Day (if there is not);

 

24



--------------------------------------------------------------------------------

  (ii) if there is no numerically corresponding day in that month, that period
will end on the last Business Day in that month; and

 

  (iii) notwithstanding sub-paragraph (i) above, a period which commences on the
last Business Day of a month will end on the last Business Day in the next month
or the calendar month in which it is to end, as appropriate.

 

(c) Unless expressly provided to the contrary in a Finance Document, a person
who is not a party to a Finance Document may not enforce any of its terms under
the Contracts (Rights of Third Parties) Act 1999 and notwithstanding any term of
any Finance Document, no consent of any third party is required for any
variation (including any release or compromise of any liability) or termination
of any Finance Document.

 

(d) Unless the contrary intention appears:

 

  (i) a reference to a Party will not include that Party if it has ceased to be
a Party under this Agreement;

 

  (ii) a word or expression used in any other Finance Document or in any notice
given in connection with any Finance Document has the same meaning in that
Finance Document or notice as in this Agreement; and

 

  (iii) any obligation of an Obligor under the Finance Documents which is not a
payment obligation remains in force for so long as any payment obligation of an
Obligor is or may be outstanding under the Finance Documents.

 

(e) The headings in this Agreement do not affect its interpretation.

 

2. FACILITY

 

2.1 Facility

 

Subject to the terms of this Agreement, the Lenders make available to the
Borrower a term loan facility in an aggregate amount equal to the Total
Commitments.

 

2.2 Reduction of Commitment

 

(a) At any time, if there is a Cost Overrun where the Cost Overrun Percentage is
greater than four percent. (a Relevant Cost Overrun), the aggregate Commitments
available to be drawn by the Borrower under the terms of this Agreement shall be
reduced by a factor of 2.33 times that Relevant Cost Overrun (the Reduction)
(and the Facility Agent shall recalculate the Attributable Commitments for each
Property on the basis of a pro rata reduction) until such time as the Facility
Agent has confirmed to the Borrower that it has received evidence in form and
substance satisfactory to it that either:

 

  (i) the Equity Investors have financed the Cost Overrun whether by way of:

 

  (A) a contribution of equity into the Company which is then downstreamed to
the Borrower by way of equity contribution or Subordinated Loan; or

 

  (B) by a Subordinated Loan to the Borrower,

 

25



--------------------------------------------------------------------------------

in each case, which is downstreamed by way of a Subordinated Loan to the
relevant Asset Company, in each case, in form and substance satisfactory to the
Facility Agent; or

 

  (ii) as a result of the on-going Development or the application of Excess
Cash, the Cost Overrun has been eliminated or financed.

 

  (b) At any time, if there are insufficient or no Commitments to achieve the
Reduction referred to in paragraph (a) above, the Borrower must promptly prepay
an amount in accordance with the terms of Clause 8.5 (Mandatory prepayment -
Cost Overruns) so that it is in compliance with paragraph (a) above.

 

  (c) If the Facility Agent has not received evidence in form and substance
satisfactory to it that the Second Tranche has been committed to the Company by
the date falling 75 days after the date of this Agreement:

 

  (i) the Commitments shall be immediately cancelled by an amount of €52,500,000
in accordance with Clause 8.7(b) (Automatic Cancellation); and

 

  (ii) the Company shall provide to the Facility Agent, a revised business plan
for the Development in form and substance satisfactory to the Facility Agent.

 

2.3 Nature of a Finance Party’s rights and obligations

 

Unless all the Finance Parties agree otherwise:

 

  (a) the obligations of a Finance Party under the Finance Documents are
several;

 

  (b) failure by a Finance Party to perform its obligations does not affect the
obligations of any other Party under the Finance Documents;

 

  (c) no Finance Party is responsible for the obligations of any other Finance
Party under the Finance Documents;

 

  (d) the rights of a Finance Party under the Finance Documents are separate and
independent rights;

 

  (e) a Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce those rights; and

 

  (f) a debt arising under the Finance Documents to a Finance Party is a
separate and independent debt.

 

3. PURPOSE

 

3.1 Loans

 

Each Loan may only be used for financing or refinancing, directly or indirectly,
payment of the costs and expenses referred to in the Budgeted Costs in relation
to the Development of a Property as specified in the Real Estate Package for
that Property.

 

3.2 No obligation to monitor

 

No Finance Party is bound to monitor or verify the utilisation of the Facility.

 

26



--------------------------------------------------------------------------------

4. CONDITIONS PRECEDENT

 

4.1 Conditions precedent documents

 

A Request may not be given until the Facility Agent has notified the Borrower
that it has received all of the documents and evidence set out in Part 1 of
Schedule 2 (Conditions precedent documents) in form and substance satisfactory
to the Facility Agent. The Facility Agent must give this notification to the
Borrower and the Lenders promptly upon being so satisfied.

 

4.2 Further conditions precedent

 

The obligations of each Lender to participate in any Loan are subject to the
further conditions precedent that:

 

  (a) on both the date of the Request and the Utilisation Date for that Loan;

 

  (i) the Repeating Representations are correct in all material respects; and

 

  (ii) no Default is outstanding or would result from the making of the Loan;
and

 

  (b)    (i) the Facility Agent has received evidence satisfactory to it that an
amount of the Equity Commitment being no less than 30 percent. of the Budgeted
Costs for Development of the Property the subject of the Loan have been either:

 

  (A) contributed to the Company by way of equity which is then downstreamed to
the Borrower by way of equity contribution or Subordinated Loan; or

 

  (B) contributed to the Borrower by way of Subordinated Loan,

 

and, in each case, then downstreamed by the Borrower to the Asset Company that
owns that Property by way of Subordinated Loan or equity contribution, in all
cases, in form and substance satisfactory to the Facility Agent; and

 

  (ii) in relation to the first Loan relating to an Additional Property, the
Facility Agent has received all the documents and evidence set out in Part 3 of
Schedule 2 (Conditions precedent documents) and, if applicable, Part 2 of
Schedule 2 (Conditions precedent documents) in form and substance satisfactory
to the Facility Agent. The Facility Agent must give this notification to the
Borrower and the Lender promptly upon being so satisfied. The Facility Agent may
refuse to accept a Request if the Facility Agent believes that the notification
will not be given on or before the Utilisation Date for that Additional
Property.

 

5. UTILISATION

 

5.1 Giving of Requests

 

(a) The Borrower may borrow a Loan by giving to the Facility Agent a duly
completed Request.

 

(b) Unless the Facility Agent otherwise agrees, the latest time for receipt by
the Facility Agent of a duly completed Request is 11.00 a.m. three Business Days
before the Rate Fixing Day for the proposed borrowing.

 

27



--------------------------------------------------------------------------------

(c) Each Request is irrevocable.

 

5.2 Completion of Requests

 

(a) A Request will not be regarded as having been duly completed unless:

 

  (i) the Utilisation Date is a Business Day falling within the Availability
Period;

 

  (ii) the amount of the Loan requested does not exceed the:

 

  (A) maximum undrawn amount available under the Facility on the proposed
Utilisation Date; and

 

  (B) lesser of:

 

  I. the Attributable Commitment for that Property;

 

  II. 70 per cent. of the Budgeted Costs for that Property; and

 

  III. 70 per cent. of the value of that Property as set out in the Initial
Valuation,

 

in each case, taking into account the amount of each Attributable Loan already
outstanding for that Property; and

 

  (iii) the proposed currency and Interest Period complies with this Agreement.

 

(b) Only one Loan may be requested in a Request. No more than 25 Loans may be
outstanding at any time. For the avoidance of doubt, the Borrower may deliver
more than one Request on any day.

 

5.3 Advance of Loan

 

(a) The Facility Agent must promptly notify each Lender of the details of the
requested Loan and the amount of its share in that Loan.

 

(b) The amount of each Lender’s share of the Loan will be its Pro Rata Share on
the proposed Utilisation Date.

 

(c) No Lender is obliged to participate in a Loan if, as a result, the Loans
would exceed the Total Commitments.

 

(d) If the conditions set out in this Agreement have been met, each Lender must
make its share in the Loan available to the Facility Agent for the Borrower
through its Facility Office on the Utilisation Date.

 

6. OPTIONAL CURRENCIES

 

6.1 General

 

In this Clause:

 

Agent’s Spot Rate of Exchange means the Facility Agent’s spot rate of exchange
for the purchase of the relevant currency in the London foreign exchange market
with euros as of 11.00 a.m. on a particular day.

 

28



--------------------------------------------------------------------------------

euro Amount of a Loan or part of a Loan means:

 

  (a) if the Loan is denominated in euros, its amount; or

 

  (b) if the Loan is denominated in an Optional Currency, its equivalent in
euros if it had first been drawn down and had remained denominated in euros,
adjusted to reflect any repayment, prepayment, consolidation or splitting of
that Loan.

 

Optional Currency means any currency (other than euros) in which a Loan may be
denominated under this Agreement.

 

6.2 Selection

 

(a) The Borrower must select the currency of a Loan in its Request.

 

(b)    (i) The amount of a Loan requested in an Optional Currency must be a
minimum euro Amount of 1,000,000 and, if required by the Facility Agent, an
integral multiple of a euro Amount of 500,000.

 

  (ii) The amount of a Loan in an Optional Currency will be its euro Amount
notionally converted into that Optional Currency at the Agent’s Spot Rate of
Exchange one Business Day before the Rate Fixing Day for the first Interest
Period of that Loan.

 

(c) Unless the Facility Agent otherwise agrees, the Loans may not be denominated
at any one time in more than four currencies.

 

6.3 Conditions relating to Optional Currencies

 

(a) A Loan may be denominated in an Optional Currency for an Interest Period if:

 

  (i) that Optional Currency is readily available in the amount required and
freely convertible into euros in the relevant interbank market on the Rate
Fixing Day and the first day of that Interest Period; and

 

  (ii) that Optional Currency is Danish Kroner, Sterling or Swedish Kronor or
has been previously approved by the Facility Agent (acting on the instructions
of all the Lenders).

 

(b) If the Facility Agent has received a request from the Borrower for a
currency to be approved as an Optional Currency, the Facility Agent must, within
five Business Days, confirm to the Borrower:

 

  (i) whether or not the Lenders have given their approval; and

 

  (ii) if approval has been given, the minimum amount (and, if required,
integral multiples) for any Loan in that currency.

 

6.4 Revocation of currency

 

(a) Notwithstanding any other term of this Agreement, if before 9.30 a.m. on any
Rate Fixing Day the Facility Agent receives notice from a Lender that:

 

  (i) the Optional Currency requested is not readily available to it in the
relevant interbank market in the amount and for the period required; or

 

29



--------------------------------------------------------------------------------

  (ii) participating in a Loan in the proposed Optional Currency might
contravene any law or regulation applicable to it,

 

the Facility Agent must give notice to the Borrower to that effect promptly and
in any event before 11.00 a.m. on that day.

 

(b) In this event:

 

  (i) that Lender must participate in the Loan in euros; and

 

  (ii) the share of that Lender in the Loan and any other similarly affected
Lender(s) will be treated as a separate Loan denominated in euros during that
Interest Period.

 

6.5 Optional Currency equivalents

 

(a) The equivalent in euros of a Loan or part of a Loan in an Optional Currency
for the purposes of calculating:

 

  (i) whether any limit under this Agreement has been exceeded;

 

  (ii) the amount of a Loan;

 

  (iii) the share of a Lender in a Loan;

 

  (iv) the amount of any repayment or prepayment of a Loan; or

 

  (v) the undrawn amount of a Lender’s Commitment,

 

is its euro Amount.

 

(b) The rate of exchange to be used for calculating the amount in euros of any
repayment or prepayment of a Loan in an Optional Currency is that last used for
determining the current amount of that Loan in that Optional Currency.

 

6.6 Loans – change of currency

 

(a) A Loan will remain denominated in the same currency through successive
Interest Periods, unless the currency is changed under paragraph (c) below.

 

(b) The Borrower may change the currency of a Loan with effect from the start of
an Interest Period by giving notice to the Facility Agent by 9.00 a.m. three
Business Days before the first day of that Interest Period. The Loan will remain
denominated in that currency until it is changed again under this Subclause.

 

(c) If a Loan is to be denominated in different currencies during successive
Interest Periods:

 

  (i) the Borrower must repay that Loan on the last day of its current Interest
Period in the currency in which it is then denominated (the old currency); and

 

  (ii) the Lenders must, subject to the terms of this Agreement, re-advance the
Loan in the currency in which the Borrower requires the Loan to be denominated
for the next Interest Period (the new currency).

 

The amount of the Loan in the new currency will be calculated by reference to
its euro Amount.

 

30



--------------------------------------------------------------------------------

(d) Alternatively, if the Facility Agent and the Borrower agree:

 

  (i) the Facility Agent may apply the amount (or so much of that amount as is
necessary) of the Loan in the new currency to purchase an amount of the old
currency sufficient to discharge the obligation of the Borrower to repay the
Loan in the old currency;

 

  (ii) the Facility Agent must apply any amount of the old currency purchased
under sub-paragraph (i) above towards repaying the Loan in the old currency;

 

  (iii) the Facility Agent will promptly notify the Company if there is a
shortfall or an excess;

 

  (iv) if there is a shortfall, the Borrower must pay to the Facility Agent on
the date the Loan is due to be repaid in the old currency an amount in the old
currency equal to the shortfall; and

 

  (v) if there is an excess, the Facility Agent must pay to the Borrower on the
date the Loan is due to be repaid in the old currency an amount in the new
currency equal to the excess.

 

(e) If the day on which the old currency is due to be repaid is not also a
Business Day for the new currency:

 

  (i) the Facility Agent must notify the Borrower and the Lenders promptly;

 

  (ii) the Loan will remain in the old currency until the next day which is a
Business Day for both the old and the new currencies; and

 

  (iii) during this period, the Loan will have Interest Periods running from one
Business Day to the next Business Day.

 

(f) The Borrower must indemnify the Facility Agent against any loss or liability
incurred by the Facility Agent as a result of any foreign exchange contract
entered into for the purpose of this Clause.

 

6.7 Loans – continuing in same Optional Currency

 

(a) If a Loan is to be denominated in the same Optional Currency during two
successive Interest Periods, the Facility Agent must calculate the amount of the
Loan in the Optional Currency for the second of those Interest Periods.

 

(b) The amount of the Loan in the Optional Currency for the second Interest
Period will be the amount determined by notionally converting into that Optional
Currency the euro Amount of the Loan on the basis of the Agent’s Spot Rate of
Exchange one Business Day before the Rate Fixing Day for that Interest Period.

 

(c) If the amount calculated is less than the existing amount of that Loan in
the Optional Currency during the first Interest Period, the Borrower must repay,
subject to paragraph (e) below, on the last day of the first Interest Period an
amount equal to the difference and the amount of the Loan will be reduced
accordingly.

 

(d)

If the amount calculated is more than the existing amount of that Loan in the
Optional Currency during the first Interest Period, each Lender must advance,
subject to paragraph (e)

 

31



--------------------------------------------------------------------------------

 

below, on the last day of the first Interest Period its Pro Rata Share of the
difference and the amount of the Loan will be increased accordingly.

 

(e) If the calculation made by the Facility Agent under paragraph (a) above
shows that the amount of the Loan in the Optional Currency has increased or
decreased by less than five per cent. since it was borrowed or (if later) the
most recent adjustment under paragraph (c) or (d) above, no payment is required
under paragraph (c) or (d) above and the amount of the Loan will remain the
same.

 

6.8 Conditions precedent

 

The obligation of each Lender under this Clause to re-advance its share of a
Loan in a new currency or make any payment increasing the amount of a Loan in an
Optional Currency is subject to the condition precedent that on the date of the
relevant payment:

 

  (a) the Repeating Representations are correct in all material respects; and

 

  (b) no Default is outstanding or would result from that payment.

 

6.9 Notification

 

The Facility Agent must notify the Lenders and the Borrower of the relevant euro
Amount (and the applicable Agent’s Spot Rate of Exchange) promptly after they
are ascertained.

 

7. REPAYMENT

 

7.1 Repayment of Loans

 

Without prejudice to Clause 7.2 (Extension of Final Maturity Date), the Borrower
must repay the Loans in full on the Final Maturity Date.

 

7.2 Extension of Final Maturity Date

 

(a) Subject to paragraph (b) below, the Borrower (at its option) may request
that the Final Maturity Date is extended by one year to the sixth anniversary of
the date of this Agreement by written notice to the Facility Agent at least 30
days but no more than 60 days prior to the Final Maturity Date (the Extension
Option).

 

(b) If, on the Final Maturity Date:

 

  (i) no Default is then outstanding; and

 

  (ii) the Company or the Borrower has paid to the Facility Agent (for the
account of the Lenders) a flat fee of 0.50 per cent. of the Total Commitments,

 

the Final Maturity Date will be extended to the sixth anniversary of the date of
this Agreement.

 

(c) The Facility Agent must notify the Lenders promptly of the exercise of the
Extension Option.

 

32



--------------------------------------------------------------------------------

8. PREPAYMENT AND CANCELLATION

 

8.1 Mandatory prepayment – illegality

 

(a) A Lender must notify the Borrower promptly if it becomes aware that it is
unlawful in any jurisdiction for that Lender to perform any of its obligations
under a Finance Document or to fund or maintain its share in any Loan.

 

(b) After notification under paragraph (a) above:

 

  (i) the Borrower must repay or prepay the share of that Lender in each Loan on
the date specified in paragraph (c) below; and

 

  (ii) the Commitment of that Lender will be immediately cancelled.

 

(c) The date for repayment or prepayment of a Lender’s share in a Loan will be:

 

  (i) the last day of the current Interest Period for that Loan; or

 

  (ii) if earlier, the date specified by the Lender in the notification under
paragraph (a) above, which must not be earlier than the last day of any
applicable grace period allowed by law.

 

8.2 Mandatory prepayment – change of control

 

(a) For the purposes of this Clause:

 

a change of control occurs if:

 

  (i) any person or group of persons, acting in concert, gains control of the
Company; or

 

  (ii) the Equity Investors cease to hold the voting capital of the Company in
the proportions held on the date of this Agreement,

 

except that if Shurgard Europe:

 

  (A) acquires the entire voting capital of the Company held by Crescent; or

 

  (B) gains control of the Company,

 

these events shall not constitute a change of control; or

 

  (iii) any person or group of persons, acting in concert, gains control of
Shurgard Europe except that any transfer of all, or any part of, the voting
capital or the profit certificates in Shurgard Europe held by Fremont SE (G.P.)
Ventures, L.L.C., Fremont SE (G.P.) II Ventures, L.L.C., Fremont SE (L.P.)
Ventures, L.L.C. or Fremont SE (L.P.) II Ventures, L.L.C., shall not constitute
a change of control;

 

control means the power to direct the management and policies of an entity,
whether through the ownership of voting capital, by contract or otherwise; and

 

acting in concert means acting together pursuant to an agreement or
understanding (whether formal or informal).

 

33



--------------------------------------------------------------------------------

(b) The Company must promptly notify the Facility Agent if it becomes aware of
any change of control. The Company shall have the option to notify the Facility
Agent of any intended or proposed change of control provided that it shall not
be obliged so to do.

 

(c) After notification under Clause 8.2(b) above, the Majority Lenders shall
negotiate in good faith with the Company for not less than 30 days with a view
to resolving any concerns of the Lenders arising from a change of control. If,
at the expiry of that 30 day period (or, if later, on the occurrence of the
change control), the matter has not been resolved to the reasonable satisfaction
of the Majority Lenders, then, if the Majority Lenders so require, the Facility
Agent must:

 

  (i) cancel the Total Commitments; and

 

  (ii) declare all outstanding Loans, together with accrued interest and all
other amounts accrued under the Finance Documents, to be immediately due and
payable.

 

  Any such notice will take effect in accordance with its terms.

 

8.3 Mandatory prepayment – disposals

 

(a) In this Subclause:

 

blocked account means an interest bearing blocked account in the name of the
Borrower with the Facility Agent;

 

net proceeds means any amount received by a member of the Group as consideration
for a relevant disposal to a person which is not a member of the Group,
including any amount received or recovered under any insurance policy for loss
or damage to its assets or business unless those proceeds have to be applied in
replacement or reinstatement of damaged assets, less all reasonable costs and
expenses incurred by members of the Group in connection with the disposal,
receipt or recovery; and

 

relevant disposal means a disposal of a Property (whether by way of a share or
asset sale or otherwise).

 

(b) Subject to paragraph (d) below, if any member of the Group enters into a
relevant disposal as permitted in accordance with this Agreement, the Borrower
must apply the net proceeds first, in prepayment of the Attributable Loans and
cancellation of the unutilised Attributable Commitment for that Property and,
secondly, in prepayment of the other outstanding Loans and cancellation of the
other Attributable Commitments on a pro rata basis.

 

(c) Subject to paragraph (d) below, any prepayment under this Subclause must be
made immediately on the relevant disposal.

 

(d) With regard to the excess above 100 per cent. of the Attributable Commitment
for that relevant disposal, to the extent that there are insufficient other
Loans outstanding that can be prepaid in accordance with paragraph (b) above,
the amount of the net proceeds that have not been applied in prepayment of the
Loans must be deposited into the blocked account immediately on the relevant
disposal, until such time as a Construction Property becomes a Completed
Property. On the date on which any Construction Property becomes a Completed
Property, the Borrower irrevocably authorises the Facility Agent to apply any
amount deposited with it in the blocked account towards prepayment of the Loans
in relation to that Completed Property.

 

34



--------------------------------------------------------------------------------

8.4 Mandatory prepayment – dividends/interest

 

(a) If:

 

  (i) the Company pays a dividend to the Equity Investors as permitted in
accordance with the terms of this Agreement; or

 

  (ii) any interest is paid to the Equity Investors under an Equity Investor
Loan (as defined in the Subordination Agreement) as expressly permitted in the
Subordination Agreement,

 

the Borrower must apply an amount equal to the aggregate amount of that dividend
or interest (as appropriate) in prepayment of the Loans.

 

(b) Any prepayment under this Subclause must be made at the same time as the
payment of the dividend or interest (as appropriate) to the Equity Investors.

 

8.5 Mandatory prepayment – Cost Overruns

 

(a) At any time, if there are insufficient or no Commitments to achieve the
Reduction (as defined in Clause 2.2(a) (Reduction of Commitment)), the Borrower
must apply an amount equal to the shortfall in prepayment of the Loans.

 

(b) Any prepayment under this Subclause must be made immediately on the
occurrence of a Relevant Cost Overrun (as defined in Clause 2.2 (Reduction of
Commitment)).

 

8.6 Voluntary prepayment

 

(a) Subject to the terms of this Agreement, the Borrower may, by giving not less
than ten Business Days’ prior notice to the Facility Agent, prepay any Loan at
any time in whole or in part.

 

(b) A prepayment of part of a Loan must be in a minimum amount of €1,000,000 and
an integral multiple of 1,000,000.

 

8.7 Automatic cancellation

 

(a) The Commitment of each Lender will be automatically cancelled at the close
of business on the last day of the Availability Period.

 

(b) If the Facility Agent has not received evidence in form and substance
satisfactory to it that the Second Tranche has been contributed to the Company
in accordance with Clause 2.2(c) (Reduction of Attributable Commitment), the
Commitments shall be immediately cancelled by an amount of €52,500,000. Any
cancellation in part will be applied against the Commitment of each Lender pro
rata.

 

8.8 Voluntary cancellation

 

(a) Subject to the terms of this Agreement, the Borrower may, by giving not less
than ten Business Days’ prior notice to the Facility Agent, cancel the
unutilised amount of the Total Commitments in whole or in part.

 

(b) Partial cancellation of the Total Commitments must be in a minimum amount of
€1,000,000 and an integral multiple of 1,000,000.

 

35



--------------------------------------------------------------------------------

(c) Any cancellation in part will be applied against the Commitment of each
Lender pro rata.

 

8.9 Involuntary prepayment and cancellation

 

(a) If the Borrower is, or will be, required to pay to a Lender:

 

  (i) a Tax Payment;

 

  (ii) an Increased Cost; or

 

  (iii) any amount under paragraph 3 of Schedule 4 (Calculation of Mandatory
Cost),

 

the Borrower may, while the requirement continues, give notice to the Facility
Agent requesting prepayment and cancellation in respect of that Lender.

 

(b) After notification under paragraph (a) above:

 

  (i) the Borrower must repay or prepay that Lender’s share in each Loan on the
date specified in paragraph (c) below; and

 

  (ii) the Commitment of that Lender will be immediately cancelled.

 

(c) The date for repayment or prepayment of a Lender’s share in a Loan will be:

 

  (i) the last day of the current Interest Period for that Loan; or

 

  (ii) if earlier, the date specified by the Borrower in its notification.

 

8.10 Restriction on right to prepay or cancel

 

Notwithstanding any other term of this Clause, the Borrower may not exercise any
right of prepayment or cancellation under this Clause (other than referred to in
Clause 8.3 (Mandatory prepayment - disposals), Clause 8.5 (Mandatory
prepayment—Cost Overruns) or Clause 8.7(b) (Automatic cancellation)) until it
has received confirmation from the Facility Agent that the Majority Lenders
(acting reasonably) are satisfied that, after the prepayment or cancellation,
the Borrower will have adequate funding to achieve Construction Completion in
relation to each Property.

 

8.11 Miscellaneous provisions

 

(a) Any notice of prepayment and/or cancellation under this Agreement is
irrevocable and must specify the relevant date(s) and the affected Loans and
Commitments. The Facility Agent must notify the Lenders promptly of receipt of
any such notice.

 

(b) All prepayments under this Agreement must be made with accrued interest on
the amount prepaid. No premium or penalty is payable in respect of any
prepayment or cancellation under this Agreement except for Break Costs.

 

(c) The Majority Lenders may agree a shorter notice period for a voluntary
prepayment or a voluntary cancellation.

 

(d) No prepayment or cancellation is allowed except in accordance with the
express terms of this Agreement.

 

36



--------------------------------------------------------------------------------

(e) No amount of the Total Commitments cancelled under this Agreement may
subsequently be reinstated.

 

(f) No amount of a Loan prepaid under this Agreement may subsequently be
re-borrowed.

 

9. INTEREST

 

9.1 Calculation of interest

 

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum equal to the aggregate of the applicable:

 

  (a) Margin;

 

  (b) IBOR; and

 

  (c) Mandatory Cost.

 

9.2 Payment of interest

 

Except where it is provided to the contrary in this Agreement, the Borrower must
pay accrued interest on each Loan at the end of each Interest Period.

 

9.3 Margin adjustments

 

(a) Subject to the other provisions of this Clause, from the first test date
under Clause 22.7(c) (Interest Cover), the Margin will be calculated in
accordance with the table set out below and the information set out in the
Compliance Certificate:

 

Consolidated Interest Cover (per cent.)

--------------------------------------------------------------------------------

   Margin (per cent. per annum)


--------------------------------------------------------------------------------

175 or more

   1.50

less than 175

   2.25

 

(b) Any change in the Margin will occur, subject to paragraph (c) below, on the
first day of the Interest Period for a Loan following receipt by the Facility
Agent of a Compliance Certificate.

 

(c) For so long as:

 

  (i) the Company is in default of its obligation under this Agreement to
provide a Compliance Certificate; or

 

  (ii) an Event of Default is outstanding,

 

the Margin will be the highest applicable rate, being 2.25 per cent. per annum.

 

(d) If the Margin has been calculated on the basis of a Compliance Certificate
but:

 

  (i)

would have been higher if it had been based on the subsequent financial
statements of the Company, the Margin will instead be calculated by reference to
the relevant financial statements of the Company. If, in this event, any amount
of interest has been paid by the Borrower on the basis of the Compliance
Certificate, the Borrower must immediately pay to the Facility Agent any
shortfall in the amount which would

 

37



--------------------------------------------------------------------------------

 

have been paid to the Lenders if the Margin had been calculated by reference to
the relevant financial statements; or

 

  (ii) subsequently the Compliance Certificate proves to be incorrect or subject
to adjustment in any respect so that, had the Compliance Certificate been
correct on its delivery, the Borrower would not have been entitled to a
reduction in the Margin or the Margin would have been increased in respect of
that and any subsequent Interest Periods, the Borrower shall promptly pay to the
Facility Agent the amount which represents the difference between the amount
which the Lenders actually received and the amount which the Lenders should have
received.

 

Any change will have a retrospective effect.

 

9.4 Hedging

 

(a) From and including the first Utilisation Date, the Borrower must maintain
Hedging Arrangements (on behalf of the Asset Companies) in respect of interest
payable under this Agreement in accordance with this Clause.

 

(b) All Hedging Arrangements must be:

 

  (i) with a Counterparty or another counterparty acceptable to the Facility
Agent;

 

  (ii) in form and substance satisfactory to the Facility Agent; and

 

  (iii) charged or assigned by way of security under the Hedging Assignment.

 

(c)    (i) The parties to each Hedging Arrangement must comply with the terms of
that Hedging Arrangement.

 

  (ii) Neither a Counterparty nor the Borrower may amend or waive the terms of
any Hedging Arrangement without the consent of the Facility Agent.

 

(d) Neither a Counterparty nor the Borrower may terminate or close out any
Hedging Arrangement (in whole or in part) except:

 

  (i) if it becomes illegal for that party to continue to comply with its
obligations under that Hedging Arrangement;

 

  (ii) if all the Loans and other amounts outstanding under the Finance
Documents have been unconditionally and irrevocably paid and discharged in full;

 

  (iii) in the case of termination or closing out by a Counterparty, if the
Facility Agent serves notice under Clause 23.19 (Acceleration) or, having served
notice under Clause 23.19 (Acceleration), makes a demand; or

 

  (iv) in the case of termination or closing out by the Borrower, with the
consent of the Facility Agent.

 

(e) A Counterparty may only suspend making payments under a Hedging Arrangement
if the Borrower is in breach of its payment obligations under that Hedging
Arrangement.

 

38



--------------------------------------------------------------------------------

(f) Each Counterparty acknowledges that the rights of the Borrower under the
Hedging Arrangements to which it is party have been charged or assigned by way
of security under the Hedging Assignment.

 

9.5 Interest on overdue amounts

 

(a) If an Obligor fails to pay any amount payable by it under the Finance
Documents, it must immediately on demand by the Facility Agent pay interest on
the overdue amount from its due date up to the date of actual payment, both
before, on and after judgment.

 

(b) Interest on an overdue amount is payable at a rate determined by the
Facility Agent to be one per cent. per annum above the rate which would have
been payable if the overdue amount had, during the period of non-payment,
constituted a Loan in the currency of the overdue amount. For this purpose, the
Facility Agent may (acting reasonably):

 

  (i) select successive Interest Periods of any duration of up to three months;
and

 

  (ii) determine the appropriate Rate Fixing Day for that Interest Period.

 

(c) Notwithstanding paragraph (b) above, if the overdue amount is a principal
amount of a Loan and becomes due and payable before the last day of its current
Interest Period, then:

 

  (i) the first Interest Period for that overdue amount will be the unexpired
portion of that Interest Period; and

 

  (ii) the rate of interest on the overdue amount for that first Interest Period
will be one per cent. per annum above the rate then payable on that Loan.

 

After the expiry of the first Interest Period for that overdue amount, the rate
on the overdue amount will be calculated in accordance with paragraph (b) above.

 

(d) Interest (if unpaid) on an overdue amount will be compounded with that
overdue amount at the end of each of its Interest Periods but will remain
immediately due and payable.

 

9.6 Notification of rates of interest

 

The Facility Agent must promptly notify each relevant Party of the determination
of a rate of interest under this Agreement.

 

10. INTEREST PERIODS

 

10.1 Length of Interest Periods

 

(a) Each Loan has successive Interest Periods.

 

(b) Each Interest Period for a Loan will start on its Utilisation Date or on the
expiry of its preceding Interest Period and end on the date falling one, two,
three or six months (as selected in a Request) or such other period as the
Borrower and the Facility Agent may agree after its Utilisation Date or expiry
of its preceding Interest Period as appropriate.

 

10.2 Consolidation

 

All Loans denominated in the same currency will be consolidated at the end of
each Interest Period and subsequently treated as one Loan.

 

39



--------------------------------------------------------------------------------

11. MARKET DISRUPTION

 

11.1 Failure of a Reference Bank to supply a rate

 

If IBOR is to be calculated by reference to the Reference Banks but a Reference
Bank does not supply a rate by 12.00 noon (local time) on a Rate Fixing Day, the
applicable IBOR will, subject as provided below, be calculated on the basis of
the rates of the remaining Reference Banks.

 

11.2 Market disruption

 

  (a) In this Clause, each of the following events is a market disruption event:

 

  (i) IBOR is to be calculated by reference to the Reference Banks but no, or
only one, Reference Bank supplies a rate by 12.00 noon (local time) on the Rate
Fixing Day; or

 

  (ii) the Facility Agent receives by close of business on the Rate Fixing Day
notification from Lenders whose shares in the relevant Loan exceed 30 per cent.
of that Loan that the cost to them of obtaining matching deposits in the
relevant interbank market is in excess of IBOR for the relevant Interest Period.

 

  (b) The Facility Agent must promptly notify the Borrower and the Lenders of a
market disruption event.

 

  (c) After notification under paragraph (b) above, the rate of interest on each
Lender’s share in the affected Loan for the relevant Interest Period will be the
aggregate of the applicable:

 

  (i) Margin;

 

  (ii) rate notified to the Facility Agent by that Lender as soon as practicable
and in any event before interest is due to be paid in respect of that Interest
Period to be that which expresses as a percentage rate per annum the cost to
that Lender of funding its share in that Loan from whatever source it may
reasonably select; and

 

  (iii) Mandatory Cost.

 

11.3 Alternative basis of interest or funding

 

  (a) If a market disruption event occurs and the Facility Agent or the Borrower
so requires, the Borrower and the Facility Agent must enter into negotiations
for a period of not more than 30 days with a view to agreeing an alternative
basis for determining the rate of interest and/or funding for the affected Loan.

 

  (b) Any alternative basis agreed will be, with the prior consent of all the
Lenders, binding on all the Parties.

 

12. TAXES

 

12.1 General

 

In this Clause:

 

Qualifying Lender means:

 

  (a) with respect to an Obligor incorporated in England and Wales, a Lender
which is:

 

  (i) a U.K. Lender; or

 

40



--------------------------------------------------------------------------------

  (ii) a Treaty Lender; and

 

  (b) with respect to any other Obligor, a Lender which is beneficially entitled
under a law or double taxation agreement or any published practice or published
concession of any relevant taxing authority to receive that payment without a
Tax Deduction (subject, as the case may be, to the completion of the necessary
procedural formalities).

 

Tax Credit means a credit against any Tax or any relief or remission for Tax (or
its repayment).

 

Treaty Lender means, in respect of an Obligor incorporated in England and Wales,
a Lender which is:

 

  (a) resident (as defined in the appropriate double taxation agreement) in a
country with which the U.K. has a double taxation agreement giving residents of
that country full exemption from U.K. taxation on interest; and

 

  (b) does not carry on a business in the U.K. through a permanent establishment
with which the payment is effectively connected.

 

U.K. Lender means, with respect to an Obligor incorporated in England and Wales,
a Lender which is within the charge to U.K. corporation tax in respect of, and
beneficially entitled to, a payment of interest on a Loan made by a person that
was a bank for the purposes of section 349 of the Taxes Act (as currently
defined in section 840A of the Taxes Act) at the time the Loan was made.

 

12.2 Tax gross-up

 

(a) Each Obligor must make all payments to be made by it under the Finance
Documents without any Tax Deduction, unless a Tax Deduction is required by law.

 

(b) If:

 

  (i) a Lender is not, or ceases to be, a Qualifying Lender; or

 

  (ii) an Obligor or a Lender is aware that an Obligor must make a Tax Deduction
(or that there is a change in the rate or the basis of a Tax Deduction),

 

it must promptly notify the Facility Agent. The Facility Agent must then
promptly notify the affected Parties.

 

(c) Except as provided below, if a Tax Deduction is required by law to be made
by an Obligor or the Facility Agent, the amount of the payment due from the
Obligor will be increased to an amount which (after making the Tax Deduction)
leaves an amount equal to the payment which would have been due if no Tax
Deduction had been required.

 

(d)

Except as provided below, an Obligor (other than the Company in respect of
payments to the UK Lenders) is not required to make a payment under paragraph
(c) above for a Tax Deduction in respect of the tax imposed by the jurisdiction
of incorporation of an Obligor (other than the Company in respect of payments to
the UK Lenders) to a Lender that is not, or has ceased to be, a Qualifying
Lender in excess of the amount that the Obligor (other than the

 

41



--------------------------------------------------------------------------------

 

Company in respect of payments to the UK Lenders) would have had to pay had the
Lender been, or not ceased to be, a Qualifying Lender.

 

(e) Paragraph (d) above will not apply if the Lender has ceased to be a
Qualifying Lender by reason of any change after the date it became a Lender
under this Agreement in (or in the interpretation, administration or application
of) any law or double taxation agreement or any published practice or concession
of any relevant taxing authority.

 

(f) An Obligor is not required to make an increased payment to a Lender under
paragraph (c) above for a Tax Deduction in respect of the tax imposed by the
jurisdiction of incorporation of an Obligor if that Lender is a Qualifying
Lender and the Obligor making the payment is able to demonstrate that the Tax
Deduction would not have been required if the Lender had complied with its
obligations under paragraph (i) below.

 

(g) If an Obligor is required to make a Tax Deduction, that Obligor must make
the minimum Tax Deduction allowed by law and must make any payment required in
connection with that Tax Deduction within the time allowed by law.

 

(h) Within 30 days of making either a Tax Deduction or a payment required in
connection with a Tax Deduction, the Obligor making that Tax Deduction or
payment must deliver to the Facility Agent for the relevant Finance Party
evidence satisfactory to that Finance Party (acting reasonably) that the Tax
Deduction has been made or (as applicable) the appropriate payment has been paid
to the relevant taxing authority.

 

(i) A Lender must co-operate with each Obligor by using its reasonable
endeavours to complete any procedural formalities necessary for that Obligor to
obtain authorisation to make that payment without a Tax Deduction.

 

12.3 Tax indemnity

 

(a) Except as provided below, the Borrower must indemnify a Finance Party
against any loss or liability which that Finance Party (in its absolute
discretion) determines will be or has been suffered (directly or indirectly) by
that Finance Party for or on account of Tax in relation to a payment received or
receivable (or any payment deemed to be received or receivable) under a Finance
Document.

 

(b) Paragraph (a) above does not apply to any Tax assessed on a Finance Party:

 

  (i) under the laws of the jurisdiction in which:

 

  (A) that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party has a Facility Office and is treated
as resident for tax purposes; or

 

  (B) that Finance Party’s Facility Office is located in respect of amounts
received or receivable in that jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable by that Finance Party. However, any payment deemed to be received
or receivable, including any amount treated as income but not actually received
by the Finance Party, such as a Tax Deduction, will not be treated as net income
received or receivable for this purpose; or

 

42



--------------------------------------------------------------------------------

  (ii) to the extent a loss or liability is compensated for by an increased
payment under Clause 12.2 (Tax gross-up) or would have been compensated for by
an increased payment under Clause 12.2 (Tax gross-up) but was not so compensated
solely because one of the exclusions in paragraph (d) or (f) of Clause 12.2 (Tax
gross-up) applied.

 

(c) A Finance Party making, or intending to make, a claim under paragraph (a)
above must promptly notify the Company of the event which will give, or has
given, rise to the claim.

 

12.4 Tax Credit

 

If an Obligor makes a Tax Payment and the relevant Finance Party (in its
absolute discretion) determines that:

 

  (a) a Tax Credit is attributable to that Tax Payment; and

 

  (b) it has used and retained that Tax Credit,

 

the Finance Party must pay an amount to the Obligor which that Finance Party
determines (in its absolute discretion) will leave it (after that payment) in
the same after-tax position as it would have been if the Tax Payment had not
been required to be made by the Obligor.

 

12.5 Stamp taxes

 

The Borrower must pay and indemnify each Finance Party against any stamp duty,
stamp duty land tax, registration or other similar Tax payable in connection
with the entry into, performance or enforcement of any Finance Document, except
for any such Tax payable in connection with the entry into a Transfer
Certificate.

 

12.6 Value added taxes

 

(a) Any amount payable under a Finance Document by an Obligor is exclusive of
any value added tax or any other Tax of a similar nature which might be
chargeable in connection with that amount. If any such Tax is chargeable, an
Obligor must pay to the Finance Party (in addition to and at the same time as
paying that amount) an amount equal to the amount of that Tax.

 

(b) Where a Finance Document requires any Party to reimburse a Finance Party for
any costs or expenses, that Party must also at the same time pay and indemnify
the Finance Party against all value added tax or any other Tax of a similar
nature incurred by the Finance Party in respect of those costs or expenses but
only to the extent that the Finance Party (acting reasonably) determines that it
is not entitled to credit or repayment from the relevant tax authority in
respect of the Tax.

 

13. INCREASED COSTS

 

13.1 Increased Costs

 

Except as provided below in this Clause, the Borrower must pay to a Finance
Party the amount of any Increased Cost incurred by that Finance Party or any of
its Affiliates as a result of:

 

  (a) the introduction of, or any change in, or any change in the
interpretation, administration or application of, any law or regulation; or

 

43



--------------------------------------------------------------------------------

  (b) compliance with any law or regulation made after the date of this
Agreement.

 

13.2 Exceptions

 

The Borrower need not make any payment for an Increased Cost to the extent that
the Increased Cost is:

 

  (a) compensated for under another Clause or would have been but for an
exception to that Clause; or

 

  (b) attributable to a Finance Party or its Affiliate wilfully failing to
comply with any law or regulation or any gross negligence of any of them.

 

13.3 Claims

 

(a) A Finance Party intending to make a claim for an Increased Cost must notify
the Facility Agent of the circumstances giving rise to and the amount of the
claim, following which the Facility Agent will promptly notify the Borrower.

 

(b) Each Finance Party must, together with its demand to the Facility Agent,
provide a certificate confirming the amount of its Increased Cost and the basis
of calculation.

 

14. MITIGATION

 

14.1 Mitigation

 

(a) Each Finance Party must, in consultation with the Borrower, take all
reasonable steps to mitigate any circumstances which arise and which result or
would result in:

 

  (i) any Tax Payment or Increased Cost being payable to that Finance Party;

 

  (ii) that Finance Party being able to exercise any right of prepayment and/or
cancellation under this Agreement by reason of any illegality; or

 

  (iii) that Finance Party incurring any cost of complying with the minimum
reserve requirements of the European Central Bank,

 

including (but not limited to) transferring its rights and obligations under the
Finance Documents to an Affiliate or changing its Facility Office.

 

(b) Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 

(c) The Borrower must indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of any step taken by it
under this Clause.

 

(d) A Finance Party is not obliged to take any step under this Clause if, in the
opinion of that Finance Party (acting reasonably), to do so might be prejudicial
to it.

 

14.2 Conduct of business by a Finance Party

 

No term of this Agreement will:

 

  (a) interfere with the right of any Finance Party to arrange its affairs (Tax
or otherwise) in whatever manner it thinks fit;

 

44



--------------------------------------------------------------------------------

  (b) oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it in respect of Tax or the extent, order
and manner of any claim; or

 

  (c) oblige any Finance Party to disclose any information relating to its
affairs (Tax or otherwise) or any computation in respect of Tax other than in
accordance with Clause 13.3 (Claims).

 

15. PAYMENTS

 

15.1 Place

 

Unless a Finance Document specifies that payments under it are to be made in
another manner, all payments by a Party (other than the Facility Agent) under
the Finance Documents must be made to the Facility Agent to its account at such
office or bank:

 

  (a) in the principal financial centre of the country of the relevant currency;
or

 

  (b) in the case of euro, in the principal financial centre of a Participating
Member State or London,

 

as it may notify to that Party for this purpose by not less than five Business
Days’ prior notice.

 

15.2 Funds

 

Payments under the Finance Documents to the Facility Agent must be made for
value on the due date at such times and in such funds as the Facility Agent may
specify to the Party concerned as being customary at the time for the settlement
of transactions in the relevant currency in the place for payment.

 

15.3 Distribution

 

(a) Each payment received by the Facility Agent under the Finance Documents for
another Party must, except as provided below, be made available by the Facility
Agent to that Party by payment (as soon as practicable after receipt) to its
account with such office or bank:

 

  (i) in the principal financial centre of the country of the relevant currency;
or

 

  (ii) in the case of euro, in the principal financial centre of a Participating
Member State or London,

 

as it may notify to the Facility Agent for this purpose by not less than five
Business Days’ prior notice.

 

(b) The Facility Agent may apply any amount received by it for an Obligor in or
towards payment (as soon as practicable after receipt) of any amount due from
that Obligor under the Finance Documents or in or towards the purchase of any
amount of any currency to be so applied.

 

(c)

Where a sum is paid to the Facility Agent under this Agreement for another
Party, the Facility Agent is not obliged to pay that sum to that Party until it
has established that it has actually received it. However, the Facility Agent
may assume that the sum has been paid to it, and, in reliance on that
assumption, make available to that Party a corresponding amount. If it
transpires that the sum has not been received by the Facility Agent, that Party
must

 

45



--------------------------------------------------------------------------------

 

immediately on demand by the Facility Agent refund any corresponding amount made
available to it together with interest on that amount from the date of payment
to the date of receipt by the Facility Agent at a rate calculated by the
Facility Agent to reflect its cost of funds.

 

15.4 Currency

 

(a) Unless a Finance Document specifies that payments under it are to be made in
a different manner, the currency of each amount payable under the Finance
Documents is determined under this Clause.

 

(b) Interest is payable in the currency in which the relevant amount in respect
of which it is payable is denominated.

 

(c) A repayment or prepayment of any principal amount is payable in the currency
in which that principal amount is denominated on its due date.

 

(d) Amounts payable in respect of Taxes, fees, costs and expenses are payable in
the currency in which they are incurred.

 

(e) Each other amount payable under the Finance Documents is payable in euros.

 

15.5 No set-off or counterclaim

 

All payments made by an Obligor under the Finance Documents must be made without
set-off or counterclaim.

 

15.6 Business Days

 

(a) If a payment under the Finance Documents is due on a day which is not a
Business Day, the due date for that payment will instead be the next Business
Day in the same calendar month (if there is one) or the preceding Business Day
(if there is not) or whatever day the Facility Agent determines is market
practice.

 

(b) During any extension of the due date for payment of any principal under this
Agreement interest is payable on that principal at the rate payable on the
original due date.

 

15.7 Partial payments

 

(a) If any Administrative Party receives a payment insufficient to discharge all
the amounts then due and payable by the Obligors under the Finance Documents,
the Administrative Party must apply that payment towards the obligations of the
Obligors under the Finance Documents in the following order:

 

  (i) first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Administrative Parties under the Finance Documents;

 

  (ii) secondly, in or towards payment pro rata of:

 

  (A) any periodical payments (not being payments as a result of termination or
closing out) due but unpaid to any Counterparty under the Hedging Arrangements;
and

 

  (B) any accrued interest due but unpaid under this Agreement;

 

46



--------------------------------------------------------------------------------

  (iii) thirdly, in or towards payment pro rata of:

 

  (A) any payments (not being payments referred to in sub-paragraph (iv) below)
as a result of termination or closing out due but unpaid to any Counterparty
under the Hedging Arrangements; and

 

  (B) any principal amount due but unpaid under this Agreement;

 

  (iv) fourthly, in or towards payment pro rata of any payments due as a result
of termination or closing out arising from:

 

  (A) it becoming illegal for one or more Counterparties to comply with their
obligations under the Hedging Arrangements; or

 

  (B) an event of default relating to any Counterparty,

 

due but unpaid to those Counterparties under the Hedging Arrangements; and

 

  (v) fifthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

(b) The Facility Agent must, if so directed by all the Lenders and the
Counterparties, vary the order set out in sub-paragraphs (a)(ii) to (v) above.

 

(c) This Subclause will override any appropriation made by an Obligor.

 

15.8 Timing of payments

 

If a Finance Document does not provide for when a particular payment is due,
that payment will be due within three Business Days of demand by the relevant
Finance Party (where so stated in a Finance Document, through the Facility
Agent).

 

15.9 Facility Agent as Joint and Several Creditor

 

(a) Each of the Obligors and each of the Finance Parties agree that the Facility
Agent shall be the joint and several creditor (Gesamtgläubiger) (together with
the relevant Finance Party) of each and every obligation of any Obligor
incorporated in Germany towards each of the Finance Parties under this
Agreement, and that accordingly the Facility Agent will have its own independent
right to demand performance by the relevant Obligor of those obligations.
However, any discharge of any such obligation to one of the Facility Agent or
other Finance Party shall, to the same extent, discharge the corresponding
obligation owing to the other.

 

(b) Without limiting or affecting the Facility Agent’s rights against any
Obligor (whether under this paragraph or under any other provision of the
Finance Documents), the Facility Agent agrees with each other Finance Party (on
a several and divided basis) that, subject as set out in the next sentence, it
will not exercise its rights as a joint and several creditor with a Finance
Party except with the consent of the relevant Finance Party. However, for the
avoidance of doubt, nothing in the previous sentence shall in any way limit the
Facility Agent’s right to act in the protection or preservation of rights under
or to enforce any Security Document as contemplated by this Agreement and/or to
enforce any Security Document (or to do any act reasonably incidental to any of
the foregoing).

 

47



--------------------------------------------------------------------------------

16. BANK ACCOUNTS

 

16.1 Designation of Accounts

 

(a) The Borrower must maintain the following bank accounts in its name:

 

  (i) a disbursements account designated the Disbursement Account; and

 

  (ii) a master proceeds account designated the Master Proceeds Account.

 

(b) Each Asset Company (other than the Danish Asset Company and the Swedish
Asset Company) and each Managing Company must maintain the following bank
accounts in its name:

 

  (i) a disbursements account designated the Disbursements Account;

 

  (ii) a master proceeds account designated the Master Proceeds Account; and

 

  (iii) for each Property that it owns, a property proceeds account designated a
Property Proceeds Account.

 

(c) The Company, the Danish Asset Company and the Swedish Asset Company must
maintain a disbursements account in its name designated the Disbursement
Account.

 

(d) The Obligors must not, without the prior consent of the Facility Agent,
maintain any other bank accounts other than an expenses account in the
Borrower’s name with Société Générale designated the Expenses Account.

 

16.2 Master Proceeds Accounts

 

(a) The Facility Agent has sole signing rights in relation to each Master
Proceeds Account.

 

(b) Each Obligor must ensure that:

 

  (i) at the end of each week, all Rental Income (other than an amount so that,
at the end of each week, a Property Proceeds Account shall have a balance of not
more than €4,000) in a Property Proceeds Account in its name is paid into its
Disbursement Account; and

 

  (ii) (in relation to the Borrower only) any amounts payable to it under any
Hedging Arrangements and, (in relation to each Obligor) at the end of each
month, all Rental Income in its Disbursement Account (other than the
Disbursement Amounts) are paid into its Master Proceeds Account.

 

(c) Each Obligor must ensure that all amounts credited to its Master Proceeds
Account are promptly paid into the Borrower’s Master Proceeds Account
immediately prior to the end of each Interest Period in a sufficient amount to
ensure that the Borrower can comply with its obligations under paragraphs (f)(i)
and (f)(ii) below.

 

(d) If any payment of any amount referred to in paragraphs (b) to (c) above are
paid into an Account other than the relevant Disbursement Account or Master
Proceeds Account (as applicable), that payment must be paid immediately into the
relevant Disbursement Account or Master Proceeds Account (as applicable).

 

48



--------------------------------------------------------------------------------

(e) If any payment is made into a Master Proceeds Account which should have been
paid into another Account, then, unless an Event of Default is outstanding, the
Facility Agent must, at the request of the relevant Obligor and on receipt of
evidence satisfactory to the Facility Agent that the payment should have been
made to that other Account, pay that amount to that other Account.

 

(f) Except as provided in Clause 15.7 (Partial payments) and paragraph (g)
below, at the end of each Interest Period, the Facility Agent must, and is
irrevocably authorised by the Borrower to, withdraw from, and apply amounts
standing to the credit of, the Borrower’s Master Proceeds Account, in the
following order:

 

  (i) first, payment pro rata of any unpaid costs and expenses of the
Administrative Parties due but unpaid under the Finance Documents;

 

  (ii) secondly, payment pro rata:

 

  (A) to the Counterparties of any amount due but unpaid under the Hedging
Arrangements; and

 

  (B) to the Facility Agent for the relevant Finance Parties of any accrued
interest, fees and other amounts due but unpaid under the Finance Documents; and

 

  (iii) thirdly, to the extent applicable, payment of any surplus into the
Borrower’s Disbursement Account.

 

(g) The Facility Agent is obliged to make a withdrawal from the Borrower’s
Master Proceeds Account in accordance with paragraph (f) above only if:

 

  (i) no Event of Default is outstanding; and

 

  (ii) the Repeating Representations are correct and will be correct immediately
after the withdrawal.

 

(h) The Facility Agent may authorise withdrawals at any time from any Master
Proceeds Account to pay any amount due but unpaid under the Finance Documents.
The Facility Agent shall promptly notify the Borrower of any such withdrawal.

 

16.3 Disbursement Accounts and Property Proceeds Accounts

 

(a) Except as provided in paragraph (d) below, each Obligor has signing rights
in relation to the Disbursement Account and the Property Proceeds Account in its
name.

 

(b) Each Obligor must ensure that:

 

  (i) all Rental Income is paid promptly into the Property Proceeds Account in
its name for that Property; and

 

  (ii) any amount received by it, other than any amount specifically required
under this Agreement to be paid into any other Account, is paid into the
Disbursement Account in its name.

 

(c)

Subject to any restriction in the Subordination Agreement and provided that no
Event of Default is outstanding, the relevant Obligor may withdraw from, and
apply amounts standing to the credit of, the Disbursement Account in its name
(other than any amounts required to be

 

49



--------------------------------------------------------------------------------

 

paid into an Obligor’s Master Proceeds Account in accordance with Clause
16.2(b)(ii) (Master Proceeds Account)), in the following order:

 

  (i) first, towards costs, management fees or any other fees expressly
permitted to be paid to Shurgard Europe or an Equity Subsidiary in accordance
with the terms of the Finance Documents; and

 

  (ii) secondly, towards any other amount permitted to be paid under the Finance
Documents.

 

(d) At any time when an Event of Default is outstanding, the Facility Agent may,
and is irrevocably authorised by each Obligor to:

 

  (i) operate the Disbursement Account and the Property Proceeds Account in that
Obligor’s name; and

 

  (ii) withdraw from, and apply amounts standing to the credit of, any
Disbursement Account or any Property Proceeds Account in or towards any purpose
for which moneys in any Account may be applied.

 

16.4 Miscellaneous Accounts provisions

 

(a) Each Obligor must ensure that no Account goes in to overdraft.

 

(b) Any amount received or recovered by any Obligor otherwise than by credit to
an Account must be held subject to the security created by the Finance Documents
to the maximum extent possible under any applicable governing law and
immediately be paid to the relevant Account or to the Facility Agent in the same
funds as received or recovered.

 

(c) Without prejudice to any other term of this Agreement, if an Event of
Default is outstanding, the monies standing to the credit of each Account may be
applied by the Facility Agent on the date any repayment of the Loans is due to
be made in or towards repayment of the Loans and all other amounts due to a
Finance Party under the Finance Documents.

 

(d) No Finance Party is responsible or liable to any Obligor for:

 

  (i) any non-payment of any liability of that Obligor which could be paid out
of moneys standing to the credit of an Account; or

 

  (ii) any withdrawal wrongly made, if made in good faith except where that
Finance Party is grossly negligent.

 

(e) The Borrower must ensure that the aggregate amount standing to the credit of
the Expenses Account (which shall only be used for the financing or refinancing
of administration costs and directors fees for the Borrower) may not exceed
€20,000 at any time.

 

(f) The Borrower must, within five Business Days of any request by the Facility
Agent, supply the Facility Agent with the following information in relation to
any payment received in an Account:

 

  (i) the date of payment or receipt;

 

  (ii) the payer; and

 

50



--------------------------------------------------------------------------------

  (iii) the purpose of the payment or receipt.

 

16.5 Change of Bank Accounts

 

(a) Each Account shall be held at a branch of the bank holding that Account as
the Facility Agent and the Company (acting on behalf of the relevant member of
the Group) may agree from time to time (acting reasonably).

 

(b) If a member of the Group requests and the Facility Agent so consents (acting
reasonably) the bank holding that Account shall (as soon as reasonably
practicable) be changed to another bank that agrees to its appointment.

 

(c) A change of Account only becomes effective when the proposed new bank agrees
with the Facility Agent and the relevant Obligor, in a manner satisfactory to
the Facility Agent, to fulfil the role of the bank holding that Account.

 

17. GUARANTEE AND INDEMNITY

 

17.1 General guarantee and indemnity

 

Each Guarantor jointly and severally and irrevocably and unconditionally (but
subject to any limitations set out in Clause 17.10 (Limitations)):

 

  (a) guarantees to each Finance Party punctual performance by the Borrower of
all of its obligations under the Finance Documents:

 

  (b) undertakes with each Finance Party that whenever the Borrower does not pay
any amount when due under any Finance Document, it must immediately on demand by
the Facility Agent pay that amount as if it were the principal obligor; and

 

  (c) indemnifies each Finance Party immediately on demand against any loss or
liability suffered by that Finance Party if any payment obligation guaranteed by
it is or becomes unenforceable invalid or illegal; the amount of the loss or
liability under this indemnity will be equal to the amount the Finance Party
would otherwise have been entitled to recover.

 

17.2 Continuing obligation

 

The obligations of each Guarantor under this Clause are continuing and will
extend to the ultimate balance of all sums payable by any Obligor under the
Finance Documents, regardless of any intermediate payment or discharge in whole
or in part.

 

17.3 Reinstatement

 

(a) If any discharge (whether in respect of the obligations of any Obligor or
any security for those obligations or otherwise) or arrangement is made in whole
or in part on the faith of any payment, security or other disposition which is
avoided or must be restored on insolvency, liquidation or otherwise without
limitation, the liability of each Guarantor under this Clause will continue as
if the discharge or arrangement had not occurred.

 

(b) Each Finance Party may concede or compromise any claim that any payment,
security or other disposition is liable to avoidance or restoration.

 

51



--------------------------------------------------------------------------------

17.4 Waiver of defences

 

The obligations of each Guarantor under this Clause will not be affected by any
act, omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this Clause (whether or not known to it
or any Finance Party). This includes:

 

  (a) any time or waiver granted to, or composition with, any person;

 

  (b) any release of any person under the terms of any composition or
arrangement with any person;

 

  (c) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;

 

  (d) any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

 

  (e) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;

 

  (f) any amendment (however fundamental) of a Finance Document or any other
document or security; or

 

  (g) any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Finance Document or any other document or
security.

 

17.5 Immediate recourse

 

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
right or security or claim payment from any person before claiming from that
Guarantor under this Clause.

 

17.6 Appropriations

 

Until all amounts which may be or become payable by the Obligors under the
Finance Documents have been irrevocably paid in full, each Finance Party (or any
trustee or agent on its behalf) may without affecting the liability of any
Guarantor under this Clause:

 

  (a) refrain from applying or enforcing any other moneys, security or rights
held or received by that Finance Party (or any trustee or agent on its behalf)
in respect of those amounts; or

 

  (b) apply and enforce them in such manner and order as it sees fit (whether
against those amounts or otherwise); and

 

  (c) hold in an interest-bearing suspense account any moneys received from a
Guarantor or on account of that Guarantor’s liability under this Clause.

 

17.7 Non-competition

 

Unless:

 

  (a) all amounts which may be or become payable by the Obligors under the
Finance Documents have been irrevocably paid in full; or

 

52



--------------------------------------------------------------------------------

  (b) the Facility Agent otherwise directs,

 

no Guarantor will, after a claim has been made or by virtue of any payment or
performance by it under this Clause:

 

  (i) be subrogated to (or exercise any right of subrogation to which it may be
entitled in respect of) any rights, security or moneys held, received or
receivable by any Finance Party (or any trustee or agent on its behalf);

 

  (ii) be entitled to any right of contribution or indemnity (or exercise any
right of contribution or indemnity to which it may be entitled) in respect of
any payment made or moneys received on account of that Guarantor’s liability
under this Clause;

 

  (iii) claim, rank, prove or vote as a creditor of any Obligor or its estate in
competition with any Finance Party (or any trustee or agent on its behalf); or

 

  (iv) receive, claim or have the benefit of any payment, distribution or
security from or on account of any Obligor, or exercise any right of set-off as
against any Obligor.

 

Each Guarantor must hold in trust for (or, if a trust is not recognised in any
jurisdiction, segregate from its other assets) and immediately pay or transfer
to the Facility Agent for the Finance Parties any payment or distribution or
benefit of security received by it contrary to this Clause or in accordance with
any directions given by the Facility Agent under this Clause.

 

17.8 Release of Guarantor’s right of contribution

 

If any Guarantor ceases to be a Guarantor in accordance with the terms of the
Finance Documents for the purpose of any sale or other disposal of that
Guarantor:

 

  (a) that Guarantor will be released by each other Guarantor from any liability
whatsoever to make a contribution to any other Guarantor arising by reason of
the performance by any other Guarantor of its obligations under the Finance
Documents; and

 

  (b) each other Guarantor will waive any right it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
right of any Finance Party under any Finance Document or of any other security
taken under, or in connection with, any Finance Document by any Finance Party.

 

17.9 Additional security

 

This guarantee is in addition to and is not in any way prejudiced by any other
security now or subsequently held by any Finance Party.

 

17.10 Limitations

 

(a) This guarantee does not apply to any liability to the extent it would result
in this guarantee constituting unlawful financial assistance.

 

(b) In respect of a German Obligor:

 

  (i)

Each Finance Party agrees that its right to enforce any guarantee or indemnity
granted by a German Obligor which is constituted in the form of a GmbH & Co. KG
or a

 

53



--------------------------------------------------------------------------------

 

GmbH (a Relevant German Obligor) shall, if and to the extent that such guarantee
or indemnity secures liabilities of any shareholder of such Relevant German
Obligor or any such shareholder’s affiliated company (verbundenes Unternehmen)
within the meaning of §15 of the German Stock Corporation Act (Aktiengesetz)
(other than such Relevant German Obligor’s Subsidiaries), at all times be
limited to an amount equal to the Relevant German Obligor’s, and, in the case of
a GmbH & Co. KG, such Relevant German Obligor’s general partner’s, net assets
(as defined in paragraph (ii) below).

 

  (ii) For the purposes of this Clause 17.10(b), net assets shall be calculated
by taking into account the captions reflected in §266(2) A, B and C of the
German Commercial Code (Handelsgesetzbuch) less the sum of:

 

  (A) the Relevant German Obligor’s, or, in the case of a GmbH & Co. KG, such
Relevant German Obligor’s general partner’s, liabilities (the calculation of
which shall take into account the captions reflected in §266(3) B, C and D of
the German Commercial Code); and

 

  (B) the registered share capital (Stammkapital) of the Relevant German Obligor
or, in the case of a GmbH & Co. KG, such Relevant German Obligor’s general
partner’s registered share capital.

 

  (iii) For the purpose of the calculation of the enforceable amount, the
Relevant German Obligor will, within 6 weeks after the Facility Agent has made a
demand for payment under the guarantee or indemnity pursuant to Clause 17.1
(General guarantee and indemnity), deliver to the Facility Agent an audited
up-to-date balance sheet of the Relevant German Obligor, and, in the case of a
GmbH & Co. KG, such Relevant German Obligor’s general partner which shows the
value of the net assets.

 

  (iv) If the Relevant German Obligor fails to deliver a copy of its balance
sheet or, in the case of a GmbH & Co. KG, such Relevant German Obligor’s general
partner’s balance sheet, in accordance with paragraph (iii), the Facility Agent
shall be entitled to enforce the guarantee or indemnity up to an amount which
the Facility Agent determines in good faith by reference to the most recent
financial statements delivered under the terms of this Agreement in relation to
such Relevant German Obligor and the payment of which would not result in the
Relevant German Obligor or, in the case of a GmbH & Co. KG, such Relevant German
Obligor’s general partner, having insufficient assets to maintain its stated
share capital.

 

  (v)

Following an enforcement pursuant to paragraph (iv) above, the Facility Agent
agrees to release proceeds from the enforcement of the guarantee or indemnity if
and to the extent that it is a guarantee or indemnity which secures liabilities
of any shareholder of such Relevant German Obligor or any such shareholder’s
affiliated company (verbundenes Unternehmen) within the meaning of §15 of the
German Stock Corporation Act (Aktiengesetz) (other than such Relevant German
Obligor’s Subsidiaries) and that such enforcement or the application of proceeds
from such enforcement towards the secured obligations would otherwise lead to
the situation that the Relevant German Obligor, or, in the case of GmbH & Co.
KG, such Relevant German Obligor’s general partner, does not have sufficient net
assets to maintain its registered share capital (Stammkapital). In particular,
and without prejudice to the foregoing, if an audited balance sheet delivered by
the Relevant German Obligor to the Facility Agent after commencement of the
relevant enforcement action confirms that the amount available under the
guarantee or indemnity at the time of enforcement was less than the amount
recovered by the Facility Agent, the Facility Agent agrees to

 

54



--------------------------------------------------------------------------------

 

release to the Relevant German Obligor an amount of the proceeds equal to the
amount by which the recoveries relating to the guarantee or indemnity exceeded
the amount determined to be available.

 

  (vi) For the purposes of the calculation of the enforceable amount specified
in paragraph (ii) above and the amount to be released specified in paragraph (v)
above, the following balance sheet items shall be adjusted as follows:

 

  (A) the amount of any increase of registered share capital out of retained
earnings (Kapitalerhöhung aus Gesellschaftsmitteln) and, in the case of a GmbH &
Co. KG, the registered share capital of the general partner after the date
hereof that has been effected without the prior written consent of the Facility
Agent shall be deducted from the registered share capital and, in the case of
GmbH & Co. KG, the deduction shall take place from the registered share capital
of the general partner; and

 

  (B) loans and other contractual obligations incurred in violation of the
provisions of the Finance Documents shall be disregarded.

 

  (vii) Furthermore, if and to the extent legally permissible each such Relevant
German Obligor, or, in the case of a GmbH & Co. KG, such Relevant German
Obligor’s general partner, shall, in a situation where it does not have
sufficient net assets to maintain its registered share capital, realise any and
all of its assets that are shown in the balance sheet with a book value
(Buchwert) which is significantly lower than the realisable market value of such
assets and to the extent such assets are not necessary for the Relevant German
Obligor’s, or, in the case of a GmbH & Co. KG, such Relevant German Obligor’s
general partner’s, business or operations (nicht betriebsnotwendig).

 

  (viii) The limitations set out in this Clause 17.10(b) shall not apply to a
guarantee granted by a Relevant German Obligor in relation to any amounts
borrowed under this Agreement to the extent the proceeds of such borrowing are
on-lent to it or any of its Subsidiaries from time to time and have not been
repaid.

 

(c) In respect of a French Obligor, the obligations and liabilities under the
guarantee under this Agreement shall not include any obligations which if
incurred would constitute the provision of financial assistance as defined under
Article L.225-216 of the French Commercial Code for the subscription or the
acquisition or the refinancing of the acquisition of its own shares and shall be
limited, at any time, to the higher of:

 

  (i) an aggregate amount of all intercompany loans made to that Obligor up to
the date of such determination to the extent only that any such intercompany
loan is funded directly or indirectly to such French Obligor out of the proceeds
of any Loan; and

 

  (ii) the residual value of the Properties held by such French Obligor where
residual value means the market value of the building at the date on which a
demand is made pursuant to this guarantee less the financial costs related to
those Properties (being an amount in principal and interest due under the
intercompany loans referred to in paragraph (c)(i) above).

 

(d)

Notwithstanding anything to the contrary herein, the obligations and liabilities
of a Swedish Obligor under this Agreement shall be limited if (and only if)
required by an application of the provisions of the Swedish companies act (Sw.
aktiebolagslagen (1975:1385)) regulating prohibited loans and guarantees and
distribution of assets taking into account also any other

 

55



--------------------------------------------------------------------------------

 

security granted and/or guarantee given by a Swedish Obligor subject to the
corresponding limitation (assuming that all steps open to a Swedish Obligor and
all its shareholders to authorise that Swedish Obligor’s liabilities under this
Agreement have been taken), and it is understood that the obligations of a
Swedish Obligor for such obligations and liabilities under this Agreement shall
apply only to the extent permitted by the above-mentioned provisions as applied
together with other applicable provisions of the Swedish companies act (Sw.
aktiebolagslagen(1975:1385)), and the guarantee created under this Agreement
shall be limited in accordance herewith.

 

(e) In respect of a Danish Obligor, this guarantee shall be limited:

 

  (i) to the extent required to comply with Danish statutory provisions on
unlawful financial assistance, including, but not limited to sections 49 and 50
of the Danish Act on Private Limited Liability Companies (Anpartsselskabsloven);
and

 

  (ii) to an amount equivalent to the higher of:

 

  (A) the equity of the relevant Danish Obligor at the date of this Agreement
calculated in accordance with accounting principles and practices generally
accepted in Denmark;

 

  (B) the equity of the relevant Danish Obligor from time to time calculated in
accordance with accounting principles and practices generally accepted in
Denmark; or

 

  (C) the amounts borrowed by the relevant Danish Obligor under this Agreement
or on-lent or otherwise put at disposal of the relevant Danish Obligor.

 

18. REPRESENTATIONS

 

18.1 Representations

 

The representations set out in this Clause are made by each Obligor or (if it so
states) the Company only to each Finance Party.

 

18.2 Status

 

(a) It is a limited liability company, or, in the case of a German Obligor, a
limited liability company (GmbH) or a limited partnership (GmbH & Co. KG), duly
incorporated or established and validly existing under the laws of its
jurisdiction of original incorporation.

 

(b) It has the power to own its assets and carry on its business as it is being
conducted.

 

18.3 Powers and authority

 

It has the power to enter into and perform, and has taken all necessary action
to authorise the entry into and performance of, the Transaction Documents to
which it is or will be a party and the transactions contemplated by those
Transaction Documents.

 

18.4 Legal validity

 

(a) Subject to any general principles of law limiting its obligations and
referred to in any legal opinion required under this Agreement, each Transaction
Document to which it is a party is its legally binding, valid and enforceable
obligation.

 

56



--------------------------------------------------------------------------------

(b) Each Transaction Document to which it is a party is in the proper form for
its enforcement in the jurisdiction of its incorporation.

 

18.5 Non-conflict

 

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents do not conflict with:

 

  (a) any law or regulation applicable to it;

 

  (b) its constitutional documents; or

 

  (c) any document which is binding upon it or any of its assets to an extent or
in a manner which is reasonably likely to have a Material Adverse Effect or
result in any liability on a Finance Party.

 

18.6 No default

 

(a) No Default is outstanding or will result from the execution of, or the
performance of any transaction contemplated by, any Transaction Document;

 

(b) there is no outstanding breach of any term of any Development Document or
any Building Lease and no person has disputed, repudiated or disclaimed
liability under any Development Document or any Building Lease or evidenced an
intention so to do, in each case, which has or is reasonably likely to have a
Material Adverse Effect;

 

(c) there has been no amendment to the cross default provisions the subject of
Linklater’s Memorandum in the JV1 Finance Documents; and

 

(d) no other event is outstanding which constitutes a default under any document
which is binding on it or any of its assets to an extent or in a manner which
has or is reasonably likely to have a Material Adverse Effect.

 

18.7 Authorisations

 

Except for registration of the Security Documents in accordance with Clause 18.8
(Registration requirements), all authorisations required by it in connection
with the entry into, performance, validity and enforceability of, and the
transactions contemplated by, the Transaction Documents have been obtained or
effected (as appropriate) and are in full force and effect (or will be when
required) except as expressly specified in any Finance Document.

 

18.8 Registration requirements

 

(a) Except for registration of each Security Document under the Companies Act
1985 and, where appropriate, the Land Registration Act 2002, and any
registrations referred to in the Applicable Registration and Formality
Requirements and any other notifications referred to in the Security Documents,
it is not necessary to notify, file, register or record any Finance Document in
any public place or elsewhere; and

 

(b) except for registration fees payable at the Companies Registry and, where
appropriate, the Land Registry and fees for any registrations referred to in the
Applicable Registration and Formality Requirements, no stamp, registration or
similar tax or charge is payable in respect of any Finance Document.

 

57



--------------------------------------------------------------------------------

18.9 Financial statements

 

Its financial statements most recently delivered to the Facility Agent (which in
the case of the Company as at the date of this Agreement, are the Original
Financial Statements):

 

  (a) in relation to the Company, have been prepared in accordance with US GAAP
and, in relation to each other Obligor, have been prepared in accordance with
accounting principles and practices generally accepted in its jurisdiction of
incorporation, in each case, consistently applied; and

 

  (b) fairly represent its financial condition (consolidated if applicable) as
at the date to which they were drawn up, except, in each case, as disclosed to
the contrary in those financial statements or to the Facility Agent in writing
at the same time as those financial statements are delivered to the Facility
Agent in accordance with this Agreement.

 

18.10  No material adverse change

 

In the case of the Company only, as at the date of this Agreement there has been
no material adverse change in its financial condition (consolidated if
applicable) since the date to which the Original Financial Statements were drawn
up.

 

18.11  Litigation

 

No litigation, arbitration or administrative proceedings are current or, to its
knowledge, pending or threatened, which have or, if adversely determined, are
reasonably likely to have a Material Adverse Effect.

 

18.12  Information

 

(a) All information supplied by an Obligor or on its behalf to any Finance Party
in connection with the Finance Documents and the Development was true and
accurate (or, in the case of information provided by any other person, was true
and accurate to the best of its knowledge and belief after making all reasonable
enquiries) in all material respects as at its date or (if appropriate) as at the
date at which it is stated to be given;

 

(b) any financial projections contained in the information referred to in
paragraph (a) above have been prepared as at their date, on the basis of
information and assumptions believed by it (or, in the case of information
provided by any other person, believed by it to the best of its knowledge and
belief after making all reasonable enquiries) to be fair and reasonable;

 

(c) at the time that the information referred to in paragraph (a) above was
supplied, it has not omitted to supply any information which, if disclosed,
would make any other information referred to in paragraph (a) above untrue or
misleading in any respect;

 

(d) at the first Utilisation Date, to the best of its knowledge and belief after
making all reasonable enquires, nothing has occurred since the date information
referred to in paragraph (a) above was supplied which, if disclosed, would make
that information untrue or misleading in any material respect.

 

58



--------------------------------------------------------------------------------

18.13  Valuation

 

(a) All information supplied by it or on its behalf to the Valuer for the
purposes of each Valuation was true and accurate (or, in the case of information
provided by any other person, was true and accurate to the best of its knowledge
and belief after making all reasonable enquiries) in all material respects as at
its date or (if appropriate) as at the date (if any) at which it is stated to be
given;

 

(b) any financial projections contained in the information referred to in
paragraph (a) above have been prepared as at their date, on the basis of
information and assumptions believed by it (or, in the case of information
provided by any other person, believed by it to the best of its knowledge and
belief after making all reasonable enquiries) to be fair and reasonable;

 

(c) at the time that the information referred to in paragraph (a) above was
supplied, it has not omitted to supply any information which, if disclosed,
would adversely affect the Valuation; and

 

(d) in the case of each Initial Valuation only, it is not aware (to the best of
its knowledge and belief after making all reasonable enquiries) that anything
has occurred since the date information referred to in paragraph (a) above was
supplied and the first Utilisation Date in respect of a Property which, if it
had occurred prior to that Initial Valuation, would adversely affect that
Initial Valuation.

 

18.14  Title to Property

 

(a) Each Asset Company will from the first Utilisation Date for a Property:

 

  (i) (except where a German Notarial Certificate has been supplied to the
Facility Agent in respect of a Property (but this exception shall only apply
until such time as the relevant German Obligor has been registered as the legal
owner of that Property)) be the legal and beneficial owner of, or the holder of
a Headlease or Building Lease over, those Properties located in the jurisdiction
of incorporation of that Asset Company; and

 

  (ii) (except for a Property located in Germany for which a German Notarial
Certificate has been supplied to the Facility Agent (but this exception shall
only apply until such time as the relevant German Obligor has been registered as
the legal owner of that Property)), have good and marketable title to the
Properties that it owns which are located in the jurisdiction of incorporation
of that Asset Company,

 

in each case free from Security Interests (other than those set out in the
Security Documents or expressly permitted under this Agreement) and restrictions
and onerous covenants.

 

(b) From the first Utilisation Date, except as disclosed in any Report on Title:

 

  (i) no breach of any law or regulation is outstanding which adversely affects
or might adversely affect the value of a Property;

 

  (ii) there is no covenant, agreement, stipulation, reservation, condition,
interest, right or other matter adversely affecting a Property;

 

  (iii) nothing has arisen or has been created or is outstanding which would be
an overriding interest, or an unregistered interest which overrides first
registration or registered dispositions, over a Property;

 

59



--------------------------------------------------------------------------------

  (iv) no facility necessary for the enjoyment and use of a Property is enjoyed
by that Property on terms entitling any person to terminate or curtail its use;

 

  (v) no Obligor has received any notice of any adverse claim by any person in
respect of the ownership of a Property or any interest in it, nor has any
acknowledgement been given to any person in respect of a Property; and

 

  (vi) each Property located in a jurisdiction is held by an Asset Company
incorporated in that jurisdiction free from any lease or licence (other than
those permitted in accordance with the Finance Documents).

 

(c) All deeds and documents necessary to show good and marketable title to an
Asset Company’s interests in a Property situated in England will from the first
Utilisation Date be:

 

  (i) in the possession of the Facility Agent; or

 

  (ii) held at the applicable Land Registry to the order of the Facility Agent.

 

18.15  Information for Due Diligence Report and Reports on Title

 

(a) The information supplied by it or on its behalf to the lawyers who prepared
the Due Diligence Report or any Report on Title for the purpose of the Due
Diligence Report or that Report on Title was true and accurate in all material
respects as at its date or (if appropriate) as at the date (if any) at which it
is stated to be given;

 

(b) the information referred to in paragraph (a) above did not at the date it
was expressed to be given omit any information which, if disclosed would make
that information untrue or misleading in any material respect; and

 

(c) as at the first Utilisation Date for a Property, nothing has occurred since
the date of any information referred to in paragraph (a) above which, if
disclosed, would make that information untrue or misleading in any material
respect.

 

18.16  No other business

 

(a) No Obligor (other than the Company and the Borrower) has traded or carried
on any business since the date of its incorporation except for the development,
ownership and management of its interests in the Properties.

 

(b) The Company has not traded or carried on any business since the date of its
incorporation except for the management of the Development.

 

(c) The Borrower is a special purpose entity used for financing the Development
and has not traded or carried on any other business since the date of its
incorporation.

 

(d) As at the date of this Agreement, no Obligor is party to any material
agreement other than, (until the first Utilisation Date only and with respect to
the Original German Obligor only), the Domination and Profit Loss Sharing
Agreement and, at all times, the Transaction Documents or, in respect of the
Original German Obligor, the Purchase Agreements provided that each Real Estate
Package for the real estate the subject of the Purchase Agreements have been
delivered to the Facility Agent prior to the date of this Agreement, in
accordance with the terms of this Agreement.

 

60



--------------------------------------------------------------------------------

18.17  Ownership

 

(a) As at the date of this Agreement, the Company’s entire issued share capital
is legally and beneficially owned and controlled by the Equity Investors.

 

(b) The Borrower’s entire issued share capital is legally and beneficially owned
by the Company.

 

(c) Each Obligor (other than the Company) is a wholly owned Subsidiary of the
Company, except for Shurgard Deutschland RE 2 GmbH, which, as at the date of
this Agreement, is a wholly owned Subsidiary of Shurgard Europe and the voting
capital of which will be held, following the transfer of 94.8 per cent. of the
voting capital to the Company prior to the first Utilisation Date, by the
Company (94.8 per cent.) and Shurgard Deutschland GmbH (a wholly owned
Subsidiary of Shurgard Europe (5.2 per cent.)).

 

(d) Each Danish Asset Company is a wholly owned Subsidiary of a Danish Managing
Company.

 

(e) The shares in the capital of each Obligor are fully paid.

 

18.18  Ranking of Security

 

The security conferred by each Security Document constitutes a first priority
security interest of the type described, over the assets referred to, in that
Security Document and those assets are not subject to any prior or pari passu
Security Interest.

 

18.19  VAT

 

It is not a member of a value added tax group.

 

18.20  Taxes on payments

 

(a) As at the date of this Agreement, all amounts payable by an Obligor (other
than the Company) under the Finance Documents may be made without any Tax
Deduction.

 

(b) No Rental Income payable to any Obligor is subject to a requirement to make
a Tax Deduction at the time of submission of that Real Estate Package except as
specifically disclosed to the Facility Agent in the Real Estate Package for the
relevant Property.

 

18.21  Stamp duties

 

As at the date of this Agreement, except for registration fees payable at the
Companies Registry and, where appropriate the Land Registry (in each case in
respect of the Security Documents) and the Applicable Stamp Duties, no stamp or
registration duty or similar Tax or charge is payable in its jurisdiction of
incorporation in respect of any Finance Document.

 

18.22  Immunity

 

(a) The execution by it of each Finance Document constitutes, and the exercise
by it of its rights and performance of its obligations under each Finance
Document will constitute, private and commercial acts performed for private and
commercial purposes; and

 

(b) it will not be entitled to claim immunity from suit, execution, attachment
or other legal process in any proceedings taken in its jurisdiction of
incorporation in relation to any Finance Document.

 

61



--------------------------------------------------------------------------------

18.23  Jurisdiction/governing law

 

(a) Subject to any reservations or limitations referred to in any legal opinion
delivered in accordance with the terms of this Agreement, its:

 

  (i) irrevocable submission under this Agreement to the jurisdiction of the
courts of England;

 

  (ii) agreement that this Agreement is governed by English law; and

 

  (iii) agreement not to claim any immunity to which it or its assets may be
entitled,

 

are legal, valid and binding under the laws of its jurisdiction of
incorporation; and

 

(b) Subject to any reservations or limitations referred to in any legal opinion
delivered in accordance with the terms of this Agreement, any judgment obtained
in England will be recognised and be enforceable by the courts of its
jurisdiction of incorporation.

 

18.24  Times for making representations

 

(a) The representations set out in this Clause are made by each Obligor on the
date of this Agreement.

 

(b) Unless a representation is expressed to be given at a specific date, each
representation is deemed to be repeated by:

 

  (i) each Additional Guarantor, the Borrower and the Company on the date that
Additional Guarantor becomes an Obligor; and

 

  (ii) (other than the representations set out in Clauses 18.11 (Litigation),
18.16 (No other business), 18.17(a)-(d) (Ownership), 18.18 (Ranking of
Security), 18.22 (Immunity) and 18.23 (Jurisdiction/governing law)), each
Obligor on the date of each Request, on each Utilisation Date and the first day
of each Interest Period (other than:

 

  (A) Clause 18.15 (Information for Due Diligence Report and Reports on Title)
which, in respect of information solely provided for the purposes of the Due
Diligence Report, shall be deemed to be repeated by each Obligor on the date of
the first Request and on the first Utilisation Date only; and

 

  (B) Clause 18.8 (Registration requirements)) which shall be deemed to be
repeated by each Obligor that enters into a Finance Document on the date that it
enters into that Finance Document in relation to that Finance Document).

 

(c) When the representation in Clause 18.6 (No default) is repeated on the first
day of an Interest Period (other than the first Interest Period for a Loan), the
reference to a Default will be construed as a reference to an Event of Default.

 

(d) When a representation is repeated, it is applied to the circumstances
existing at the time of repetition.

 

62



--------------------------------------------------------------------------------

19. INFORMATION COVENANTS

 

19.1 Financial statements

 

(a) The Company must supply to the Facility Agent in sufficient copies for all
the Lenders:

 

  (i) its audited consolidated financial statements for each of its financial
years; and

 

  (ii) the unconsolidated statutory accounts of each Obligor for each of its
financial years; and

 

  (iii) its consolidated management accounts (to include a profit and loss
account, a balance sheet and cashflow statement) for each of its financial
quarters.

 

(b) All financial statements must be supplied as soon as they are available and:

 

  (i) in the case of the Company’s audited financial statements, within 120
days;

 

  (ii) in the case of each Obligor’s statutory accounts, within 150 days; and

 

  (iii) in the case of the Company’s consolidated management accounts, within 45
days,

 

of the end of the relevant financial period.

 

19.2 Form of financial statements

 

(a) Each Obligor must ensure that each set of financial statements supplied by
it under this Agreement gives (if audited) a true and fair view of, or (if
unaudited) fairly represents, its financial condition (consolidated or
otherwise) as at the date to which those financial statements were drawn up.

 

(b) Each Obligor must notify the Facility Agent of any change to the manner in
which its audited consolidated (if appropriate) financial statements are
prepared.

 

(c) If requested by the Facility Agent, an Obligor must supply to the Facility
Agent:

 

  (i) a full description of any change notified under paragraph (b) above; and

 

  (ii) sufficient information to enable the Finance Parties to make a proper
comparison between the financial position shown by the set of financial
statements prepared on the changed basis and its most recent audited
consolidated (if appropriate) financial statements supplied to the Facility
Agent under this Agreement.

 

19.3 Compliance Certificate

 

(a) The Company must supply to the Facility Agent a Compliance Certificate with
each set of its financial statements or management accounts sent to the Facility
Agent under this Agreement.

 

(b) A Compliance Certificate must be signed by one authorised signatory of the
Company and, in the case of a Compliance Certificate supplied with its annual
audited consolidated financial statement, its auditors.

 

63



--------------------------------------------------------------------------------

19.4 Information – miscellaneous

 

Each Obligor must supply to the Facility Agent in sufficient copies for all the
Lenders if the Facility Agent so requests.

 

  (a) copies of all documents despatched by it to its shareholders (or any class
of them), in the case of a Belgian Obligor, in accordance with the Belgian
Companies Code or its creditors generally or any class of them at the same time
as they are despatched;

 

  (b) promptly upon becoming aware of them, details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending and which have or might, if adversely determined, have a Material
Adverse Effect; and

 

  (c) promptly on request, such further information regarding its financial
condition and operations as any Finance Party through the Facility Agent may
reasonably request.

 

19.5 Notification of Default

 

(a) Unless the Facility Agent has already been so notified by another Obligor,
each Obligor must notify the Facility Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence.

 

(b) Each Obligor must supply to the Facility Agent:

 

  (i) together with any financial statements supplied to the Facility Agent
under this Agreement; and

 

  (ii) promptly at any other time, if the Facility Agent reasonably so requests,

 

a certificate, signed by an authorised signatory of the Obligor or of the
Company on its behalf, certifying that no Default is outstanding or, if a
Default is outstanding, specifying the Default and the steps, if any, being
taken to remedy it.

 

19.6 Use of websites

 

(a) Except as provided below, the Company or any other Obligor may deliver any
information under this Agreement to a Lender by posting it on to an electronic
website if:

 

  (i) the Facility Agent and that Lender agree;

 

  (ii) the Company and the Facility Agent designate an electronic website for
this purpose;

 

  (iii) the Company notifies the Facility Agent of the address of and password
for the website; and

 

  (iv) the information posted is in a format agreed between the Company and the
Facility Agent.

 

The Facility Agent must supply each relevant Lender with the address of and
password for the website.

 

64



--------------------------------------------------------------------------------

(b) Notwithstanding the above, the Company or any other Obligor must supply to
the Facility Agent in paper form a copy of any information posted on the website
together with sufficient copies for:

 

  (i) any Lender not agreeing to receive information via the website; and

 

  (ii) within ten Business Days of request any other Lender, if that Lender so
requests.

 

(c) The Company or any other Obligor must promptly upon becoming aware of its
occurrence, notify the Facility Agent if:

 

  (i) the website cannot be accessed;

 

  (ii) the website or any information on the website is infected by any
electronic virus or similar software;

 

  (iii) the password for the website is changed; or

 

  (iv) any information to be supplied under this Agreement is posted on the
website or amended after being posted.

 

If the circumstances in sub-paragraphs (i) or (ii) above occur, the Company or
any other Obligor must supply any information required under this Agreement in
paper form until the Facility Agent is satisfied that the circumstances giving
rise to the notification are no longer continuing.

 

19.7 Know your customer requirements

 

(a) Each Obligor must promptly on the request of any Finance Party supply to
that Finance Party any documentation or other evidence which is reasonably
requested by that Finance Party (whether for itself, on behalf of any Finance
Party or any prospective new Lender) to enable a Finance Party or prospective
new Lender to carry out and be satisfied with the results of all applicable know
your customer requirements.

 

(b) Each Lender must promptly on the request of the Facility Agent supply to the
Facility Agent any documentation or other evidence which is reasonably required
by the Facility Agent to carry out and be satisfied with the results of all
applicable know your customer requirements.

 

20. GENERAL COVENANTS

 

20.1 Authorisations

 

Each Obligor must promptly obtain, maintain and comply with the terms of any
authorisation required under any law or regulation to enable it to perform its
obligations under, or for the validity or enforceability of, any Transaction
Document to which it is a party.

 

20.2 Compliance with laws

 

Each Obligor must comply in all respects with all laws to which it is subject
where failure to do so has or is reasonably likely to have a Material Adverse
Effect.

 

65



--------------------------------------------------------------------------------

20.3 Pari passu ranking

 

Each Obligor must ensure that its payment obligations under the Finance
Documents rank at least pari passu with all its other present and future
unsecured payment obligations, except for obligations mandatorily preferred by
law applying to companies generally.

 

20.4 Negative pledge

 

(a) Except as provided below, an Obligor must not create or allow to exist any
Security Interest on any of its assets.

 

(b) Paragraph (a) does not apply to:

 

  (i) any Security Interest constituted by the Security Documents;

 

  (ii) any lien or other Security Interest, in each case, arising by operation
of law and in the ordinary course of trading;

 

  (iii) any Security Interest comprising a netting or set-off arrangement
entered into by an Obligor in the ordinary course of its banking arrangements
for the purpose of netting debit and credit balances;

 

  (iv) any Security Interest arising out of title retention provisions in a
supplier’s standard conditions arising in the ordinary course of trading between
any Obligor and its suppliers or customers;

 

  (v) cash collateral provided by any Obligor in support of a letter of credit
or other assurance against financial loss given to a Contractor under a Building
Contract or given to a seller under a purchase contract for the purchase of real
estate, in an aggregate amount not exceeding:

 

  (A) €7,000,000 in respect of all French Obligors; and

 

  (B) €7,000,000 in total in respect of all other Obligors;

 

  (vi) with respect to any Property located in Germany, any encumbrance
registered in section two of the relevant land register with the exception of
any pre-emptive right (Vorkaufsrecht), priority notice (Vormerkung) or any other
encumbrance that materially affects the value or the use of any Property located
in Germany; and

 

  (vii) any Security Interest to which the Majority Lenders have given prior
consent.

 

(c) An Obligor must not:

 

  (i) sell, transfer or otherwise dispose of any of its assets on terms where it
is or may be leased to or re-acquired or acquired by it or any of its related
entities;

 

  (ii) sell, transfer or otherwise dispose of any of its receivables on recourse
terms;

 

  (iii) enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or

 

  (iv)

enter into any other preferential arrangements having a similar effect,

 

66



--------------------------------------------------------------------------------

 

in circumstances where the transaction is entered into primarily as a method of
raising Financial Indebtedness or of financing the acquisition of an asset.

 

20.5 Disposals

 

(a) Except as provided in this Agreement, an Obligor must not, either in a
single transaction or in a series of transactions and whether related or not,
dispose of all or any part of its assets.

 

(b) Paragraph (a) does not apply to any disposal:

 

  (i) of a Property provided that, in each case:

 

  (A) those net proceeds (as defined in Subclause 8.3 (Mandatory prepayment -
disposals)) are no less than an amount equal to 125 percent of the Attributable
Commitment for that Property; and

 

  (B) those net proceeds (as defined in Subclause 8.3 (Mandatory prepayment -
disposals) are applied in accordance with Subclause 8.3 (Mandatory prepayment -
disposals);

 

  (ii) in accordance with paragraph (c) below;

 

  (iii) of cash by way of a payment out of an Account in accordance with this
Agreement;

 

  (iv) made in the ordinary course of trading of any asset not the subject of a
Security Document (other than any floating charge under any Security Document
governed by English law);

 

  (v) of plant or equipment which is obsolete provided that no Default has
occurred which is outstanding;

 

  (vi) by way of grant of a Lease to tenants or licensees for any vacant
lettable space in its Properties provided that Lease entered into:

 

  (A) is for a term which is not longer than twelve months except in connection
with:

 

  I. any use arising pursuant to national commercial accounts provided that the
aggregate Rental Income payable in respect of each Property and that use shall
not exceed 10 per cent. of the aggregate Rental Income of that Property; and

 

  II. any non-self-storage use provided that such was specified in the Real
Estate Package for that Property and that no more than 10 per cent. of that
Property is let for a non-self-storage use (including any Leases granted under
sub-paragraph (B) below); or

 

  (B) without prejudice to paragraph (A)I above, for a period of not more than
twelve months for self-storage use only, except if otherwise specified in the
Real Estate Package for that Property; or

 

  (vii) made with the prior consent of the Majority Lenders.

 

67



--------------------------------------------------------------------------------

(c)    (i) If any event (a Relevant Event) referred to in Clauses 23.12
(Abandonment), 23.13 (Compulsory purchase) or 23.14 (Major damage), Clause
23.3(b) (Breach of other obligations) in respect of Clauses 21 (Development
covenants) or 22 (Property covenants) (other than Clauses 22.6 (Approved
Properties) to 22.8 (Loan to value) (inclusive)) or in respect of any other
undertaking in any Finance Document (other than this Agreement), and that
Relevant Event or breach of undertaking occurs only in relation to a specific
Property, the Company shall (on behalf of the relevant Obligor) notify the
Facility Agent of the occurrence of that Relevant Event or breach of undertaking
within five Business Days of that Obligor becoming aware of its occurrence
together with its intention to dispose of, or substitute, that Property in
accordance with the terms of this Agreement.

 

  (ii) Subject to subparagraph (iii) below, upon the giving of that notice, the
Relevant Event will cease to constitute a Default but only where the Facility
Agent and that Obligor agree that disposal or substitution of that Property
would cure the Default.

 

  (iii) The relevant Asset Company shall, in each case, within 30 Business Days
(or such longer period agreed by the Facility Agent) from the giving of that
notice, dispose of that Property provided that, immediately upon such disposal:

 

  (A) it prepays and cancels the Facility in accordance with this Clause 20.5
and Clause 8.3 (Mandatory prepayment – disposals); or

 

  (B) subject to Clause 22.6 (Approved Properties) and provided that the
Facility Agent is satisfied that sufficient Commitments for the Development of a
new Approved Property are available, it substitutes that Property with another
Approved Property.

 

20.6 Financial Indebtedness

 

(a) Except as provided below, no member of the Group may incur any Financial
Indebtedness.

 

(b) Paragraph (a) above does not apply to:

 

  (i) any Financial Indebtedness incurred under, or expressly permitted by, the
Finance Documents;

 

  (ii) any Subordinated Loan;

 

  (iii) any Financial Indebtedness owed by one Obligor to another;

 

  (iv) any Financial Indebtedness that arises as a normal trade credit in
respect of a Building Contract or that arises under a purchase contract for the
purchase of real estate which is secured by a letter of credit or other
assurance against financial loss in an aggregate amount not exceeding:

 

  (A) €7,000,000 in respect of all French Obligors; and

 

  (B) €7,000,000 in total in respect of all other Obligors; and

 

68



--------------------------------------------------------------------------------

  (v) any Financial Indebtedness pursuant to any Property owned by an Obligor
pursuant to a Headlease where either:

 

  (A) the term of such Headlease, taking into account any option of an Obligor
to extend its term, is at least 50 years; or

 

  (B) the relevant lessor is obliged to pay to the relevant Obligor the cost of
replacement of a Headlease on its termination or expiry,

 

such that, in either case, the interest of the Obligor in the Property the
subject of the Headlease constitutes Financial Indebtedness under US GAAP; and

 

  (vi) in respect of the Original German Obligor, any Financial Indebtedness in
an amount not exceeding €5,000,000 together with any interest (at a rate not
exceeding 10 per cent. per annum) accrued thereon in respect of development
costs pre-funded by Shurgard Europe and provided that such Financial
Indebtedness is discharged on or prior to the first Utilisation Date with funds
provided to the Original German Obligor by way of equity contribution from the
Equity Investors or Subordinated Loan.

 

20.7 Lending and guarantees

 

(a) No Obligor shall make any loan or provide any form of credit to any person
other than as permitted under Clause 20.6 (Financial Indebtedness).

 

(b) Except as permitted under paragraph (c) below, no Obligor shall give any
guarantee or indemnity to or for the benefit of any person in respect of any
obligation of any other person or enter into any document under which that
Obligor assumes any liability of any other person.

 

(c) Paragraph (b) shall not apply to an indemnity given by the Company relating
to the obligations of Shurgard Deutschland GmbH arising in connection with the
termination of the Domination and Profit Loss Sharing Agreement provided that
the aggregate amount of that indemnity does not exceed €50,000.

 

20.8 Change of business

 

(a) An Obligor (other than the Company and the Borrower) must not carry on any
business other than the development, ownership and management of its interests
in a Property.

 

(b) The Company must not:

 

  (i) carry on any business other than acting as the Holding Company of the
Group; and

 

  (ii) have any Subsidiary other than the Obligors (excluding the Company).

 

(c) The Borrower must not:

 

  (i) carry on any business other than acting as the special purpose entity used
for financing the Development; and

 

  (ii) have any Subsidiary other than an Obligor (excluding the Company and the
Borrower).

 

69



--------------------------------------------------------------------------------

20.9 Mergers

 

No Obligor may enter into any amalgamation, demerger, merger or reconstruction
other than an intra-Group reorganisation on a solvent basis or any other
transaction agreed by the Majority Lenders.

 

20.10  Acquisitions

 

(a) Except as provided below, no Obligor shall make any acquisition or
investment.

 

(b) Paragraph (a) does not apply to:

 

  (i) acquisitions or investments in the ordinary course of trade;

 

  (ii) an Asset Company’s acquisition of an Approved Property;

 

  (iii) an acquisition by the Company or an Obligor of a company for the
purposes of acquiring an Approved Property provided that the acquired company
accedes to this Agreement as an Additional Guarantor in accordance with the
terms of this Agreement;

 

  (iv) on or prior to the first Utilisation Date, an acquisition by the Company
of 94.8 per cent. of the issued share capital of the Original German Obligor
from Shurgard Deutschland GmbH; or

 

  (v) any acquisition or investment with the consent of the Majority Lenders.

 

20.11  Other Contracts

 

Each Obligor must not enter into any contract other than:

 

  (a) the Transaction Documents;

 

  (b) any contract entered into in the ordinary course of trade and for which
the value of the consideration to be paid by an Obligor does not exceed €200,000
(or its equivalent); and

 

  (c) any other contract expressly allowed under any other term of this
Agreement.

 

20.12  Shares and dividends

 

(a) Except as provided below, the Borrower or the Company must not:

 

  (i) declare or pay any dividend or make any other distribution in respect of
any of its shares;

 

  (ii) issue any further shares (except as contemplated under the terms of the
Joint Venture Agreement) or alter any rights attaching to its issued shares as
at the date of this Agreement;

 

  (iii) repay or redeem any of its share capital; or

 

  (iv) pay or allow any member of the Group to pay any management, advisory or
other fee to or to the order of the shareholders of the Company.

 

70



--------------------------------------------------------------------------------

(b) Subparagraph (a) does not apply to any management or other fees payable to
Shurgard Europe or any Equity Subsidiary under the terms of any Development
Agreement, Property and Asset Management Agreement or the Joint Venture
Agreement provided that those fees shall not be increased from the amounts
notified to the Facility Agent prior to the date of this Agreement.

 

(c) Subparagraph (a) does not apply to any dividends paid to the Equity
Investors after the Availability Period provided that:

 

  (i) Consolidated Interest Cover on the most recent Test Date is more than 250
per cent.; and

 

  (ii) the equivalent aggregate amount of any dividend paid to the Equity
Investors is applied promptly in prepayment and cancellation of the Facility in
accordance with Clause 8.4 (Mandatory prepayment - dividends).

 

20.13  Ownership

 

The Company must ensure that at all times it legally and beneficially owns and
controls the entire share capital of the Borrower.

 

20.14  VAT group/Tax

 

(a) The Company must not be a member of a value added tax group.

 

(b) Each Asset Company incorporated in France shall and shall procure that all
of its direct and indirect shareholders shall, conduct all necessary steps in
order to ensure that none of them will, to the extent within their control, at
any time be liable for the three per cent. tax provided under Article 990 D of
the French Tax Code (Code Générale des Impôts (CGI).

 

(c) The Company must promptly notify the Facility Agent if any tax becomes
payable under Article 990 D of the CGI and calculate the impact that has on
Interest Cover.

 

20.15  JV1 Finance Documents

 

The Company must notify the Facility Agent promptly of any event of default
howsoever described under the JV1 Finance Documents.

 

20.16  Remaining Equity

 

The Company is entitled to utilise the Remaining Equity portion of the Equity
Commitment in circumstances where:

 

  (a) the Facility is otherwise unavailable in respect of a Property because of
an outstanding condition precedent (the Outstanding CP) in respect of that
Property to be delivered in accordance with Clause 31.7 (Additional Properties)
(other than the obligation to execute and deliver a Real Estate Security
Agreement over that Property) provided that:

 

  (i) the Facility Agent (at its absolute discretion) is of the opinion that the
Outstanding CP is technical and remediable in nature;

 

  (ii)

the relevant Asset Company that owns that Property and the Company provide a
condition subsequent letter in form and substance satisfactory to the

 

71



--------------------------------------------------------------------------------

 

Facility Agent undertaking that the Outstanding CP shall be remedied and
delivered in accordance with the terms of this Agreement by the date falling no
later than six months after the date on which the Equity Investors have made
available the portion of the Remaining Equity to the Company and on-lent it to
the relevant Asset Company, in each case, by way of Subordinated Loan, in form
and substance satisfactory to the Facility Agent;

 

  (iii) all other conditions precedent in relation to an Additional Property
have been delivered or satisfied in accordance with the terms of this Agreement;
and

 

  (iv) the amount of the Remaining Equity to be utilised by the Company (and
downstreamed to the relevant Asset Company by way of a Subordinated Loan) in
respect of a Property is no less than the Attributable Commitment that would
have been required to be advanced to the Borrower under this Agreement;

 

  (b) an Obligor plans to invest in any real estate that has been approved by
the Lenders, provided that, in any case, the Company or the relevant Obligor
delivers all conditions precedent required for an Additional Property as set out
in Part 3 of Schedule 2 (Condition precedent documents) in form and substance
satisfactory to the Facility Agent; or

 

  (c) for working capital and liquidity purposes of the Group.

 

20.17  Intercompany Loans

 

(a) The Borrower will promptly apply the Available Proceeds required by any
Guarantor to meet Development Costs and other operating costs and expenses
incurred or to be incurred by that Guarantor by way of intercompany loan
governed by English law lent directly or, in relation to a German Obligor,
through the Company, to the relevant Guarantor concerned.

 

(b) If and to the extent legally permissible, any Asset Company will apply the
Available Proceeds required by an Obligor to meet any payment obligations under
the Finance Documents, Development Costs and other operating costs and expenses
incurred or to be incurred by that Obligor by way of intercompany loan lent
directly to the Borrower and where such Available Proceeds are required by that
other Guarantor, the Borrower will lend such Available Proceeds, directly or
indirectly, to that Guarantor in accordance with paragraph (a) above.

 

(c) Interest will accrue on each such intercompany loan:

 

  (i) at a rate per annum of not less than the rate of interest payable from
time to time by the Borrower on the Loans under Clause 9 (Interest); and

 

  (ii) in arrear (on the basis of a 360 day year) during each Interest Period
applicable to the Loans.

 

21. DEVELOPMENT COVENANTS

 

21.1 Development

 

Each Obligor must ensure that the Development is completed:

 

  (a) in accordance with the Real Estate Package for that Property and the
Transaction Documents;

 

72



--------------------------------------------------------------------------------

  (b) in a good and workmanlike manner, using materials of good quality which
are fit for their respective purposes;

 

  (c) in accordance with the Consents; and

 

  (d) at least in accordance with:

 

  (i) in relation to a Property in England, the relevant Codes of Practice, the
Construction Design Management Regulations 1995 and British Standard
Specifications relating to designs, layout, workmanship and materials used;

 

  (ii) in relation to a Property in Germany, the technical ordinances
(Technische Baubestimmungen) of the relevant German Federal States introduced
pursuant to Article 3(2) Building Act Bavaria, sec. 3(3) Building Code
Baden-Württemberg, sec. 3(3) Building Code Berlin, sec. 3(4) Building Code
Brandenburg, sec. 3(3) Building Code Bremen, sec. 3(3) Building Code Hamburg,
sec. 3(3) Building Code Hesse, sec. 96(1) Building Code Lower Saxony, sec. 3(3)
Building Code Mecklenburg-Vorpommern, sec. 3(3) Building Code North-Rhine
Westphalia, sec. 3(3) Building Code Rhineland-Palatinate, sec. 3(4) Building
Code Saarland, sec. 3(3) Building Code Saxony, sec. 3(4) Building Code
Saxony-Anhaltina, sec. 3(3) Building Code Schleswig-Holstein, sec. 3(3) Building
Code Thuringia, as far as Developments in the respective German Federal States
are concerned unless the competent authorities have granted an exception which
is undisputed or disputed without suspensive effect; and

 

  (iii) in relation to any other Property, in accordance with all applicable
international, federal state, national, regional or local statutes, laws,
by-laws, regulations, directives, codes of practice, codes of conduct,
circulars, guidance notes and the like.

 

21.2  Authorisations

 

Each Obligor must:

 

  (a) use all reasonable endeavours to ensure that each Consent is maintained
and remains effective without amendment for the benefit of the Development; and

 

  (b) obtain all necessary consents of adjoining owners or occupiers and all
necessary grants, releases, waivers, modifications, covenants and other matters
desirable to enable the Development to be completed.

 

21.3  Development Documents

 

(a) Each Obligor must:

 

  (i) exercise its rights and comply with its obligations under each Transaction
Document (other than a Finance Document); and

 

  (ii)

ensure (so far as this is within its control) that others exercise their rights
and comply with their obligations under each Transaction Document (other than a
Finance Document),

 

73



--------------------------------------------------------------------------------

 

in a manner consistent with each Obligor’s obligations under the Finance
Documents and in a proper and timely manner.

 

(b) No Obligor shall:

 

  (i) agree to any material amendment or waiver in respect of any Development
Agreement, Property and Asset Management Agreement, Joint Employer Agreement,
Split Payroll Agreement or any other Development Document with a Collateral
Warranty Major Development Party without the prior consent of the Majority
Lenders and that consent shall not be withheld if the amendments or waiver would
not have a Material Adverse Effect; or

 

  (ii) abandon any part of the Development other than as expressly permitted by
the terms of this Agreement.

 

(c) No more than 45 employees shall be jointly employed by members of the Group
with any person outside the Group at any time.

 

(d) The Company or an Obligor must promptly:

 

  (i) notify the Facility Agent of any proposed amendment or waiver to any
Development Agreement, Property and Asset Management Agreement, Joint Employer
Agreement, Split Payroll Agreement or any other Development Document with a
Collateral Warranty Major Development Party; and

 

  (ii) supply to the Facility Agent copies of any such amendment or waiver made
or given.

 

(e) During a Cost Overrun Period, the Facility Agent may request that an Obligor
provides a copy of any Development Document (without translation) to the
Facility Agent or any other Finance Party.

 

(f) Each Obligor must ensure that each Development Agreement and Property and
Asset Management Agreement provides, to the satisfaction of the Facility Agent,
that:

 

  (i) that Obligor’s rights under that Development Agreement and Property and
Asset Management Agreement may be assigned, pledged or delegated or that direct
rights thereover may be granted (as applicable) to the Facility Agent or its
nominee; and

 

  (ii) that Obligor’s obligations under that Development Agreement and Property
and Asset Management Agreement may be assumed by the Facility Agent or its
nominee,

 

without any requirement for consent from any other person.

 

21.4   Development costs

 

(a) No Obligor must incur any cost or expense for goods or services in
connection with the Development which is not anticipated for that category of
costs or expenses in the Real Estate Package for that Property unless it is
funded:

 

  (i) by a Subordinated Loan; or

 

  (ii) by way of equity from the Equity Investors that is downstreamed to the
relevant Asset Company by way of a Subordinated Loan; or

 

74



--------------------------------------------------------------------------------

  (iii) from any Excess Cash.

 

(b) The Company must ensure payment or funding, by way of equity or a
Subordinated Loan from the Equity Investors or by way of utilising any Excess
Cash, of all Cost Overruns, within ten Business Days of the Final Calculation
Date.

 

(c) Notwithstanding paragraph (b) above, at any time, the Company must notify
the Facility Agent of a Cost Overrun and in the circumstances where the relevant
Cost Overrun Percentage is greater than four per cent., the Commitments shall be
reduced in accordance with Clause 2.2 (Reduction of Commitment).

 

21.5  Information on the Development

 

(a) The Company must supply to the Facility Agent, within 30 days of the end of
each month, a report in form and substance satisfactory to the Facility Agent (a
Monthly Report), the first of which starts on the date of this Agreement,
including details of the costs and expenses in relation to each Property
incurred in connection with the Development. These must include:

 

  (i) in relation to all Construction Properties:

 

  (A) a report on the progress on each item in the Budgeted Costs for those
Construction Properties;

 

  (B) a breakdown of the costs and expenses incurred by each Obligor in
connection with the Development of that Construction Property to date;

 

  (C) a comparison of actual costs and expenses incurred in connection with each
item set out in the Budgeted Costs as against the anticipated cost or expense of
that item set out in the Budgeted Costs and any actual or anticipated Cost
Overruns for that Property;

 

  (D) a forecast of costs and expenses to be incurred through to Construction
Completion of that Property with respect to each item set out in the Budgeted
Costs and any Cost Overruns anticipated as a result; and

 

  (ii) in relation to all Completed Properties:

 

  (A) profit and loss accounts on a consolidated basis and profit and loss
accounts on a country by country basis comparing actual performance against
budgeted performance for each month and for that financial year to date; and

 

  (B) a comparison of actual performance against budgeted performance (as set
out in each Real Estate Package) in respect of the costs of each Development and
the time involved to reach construction completion; and

 

  (iii) in relation to any Development of any Property, details of the
development programme, the development pipeline and construction activity
reports.

 

(b) Each Obligor must promptly inform the Facility Agent upon becoming aware of:

 

  (i) any breach or alleged breach under any Development Document; and

 

  (ii) any claim or demand made against any Obligor by any person in connection
with the Development,

 

75



--------------------------------------------------------------------------------

in each case, that is reasonably likely to have a Material Adverse Effect.

 

(c) The Company must promptly supply any other information in relation to:

 

  (i) the costs of the Development; or

 

  (ii) any other matters relating to the Development,

 

as the Facility Agent may reasonably request.

 

(d) The Company shall, within 60 days of Construction Completion in relation to
a Property, deliver to the Facility Agent a report by the Construction Cost
Consultant confirming that the Property has been constructed in accordance with
the Specifications and the Budgeted Costs set out in the Real Estate Package for
that Property.

 

(e) On a Break Even Point, the Company must provide to the Facility Agent an
updated Desk Top Valuation on all Properties that have achieved Break Even
Point.

 

(f) On the third anniversary of the date of this Agreement, the Company must
provide to the Facility Agent a Portfolio Valuation.

 

(g) On each day on which the Company must provide to the Facility Agent a
Valuation, the Relevant Real Estate Security Amount shall be increased to an
amount equal to the relevant Valuation to the extent that the Valuation provided
shows the market value of a Property to be greater than the current Relevant
Real Estate Security Amount for that Property provided that:

 

  (i) no increase shall be made in circumstances where that Valuation only shows
an increase from the current Relevant Real Estate Security Amount for that
Property of less than ten per cent.; and

 

  (ii) any increase from the current Relevant Real Estate Security Amount for a
Real Estate Security Document does not result in a duplication of the costs
incurred for the original Real Estate Security Document for that Property.

 

21.6 Inspection/meetings

 

(a) Each Obligor must ensure that the Facility Agent and any of its officers,
employees and agents has access to each Property at all reasonable times.

 

(b) At any time when a Default is outstanding, each Obligor that owns a Property
must:

 

  (i) give reasonable prior notice to the Facility Agent of, and allow a
representative of the Facility Agent to attend, all project and site meetings
concerning that Property;

 

  (ii) ensure that the Facility Agent is given access to the records of the
Development of that Property (including all drawings and specifications) during
normal business hours; and

 

  (iii) have due regard to any representations made by the Facility Agent at any
meeting concerning that Property.

 

76



--------------------------------------------------------------------------------

21.7 Contractor and Consultants

 

(a) During a Cost Overrun Period, no Obligor must:

 

  (i) appoint a Development Party or any other adviser, contractor or
consultant, in all cases, with respect to the Development; or

 

  (ii) terminate the appointment or change the terms of appointment of a
Development Party,

 

without the prior consent of the Facility Agent.

 

(b) Each Obligor must ensure that any Development Party selected is a reputable
contractor or consultant (as the case may be) having relevant experience in
building properties similar to the Properties the subject of the Development.

 

(c) The Facility Agent shall be entitled (at its absolute discretion and at the
Company’s expense) to appoint a Construction Cost Consultant.

 

(d) If:

 

  (i) a Development Party is in default of its obligations under the Development
Document to which it is a party; and

 

  (ii) an Obligor is entitled to rescind or terminate that contract as a result,

 

then, if the Facility Agent so requires, that Obligor must promptly use all
reasonable endeavours to terminate that contract. Following any such
termination, that Obligor must appoint a new Development Party whose identity
and terms of appointment are acceptable to the Facility Agent.

 

(e) Each Obligor must obtain a Collateral Warranty from each Collateral Warranty
Major Development Party on or before its appointment.

 

21.8 Effect of approvals and visits

 

Each Obligor acknowledges that:

 

  (a) no approval of drawings or specifications or the passing of any work by
the Facility Agent; or

 

  (b) any visit to a Property or attendance at any meetings by the Facility
Agent or its respective officers, employees or agents,

 

will excuse an Obligor from the due performance of any of its obligations under
the Finance Documents.

 

21.9 Equity Subsidiaries

 

The Company must ensure that Shurgard Europe and each Equity Subsidiary (as
applicable):

 

  (a) enters into a Direct Agreement with the Facility Agent in form and
substance satisfactory to the Facility Agent; and

 

77



--------------------------------------------------------------------------------

  (b) acknowledges to the Facility Agent that it has notice of the Security
Interests created by the Finance Documents.

 

22. PROPERTY COVENANTS

 

22.1 Repair

 

Each Obligor must keep:

 

  (a) its Completed Properties in good and substantial repair and condition; and

 

  (b) its fixtures and fittings and fixed plant and machinery on any Completed
Property in a good state of repair and in good working order and condition.

 

22.2 Leases

 

(a) Each Obligor must:

 

  (i) use reasonable endeavours to find tenants for any vacant lettable space in
its Properties;

 

  (ii) observe and perform all the material terms on its part contained in any
Lease (other than a Headlease); and

 

  (iii) ensure that any Lease complies with the terms of Clause 20.5
(Disposals).

 

(b) Each Obligor will, in relation to any Lease under which it derives its
estate or interest in its Properties:

 

  (i) observe and perform all material covenants, stipulations and obligations
on the lessee under any Lease;

 

  (ii) enforce all material covenants on the part of the lessor under any Lease;

 

  (iii) not, without the prior consent of the Facility Agent:

 

  (A) waive, release or vary any material obligation under, or the terms of; or

 

  (B) exercise any option or power to breach, determine or extend,

 

in each case, any Lease;

 

  (iv) not do or permit anything to be done under any Lease whereby that Lease
may be forfeited;

 

  (v) not agree any increase in the rent payable under a Lease (for the
avoidance of doubt, other than any increases in rent contractually agreed to in
that Lease as part of any rent review); and

 

  (vi) promptly notify the Facility Agent of any matter or event under or by
reason of which that Lease has or may become subject to determination
termination or to the exercise of any right of re-entry or forfeiture.

 

78



--------------------------------------------------------------------------------

22.3 Notices/Planning Permissions

 

(a) Each Obligor must, within 14 days after the receipt by it of any material
application, requirement, order or notice served or given by any public or local
or any other authority with respect to a Property (or any part of it):

 

  (i) deliver a copy to the Facility Agent; and

 

  (ii) inform the Facility Agent of the steps being taken or proposed to be
taken to comply with the relevant requirements.

 

(b) In relation to a Property located in France, the Asset Company that owns
that Property must deliver to the Facility Agent:

 

  (i) a conformity certificate (certificat de conformité) no later than the date
falling one year after Construction Completion of that Property; and

 

  (ii) either:

 

  (A) a non-withdrawal certificate granted in respect of that Property in
accordance with the Planning Laws, no later than the date falling five months
after the first Utilisation Date for that Property, or

 

  (B) evidence satisfactory to the Facility Agent that the Asset Company that
owns that Property has applied for a non-withdrawal certificate and that the
City hall (mairie) has refused to issue that certificate on the grounds that as
a matter of practice it does not issue such certificates but that, if it did
issue such certificates, it would issue a non-withdrawal certificate for that
Property.

 

22.4 Insurances

 

(a) In this Clause, insurance policy means an insurance policy or contract
required under this Subclause.

 

(b) Each Obligor must ensure that at all times from the first Utilisation Date
in respect of a Property:

 

  (i) that Property and the plant and machinery on that Property (including
fixtures and improvements) are insured on a full reinstatement basis, such
insurance to include:

 

  (A) cover against all normally insurable risks of loss or damage;

 

  (B) cover for site clearance, professional fees and value added tax together
with adequate allowance for inflation;

 

  (C) loss of rent insurance (in respect of a period of not less than two years)
including provision for increases in rent during the period of insurance;

 

  (D) cover against acts of sabotage and terrorism; and

 

  (E) cover reasonably requested by the Facility Agent against any other risks
identified by the Facility Agent;

 

  (ii) property owners public liability and products liability insurance is in
force;

 

79



--------------------------------------------------------------------------------

  (iii) all insurance required under the relevant Building Contract is in force
and, in relation to any Property situated in France, that the mandatory
insurance called dommage ouvrage is duly subscribed and the premia duly paid;
and

 

  (iv) such other insurances are in force as a prudent company in the same
business as the Company would effect,

 

all such insurances to be in an amount, and in form, and with an insurance
company or underwriters, acceptable to the Facility Agent.

 

(c) Each Obligor must procure that:

 

  (i) in respect of each insurance policy placed in each Permitted Jurisdiction
(other than France or Sweden) the Facility Agent (as agent and trustee for the
Finance Parties) is named as co-insured and a loss payee (or the equivalent);
and

 

  (ii) in respect of each insurance policy placed in France or Sweden, the
Facility Agent’s interest is noted on the policy.

 

(d) Each Obligor must procure that each insurance policy contains:

 

  (i) a standard mortgagee clause under which the insurance will not be vitiated
or avoided as against the Facility Agent as a result of any misrepresentation,
act or neglect or failure to disclose, or breach of any policy term or
condition, on the part of any insured party or any circumstances beyond the
control of an insured party;

 

  (ii) (other than in Sweden and France where each obligor must use reasonable
efforts to procure that each Insurance Policy contains) terms, providing that it
will not, so far as any Finance Party is concerned, be invalidated as against
the Facility Agent by any act or omission or by any alteration whereby the risk
of damage is increased unknown to or beyond the control of the insured party,
provided that the insured party, immediately when they become aware thereof,
shall give notice to the insurers and pay an additional premium if required. Any
increase in the risk of damage resulting from any act or neglect of any Obligor,
leaseholder, lessee or occupier of any Property insured by a policy will not
prejudice the interest of the Facility Agent or any Finance Party provided that
such increase in risk is without their prior knowledge or authority and that the
insurers are notified immediately they become aware of such increase in risk and
pay an appropriate additional premium if required; and

 

  (iii) a waiver of the rights of subrogation of the insurer as against each
Obligor, the Finance Parties and the tenants of a Property.

 

(e) Each Obligor must use its best endeavours to ensure that the Facility Agent
receives copies of the insurance policies and any information in connection with
the insurances and claims under them which the Facility Agent may reasonably
require.

 

(f) The relevant Obligor must promptly notify the Facility Agent of:

 

  (i) the proposed terms of any future renewal of any insurance policy (to the
extent that those terms have changed from the previous insurance policy in a
material respect);

 

  (ii) any material variation, termination, avoidance or cancellation of any
insurance policy made or, to its knowledge, threatened or pending;

 

80



--------------------------------------------------------------------------------

  (iii) any material claim, and any actual or threatened refusal of any material
claim, under any insurance policy; and

 

  (iv) any event or circumstance which has led or may lead to a breach by an
Obligor of any term of this Clause.

 

(g) Each Obligor must:

 

  (i) comply with the terms of all insurance policies;

 

  (ii) not do or permit anything to be done which may make void or voidable any
insurance policy; and

 

  (iii) comply with all reasonable risk improvement requirements of its
insurers.

 

(h) Each Obligor must ensure that:

 

  (i) each premium for insurance is paid promptly and in any event prior to the
commencement of the period of insurance for which that premium is payable; and

 

  (ii) all other things necessary to keep each insurance policy in force are
done.

 

(i) If an Obligor fails to comply with any term of this Subclause, the Facility
Agent may, at the expense of the Company, effect any insurance and generally do
such things and take such other action as the Facility Agent may reasonably
consider necessary or desirable to prevent or remedy any breach of this Clause.

 

(j)    (i) Except as provided below, the proceeds of any insurance policy must,
if the Facility Agent so requires, be used to prepay the Loans.

 

  (ii) To the extent required by the basis of settlement under any insurance
policy or Lease, an Obligor must apply moneys received under any insurance
policy in respect of a Property towards replacing, restoring or reinstating that
Property.

 

  (iii) The proceeds of any loss of rent insurance will be treated as Rental
Income and applied in such manner as the Facility Agent (acting reasonably)
requires to have effect as if it were Rental Income received over the period of
the loss of rent.

 

  (iv) Moneys received under liability policies which are required by an Obligor
to satisfy established liabilities of that Obligor to third parties, must be
used to satisfy these liabilities.

 

22.5 Environmental matters

 

(a) In this Clause:

 

Environmental Approval means any authorisation required by an Environmental Law.

 

Environmental Claim means any claim by any person in connection with:

 

  (i) a breach, or alleged breach, of an Environmental Law;

 

  (ii) any accident, fire, explosion or other event of any type involving an
emission or substance which is capable of causing harm to any living organism or
the environment; or

 

81



--------------------------------------------------------------------------------

  (iii) any other environmental contamination.

 

Environmental Law means any law or regulation concerning:

 

  (i) the protection of health and safety;

 

  (ii) the environment; or

 

  (iii) any emission or substance which is capable of causing harm to any living
organism or the environment.

 

(b) Each Obligor must ensure that it is, and has been, in compliance with all
Environmental Law and Environmental Approvals applicable to it, where failure to
do so has or is reasonably likely to have a Material Adverse Effect or result in
any liability for a Finance Party.

 

(c) Each Obligor must promptly upon becoming aware thereof notify the Facility
Agent of:

 

  (i) any Environmental Claim current, or to its knowledge, pending or
threatened;

 

  (ii) any circumstances reasonably likely to result in an Environmental Claim;
or

 

  (iii) any suspension, revocation or notification of any Environmental
Approval,

 

which has or, if substantiated, is reasonably likely to either have a Material
Adverse Effect or result in any liability for a Finance Party.

 

(d) The Borrower must indemnify each Finance Party against any loss or liability
which:

 

  (i) that Finance Party incurs as a result of any actual or alleged breach of
any Environmental Law by any person; and

 

  (ii) which would not have arisen if a Finance Document had not been entered
into,

 

unless it is caused by that Finance Party’s negligence or wilful misconduct.

 

22.6 Approved Properties

 

At any time other than when a Default is outstanding, an Asset Company may
acquire any freehold, leasehold, hereditary building right or any other real
estate property (a real estate) and (subject to Clause 31.7 (Additional
Properties)) commence Development of that Property if the following criteria are
satisfied in respect of that real estate to the satisfaction of the Facility
Agent:

 

  (a) no more than:

 

  (i) one third of the Total Commitments shall be allocated to Properties in
England;

 

  (ii) one fifth of the Total Commitments shall be allocated to Properties in
Denmark;

 

  (iii) one third of the Total Commitments shall be allocated to Properties in
France;

 

82



--------------------------------------------------------------------------------

  (iv) one fifth of the Total Commitments shall be allocated to Properties in
The Netherlands;

 

  (v) one third of the Total Commitments shall be allocated to Properties in
Germany; and

 

  (vi) one fifth of the Total Commitments shall be allocated to Properties in
Sweden;

 

  (b) the Facility Agent is satisfied that:

 

  (i) that real estate is located in a Permitted Jurisdiction;

 

  (ii) the Budgeted Costs for that real estate do not exceed €10,000,000 (or its
equivalent) for any real estate in England or €7,000,000 (or its equivalent) for
any real estate in any other Permitted Jurisdiction;

 

  (iii) the proposed net lettable area is intended to be no less than 3,000
square metres and no more than 6,000 square metres at Construction Completion;
and

 

  (iv) if that real estate is a leasehold estate or, in relation to subparagraph
(C) below, a hereditary building right:

 

  (A) the term of that leasehold is no less than 99 years for a Property
situated in England;

 

  (B) the term of that leasehold is no less than 50 years for a Property
situated in The Netherlands;

 

  (C) for a Property situated in Germany, the Majority Lenders have given their
consent to that leasehold estate or, in relation to a hereditary building right,
the term of that hereditary building right is no less than 50 years;

 

  (D) the term of that leasehold is no less than 50 years for a Property
situated in France;

 

  (E) the term of that leasehold is no less than 60 years for a Property
situated in Sweden; and

 

  (F) the term of that leasehold is no less than 50 years for a Property
situated in Denmark; and

 

  (c) the relevant Obligor delivers to the Facility Agent not less than five
Business Days prior to the acquisition by the relevant Asset Company of the real
estate, a real estate package (a Real Estate Package) in form and substance
satisfactory to the Facility Agent in respect of that real estate that sets out:

 

  (i) projected Budgeted Costs for the Development;

 

  (ii) a detailed financial plan (including profit and loss accounts and cash
flow) for the period from the Trading Date for that real estate to the third
anniversary of that Trading Date;

 

83



--------------------------------------------------------------------------------

  (iii) an environmental report from a Consultant addressed to the Finance
Parties together with an overview from the Company including an explanation of
any perceived environmental risks; and

 

  (iv) the Specifications; and

 

  (d) the Majority Lenders have given their consent to the Real Estate Package
and the acquisition of the real estate (such approval shall be deemed to have
been given five Business Days from receipt of the Real Estate Package by the
Lenders unless expressly not given within that time),

 

(an Approved Property).

 

22.7 Interest Cover

 

(a) Subject to paragraph (b) below, the Company must ensure that Batched
Interest Cover for Completed Properties is, at all times, at least the
percentage set out in Column I in the table below for the three month period
ending on the Test Date set out in Column II below:

 

Column I

Individual Interest Cover (%)

--------------------------------------------------------------------------------

  

Column II

Test Date

--------------------------------------------------------------------------------

0

   The date falling 15 months after the date on which a Property becomes a
Completed Property (the Relevant Date for a Property)

50

   The date falling 18 months after the Relevant Date for a Property.

100

   The date falling 21 months after the Relevant Date for a Property.

125

   The date falling 24 months after the Relevant Date for a Property.

150

   Thereafter, on a three monthly basis.

 

(b) If, at any time, there are less than three Completed Properties constituting
a Property Batch, Batched Interest Cover shall continue to be tested for that
Property Batch. However, any breach of the Batched Interest Cover test for that
Property Batch is deemed to be waived under the terms of this Agreement (a
Deemed Waiver) subject to an aggregate maximum of two occurrences of a Deemed
Waiver at any one time.

 

84



--------------------------------------------------------------------------------

(c) The Company must ensure that Consolidated Interest Cover is, at all times,
at least the percentage set out in Column I in the table below for the three
month period ending on the Test Date set out in Column II below:

 

Column I

Consolidated Interest Cover (%)

--------------------------------------------------------------------------------

  

Column II

Test Date

--------------------------------------------------------------------------------

100

   The date falling 36 months after the date of this Agreement.

125

   The date falling 39 months after the date of this Agreement.

150

   The date falling 42 months after the date of this Agreement.

175

   The date falling 45 months after the date of this Agreement.

200

   The date falling 48 months after the date of this Agreement.

225

   The date falling 51 months after the date of this Agreement.

250

   Thereafter, on a three monthly basis.

 

22.8 Loan to Value

 

The Company must ensure that the aggregate Loan to Value for all Properties does
not, at any time, exceed 70 per cent.

 

23. DEFAULT

 

23.1 Events of Default

 

Each of the events set out in this Clause is an Event of Default.

 

23.2 Non-payment

 

An Obligor does not pay on the due date any amount payable by it under the
Finance Documents in the manner required under the Finance Documents, unless the
non-payment:

 

  (a) is caused by technical or administrative error; and

 

  (b) is remedied within five Business Days of the due date.

 

23.3 Breach of other obligations

 

(a) An Obligor does not comply with any term of:

 

  (i) Clause 19.5(a) (Notification of Default);

 

  (ii) Clauses 20.3 (Pari passu ranking), 20.4 (Negative pledge), 20.5
(Disposals), 20.6 (Financial Indebtedness), 20.7 (Lending and guarantees), 20.8
(Change of business), 20.9 (Mergers), 20.10 (Acquisitions) or 20.12 (Shares and
dividends); or

 

  (iii) Clauses 22.7 (Interest cover) or 22.8 (Loan to Value) (inclusive).

 

85



--------------------------------------------------------------------------------

(b) An Obligor or a Subordinated Creditor does not comply with any term of the
Finance Documents (other than any term referred to in Clause 23.2 (Non-payment)
or paragraph (a) above), unless the non-compliance:

 

  (i) is capable of remedy; and

 

  (ii) is remedied within seven Business Days of the earlier of the Facility
Agent giving notice and an Obligor or a Subordinated Creditor, as appropriate,
becoming aware of the non-compliance.

 

23.4 Misrepresentation

 

A representation made or repeated by an Obligor or a Subordinated Creditor in
any Finance Document or in any document delivered by or on behalf of an Obligor
or a Subordinated Creditor under any Finance Document is incorrect in any
material respect when made or deemed to be repeated.

 

23.5 Cross-default

 

Any of the following occurs in respect of an Obligor or Shurgard Europe:

 

  (a) any of its Financial Indebtedness is not paid when due (after the expiry
of any originally applicable grace period);

 

  (b) any of its Financial Indebtedness:

 

  (i) becomes prematurely due and payable;

 

  (ii) is placed on demand; or

 

  (iii) is capable of being declared by a creditor to be prematurely due and
payable or being placed on demand,

 

in each case, as a result of an event of default (howsoever described); or

 

  (c) any commitment for its Financial Indebtedness is cancelled or suspended as
a result of an event of default (howsoever described),

 

unless the aggregate amount of Financial Indebtedness falling within all or any
of paragraphs (a) to (c) above at any one time is less than:

 

  (A) in respect of Shurgard Europe, €2,000,000; or

 

  (B) in respect of all of the Obligors, €200,000,

 

in each case, or its equivalent.

 

in each case, or its equivalent.

 

23.6 Insolvency

 

Any of the following occurs in respect of a member of the Group:

 

  (a) it is, or is deemed for the purposes of any law to be, unable to pay its
debts as they fall due or insolvent or, in the case of a German Obligor or a
member of the Group incorporated in Germany, is over-indebted;

 

86



--------------------------------------------------------------------------------

  (b) it admits its inability to pay its debts as they fall due;

 

  (c) it suspends making payments on any of its debts or announces an intention
so to do;

 

  (d) by reason of actual or anticipated financial difficulties, it begins
negotiations with any creditor for the rescheduling or adjustment of any of its
indebtedness; or

 

  (e) a moratorium is declared in respect of any of its indebtedness.

 

If a moratorium occurs in respect of a member of the Group, the ending of the
moratorium will not remedy any Event of Default caused by the moratorium, and
notwithstanding any other term of the Finance Documents that Event of Default
will continue to be outstanding unless and until it is expressly waived by the
Majority Lenders.

 

23.7 Insolvency proceedings

 

(a) Except as provided below, any of the following occurs in respect of a member
of the Group:

 

  (i) any step is taken with a view to a moratorium or a composition, assignment
or similar arrangement with any of its creditors;

 

  (ii) a meeting of its shareholders, directors or other officers is convened
for the purpose of considering any resolution for, to petition for or to file
documents with a court or any registrar for, its winding-up, administration or
dissolution or any such resolution is passed;

 

  (iii) any person presents a petition, or files documents with a court or any
registrar, for its winding-up, administration or dissolution;

 

  (iv) an order for its winding-up, administration or dissolution is made;

 

  (v) any liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrative receiver, administrator or similar officer is
appointed in respect of it or any of its assets;

 

  (vi) its shareholders, directors or other officers request the appointment of,
or give notice of their intention to appoint, a liquidator, trustee in
bankruptcy, judicial custodian, compulsory manager, receiver, administrative
receiver, administrator or similar officer; or

 

  (vii) any other analogous step or procedure is taken in any jurisdiction.

 

(b) Paragraph (a) above does not apply to a petition for winding-up presented by
a creditor which is being contested in good faith and with due diligence and is
discharged or struck out within 21 days or to a transaction with the prior
consent of the Majority Lenders.

 

23.8 Creditors’ process

 

Any attachment, sequestration, distress, execution or analogous event having an
aggregate value of €200,000 or more or its equivalent affects any asset(s) of a
member of the Group and is not discharged within 30 days.

 

87



--------------------------------------------------------------------------------

23.9 Cessation of business

 

An Obligor ceases, or threatens to cease, to carry on business except, in the
case of the Company, as a result of any disposal allowed under this Agreement.

 

23.10  Effectiveness of Finance Documents

 

(a) It is or becomes unlawful for an Obligor or a Subordinated Creditor to
perform any of its obligations under the Finance Documents in any material
respect.

 

(b) Any Finance Document is not effective in accordance with its terms in any
material respect or is alleged by an Obligor or a Subordinated Creditor to be
ineffective in accordance with its terms for any reason.

 

(c) An Obligor or a Subordinated Creditor repudiates a Finance Document or
evidences an intention to repudiate a Finance Document.

 

23.11  Ownership of the Obligors

 

(a) Any Asset Company (other than a Danish Asset Company and the Original German
Obligor), any Danish Managing Company or any Swedish Managing Company are not or
cease to be a legally and beneficially wholly owned Subsidiary of the Company.

 

(b) A Danish Asset Company is not or ceases to be a legally and beneficially
wholly owned Subsidiary of a Danish Managing Company.

 

(c) The Original German Obligor is not or ceases to be:

 

  (i) a legally and beneficially owned Subsidiary of Shurgard Europe until the
transfer of 94.8 per cent. of its issued share capital to the Company which must
take place prior to the first Utilisation Date; or

 

  (ii) a legally and beneficially owned Subsidiary of the Company and (with
respect to 5.2 per cent. of its issued share capital) Shurgard Deutschland GmbH
upon completion of the transfer of 94.8 per cent. of its issued share capital to
the Company prior to the first Utilisation Date, provided that the Company shall
own at least 94.8 per cent. of the issued share capital of the Original German
Obligor at all times.

 

(d) The Borrower is not or ceases to be a legally and beneficially wholly owned
Subsidiary of the Company.

 

23.12  Abandonment

 

Any member of the Group or any Equity Subsidiary abandons all or a significant
part of the Development for a period of twenty eight days or more.

 

23.13  Compulsory purchase

 

(a) Any part of a Property is compulsorily purchased or the applicable local
authority makes an order for the compulsory purchase of all or any part of a
Property; and

 

(b) in the opinion of the Majority Lenders, taking into account the amount and
timing of any compensation payable, the compulsory purchase has or will have a
Material Adverse Effect.

 

88



--------------------------------------------------------------------------------

23.14  Major damage

 

(a) Any part of a Property is destroyed or damaged; and

 

(b) taking into account the amount and timing of receipt of the proceeds of
insurance effected in accordance with the terms of this Agreement, the
destruction or damage has or will have a Material Adverse Effect.

 

23.15  Headlease

 

Forfeiture proceedings with respect to a Headlease are commenced or a Headlease
is forfeited.

 

23.16  Termination or Amendment of Development Documents

 

Any Development Agreement, Property and Asset Management Agreement, the Joint
Venture Agreement or any other Development Document with a Collateral Warranty
Major Development Party is:

 

  (a) terminated; or

 

  (b) amended in a manner that is reasonably likely to have a Material Adverse
Effect.

 

23.17  Completion Construction

 

Construction Completion for all Properties does not occur on or before the date
falling six months after the end of the Availability Period.

 

23.18  Material adverse change

 

Any event or series of events occurs which, in the opinion of the Majority
Lenders, has or is reasonably likely to have a Material Adverse Effect.

 

23.19  Acceleration

 

If an Event of Default is outstanding, the Facility Agent may, and must if so
instructed by the Majority Lenders by notice to the Borrower:

 

  (a) cancel all or any part of the Total Commitments; and/or

 

  (b) declare that all or part of any amounts outstanding under the Finance
Documents are:

 

  (i) immediately due and payable; and/or

 

  (ii) payable on demand by the Facility Agent acting on the instructions of the
Majority Lenders.

 

Any notice given under this Subclause will take effect in accordance with its
terms and must be copied by the Facility Agent to each other Finance Party.

 

24. SECURITY

 

24.1 General

 

For the purpose of this Clause:

 

Parallel Debt has the meaning given to that term in Clause 24.3 (Parallel Debt).

 

89



--------------------------------------------------------------------------------

Principal Obligations means, in relation to each Obligor, all monetary
obligations (other than its Parallel Debt) which now or at any time hereafter
may be or become due, owing or incurred by such Obligor to any Finance Party,
whether due or not, whether contingent or not and whether alone or jointly with
others, as principal, guarantor, surety or otherwise, under or in connection
with or pursuant to the Finance Documents, as such obligations may be extended,
increased, restated, prolonged, amended or renewed from time to time.

 

24.2 Facility Agent as holder of security

 

Unless expressly provided to the contrary and except as otherwise required by
applicable law, the Facility Agent holds any security created by a Security
Document on trust or administers such security for the Finance Parties.

 

24.3 Parallel Debt

 

(a) Each Obligor hereby irrevocably and unconditionally undertakes, as far as
necessary in advance, to pay to the Facility Agent an amount equal to the
aggregate of all its Principal Obligations to all the Finance Parties from time
to time due in accordance with the terms and conditions of such Principal
Obligations (such payment undertaking and the obligations and liabilities which
are the result thereof, its Parallel Debt).

 

(b) Each of the Parties hereby acknowledges that:

 

  (i) for this purpose, the Parallel Debt of an Obligor constitutes
undertakings, obligations and liabilities of such Obligor to the Facility Agent
which are separate and independent from, and without prejudice to, the Principal
Obligations which such Obligor has to any Finance Party; and

 

  (ii) the Parallel Debt represents the Facility Agent’s own claim to receive
payment of such Parallel Debt by such Obligor, provided that the total amount
which may become due under the Parallel Debt of such Obligor under this Clause
shall never exceed the total amount which may become due under all the Principal
Obligations of such Obligor to all the Finance Parties.

 

(c)    (i) The total amount due by an Obligor as the Parallel Debt under this
Clause 24.3 shall be decreased to the extent that such Obligor shall have paid
any amounts to the Finance Parties or any of them to reduce such Obligor’s
outstanding Principal Obligations or any Finance Party otherwise receives any
amount in payment of such Principal Obligations (other than by virtue of
paragraph (ii) below); and

 

  (ii) to the extent that an Obligor shall have paid any amounts to the Facility
Agent under the Parallel Debt or the Facility Agent shall have otherwise
received monies in payment of such Parallel Debt, the total amount due under the
Principal Obligations shall be decreased.

 

24.4 Responsibility

 

The Facility Agent is not liable or responsible to any other Finance Party for:

 

  (a) any failure in perfecting or protecting the security created by any
Security Document; or

 

90



--------------------------------------------------------------------------------

  (b) any other action taken or not taken by it in connection with any Security
Document, unless directly caused by its gross negligence or wilful misconduct.

 

24.5 Title

 

The Facility Agent may accept, without enquiry, the title (if any) an Obligor
may have to any asset over which security is intended to be created by any
Security Document.

 

24.6 Possession of documents

 

The Facility Agent is not obliged to hold in its own possession any Security
Document, title deed or other document in connection with any asset over which
security is intended to be created by a Security Document.

 

24.7 Investments

 

Except as otherwise provided in any Security Document, all moneys received by
the Facility Agent under a Security Document may be invested in the name of, or
under the control of, the Facility Agent in any investments selected by the
Facility Agent. Additionally, those moneys may be placed on deposit in the name
of, or under the control of, the Facility Agent at any bank or institution
(including itself) and upon such terms as it may think fit.

 

24.8 Approval

 

Each Finance Party confirms its approval of each Security Document.

 

24.9 Release of security

 

(a) If a Guarantor is released from all its obligations under the Finance
Documents, in a manner allowed by the Finance Documents, any security created by
that Guarantor over its assets under the Security Documents will be released.

 

(b) If a disposal of any asset subject to security created by a Security
Document is made to a person in the following circumstances:

 

  (i) all the Lenders agree to the disposal;

 

  (ii) the disposal is allowed by the terms of the Finance Documents and will
not result or could not reasonably be expected to result in any breach of any
term of any Finance Document;

 

  (iii) the disposal is being made at the request of the Facility Agent in
circumstances where any security created by the Security Documents has become
enforceable; or

 

  (iv) the disposal is being effected by enforcement of a Security Document,

 

the assets being disposed of will be released from any security over it created
by a Security Document. However, the proceeds of any disposal (or an amount
corresponding to them) must be applied in accordance with the requirements of
the Finance Documents (if any).

 

(c) If the Facility Agent is satisfied that a release is allowed under this
Subclause, the Facility Agent must execute (at the request and expense of the
Borrower) any document which is reasonably required to achieve that release.
Each other Finance Party irrevocably authorises the Facility Agent to execute
any such document.

 

91



--------------------------------------------------------------------------------

25. THE ADMINISTRATIVE PARTIES

 

25.1 Appointment and duties of the Facility Agent

 

(a) Each Finance Party (other than the Facility Agent) irrevocably appoints the
Facility Agent to act as its agent under the Finance Documents. Each Finance
Party (other than the Facility Agent) releases the Facility Agent from the
restrictions set forth in § 181 of the German Civil Code.

 

(b) Each Finance Party irrevocably authorises the Facility Agent to:

 

  (i) perform the duties and to exercise the rights, powers and discretions that
are specifically given to it under the Finance Documents, together with any
other incidental rights, powers and discretions; and

 

  (ii) execute each Finance Document expressed to be executed by the Facility
Agent.

 

(c) The Facility Agent has only those duties which are expressly specified in
the Finance Documents. Those duties are solely of a mechanical and
administrative nature.

 

25.2 Role of the Mandated Lead Arranger

 

Except as specifically provided in the Finance Documents, the Mandated Lead
Arranger has no obligations of any kind to any other Party in connection with
any Finance Document.

 

25.3 No fiduciary duties

 

Except as specifically provided in a Finance Document, nothing in the Finance
Documents makes an Administrative Party a trustee or fiduciary for any other
Party or any other person. No Administrative Party need hold in trust any moneys
paid to it for a Party or be liable to account for interest on those moneys.

 

25.4 Individual position of an Administrative Party

 

(a) If it is also a Lender, each Administrative Party has the same rights and
powers under the Finance Documents as any other Lender and may exercise those
rights and powers as though it were not an Administrative Party.

 

(b) Each Administrative Party may:

 

  (i) carry on any business with any Obligor or its related entities (including
acting as an agent or a trustee for any other financing); and

 

  (ii) retain any profits or remuneration it receives under the Finance
Documents or in relation to any other business it carries on with any Obligor or
its related entities.

 

25.5 Reliance

 

The Facility Agent may:

 

  (a) rely on any notice or document believed by it to be genuine and correct
and to have been signed by, or with the authority of, the proper person;

 

  (b) rely on any statement made by any person regarding any matters which may
reasonably be assumed to be within his knowledge or within his power to verify;

 

92



--------------------------------------------------------------------------------

  (c) engage, pay for and rely on professional advisers selected by it
(including those representing a Party other than the Facility Agent); and

 

  (d) act under the Finance Documents through its personnel and agents.

 

25.6 Majority Lenders’ instructions

 

(a) The Facility Agent is fully protected if it acts on the instructions of the
Majority Lenders in the exercise of any right, power or discretion or any matter
not expressly provided for in the Finance Documents. Any such instructions given
by the Majority Lenders will be binding on all the Lenders. In the absence of
instructions, the Facility Agent may act as it considers to be in the best
interests of all the Lenders.

 

(b) The Facility Agent may assume that unless it has received notice to the
contrary, any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised.

 

(c) The Facility Agent is not authorised to act on behalf of a Lender (without
first obtaining that Lender’s consent) in any legal or arbitration proceedings
in connection with any Finance Document.

 

(d) The Facility Agent may require the receipt of security satisfactory to it,
whether by way of payment in advance or otherwise, against any liability or loss
which it may incur in complying with the instructions of the Majority Lenders.

 

25.7 Responsibility

 

(a) No Administrative Party is responsible for the adequacy, accuracy or
completeness of any statement or information (whether written or oral) made in
or supplied in connection with any Finance Document.

 

(b) No Administrative Party is responsible for the legality, validity,
effectiveness, adequacy or enforceability of any Finance Document or any other
document.

 

(c) Without affecting the responsibility of any Obligor for information supplied
by it or on its behalf in connection with any Finance Document, each Lender
confirms that it:

 

  (i) has made, and will continue to make, its own independent appraisal of all
risks arising under or in connection with the Finance Documents (including the
financial condition and affairs of each Obligor and its related entities and the
nature and extent of any recourse against any Party or its assets); and

 

  (ii) has not relied exclusively on any information provided to it by any
Administrative Party in connection with any Finance Document.

 

25.8 Exclusion of liability

 

(a) The Facility Agent is not liable to any other Finance Party for any action
taken or not taken by it in connection with any Finance Document, unless
directly caused by its gross negligence or wilful misconduct.

 

(b)

No Party (other than the Facility Agent) may take any proceedings against any
officer, employee or agent of the Facility Agent in respect of any claim it
might have against the Facility Agent or in respect of any act or omission of
any kind by that officer, employee or

 

93



--------------------------------------------------------------------------------

 

agent in connection with any Finance Document. Any officer, employee or agent of
the Facility Agent may rely on this Subclause and enforce its terms under the
Contracts (Rights of Third Parties) Act 1999.

 

(c) The Facility Agent is not liable for any delay (or any related consequences)
in crediting an account with an amount required under the Finance Documents to
be paid by the Facility Agent if the Facility Agent has taken all necessary
steps as soon as reasonably practicable to comply with the regulations or
operating procedures of any recognised clearing or settlement system used by the
Facility Agent for that purpose.

 

(d)    (i) Nothing in this Agreement will oblige any Administrative Party to
satisfy any know your customer requirement in relation to the identity of any
person on behalf of any Finance Party.

 

  (ii) Each Finance Party confirms to each Administrative Party that it is
solely responsible for any know your customer requirements it is required to
carry out and that it may not rely on any statement in relation to those
requirements made by any other person.

 

25.9 Default

 

(a) The Facility Agent is not obliged to monitor or enquire whether a Default
has occurred. The Facility Agent is not deemed to have knowledge of the
occurrence of a Default.

 

(b) If the Facility Agent:

 

  (i) receives notice from a Party referring to this Agreement, describing a
Default and stating that the event is a Default; or

 

  (ii) is aware of the non-payment of any principal, interest, commitment fee or
any other fee payable to a Finance Party (other than the Facility Agent or the
Mandated Lead Arranger) under this Agreement,

 

it must promptly notify the other Finance Parties.

 

25.10  Information

 

(a) The Facility Agent must promptly forward to the person concerned the
original or a copy of any document which is delivered to the Facility Agent by a
Party for that person.

 

(b) Except where a Finance Document specifically provides otherwise, the
Facility Agent is not obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another Party.

 

(c) Except as provided above, the Facility Agent has no duty:

 

  (i) either initially or on a continuing basis to provide any Lender with any
credit or other information concerning the risks arising under or in connection
with the Finance Documents (including any information relating to the financial
condition or affairs of any Obligor or its related entities or the nature or
extent of recourse against any Party or its assets) whether coming into its
possession before, on or after the date of this Agreement; or

 

  (ii) unless specifically requested to do so by a Lender in accordance with a
Finance Document, to request any certificate or other document from any Obligor.

 

94



--------------------------------------------------------------------------------

(d) In acting as the Facility Agent, the agency division of the Facility Agent
is treated as a separate entity from its other divisions and departments. Any
information acquired by the Facility Agent which, in its opinion, is acquired by
it otherwise than in its capacity as the Facility Agent may be treated as
confidential by the Facility Agent and will not be treated as information
possessed by the Facility Agent in its capacity as such.

 

(e) The Facility Agent is not obliged to disclose to any person any confidential
information supplied to it by or on behalf of a member of the Group solely for
the purpose of evaluating whether any waiver or amendment is required in respect
of any term of the Finance Documents.

 

(f) Each Obligor irrevocably authorises the Facility Agent to disclose to the
other Finance Parties any information which, in its opinion, is received by it
in its capacity as the Facility Agent.

 

25.11  Indemnities

 

(a) Without limiting the liability of any Obligor under the Finance Documents,
each Lender must indemnify the Facility Agent for that Lender’s Pro Rata Share
of any loss or liability incurred by the Facility Agent in acting as the
Facility Agent, except to the extent that the loss or liability is caused by the
Facility Agent’s gross negligence or wilful misconduct.

 

(b) The Facility Agent may deduct from any amount received by it for a Lender
any amount due to the Facility Agent from that Lender under a Finance Document
but unpaid.

 

25.12  Compliance

 

Each Administrative Party may refrain from doing anything (including disclosing
any information) which might, in its opinion, constitute a breach of any law or
regulation or be otherwise actionable at the suit of any person, and may do
anything which, in its opinion, is necessary or desirable to comply with any law
or regulation.

 

25.13  Resignation of the Facility Agent

 

  (a) The Facility Agent may resign and appoint any of its Affiliates as
successor Facility Agent by giving notice to the other Finance Parties and the
Borrower.

 

  (b) Alternatively, the Facility Agent may resign by giving notice to the
Finance Parties and the Borrower, in which case the Majority Lenders may appoint
a successor Facility Agent.

 

  (c) If no successor Facility Agent has been appointed under paragraph (b)
above within 30 days after notice of resignation was given, the Facility Agent
may appoint a successor Facility Agent.

 

  (d) The person(s) appointing a successor Facility Agent must, if practicable,
consult with the Borrower prior to the appointment. Any successor Facility Agent
must have an office in the U.K.

 

  (e) The resignation of the Facility Agent and the appointment of any successor
Facility Agent will both become effective only when the successor Facility Agent
notifies all the Parties that it accepts its appointment. On giving the
notification, the successor Facility Agent will succeed to the position of the
Facility Agent and the term Facility Agent will mean the successor Facility
Agent.

 

95



--------------------------------------------------------------------------------

(f) The retiring Facility Agent must, at its own cost, make available to the
successor Facility Agent such documents and records and provide such assistance
as the successor Facility Agent may reasonably request for the purposes of
performing its functions as the Facility Agent under the Finance Documents.

 

(g) Upon its resignation becoming effective, this Clause will continue to
benefit the retiring Facility Agent in respect of any action taken or not taken
by it in connection with the Finance Documents while it was the Facility Agent,
and, subject to paragraph (f) above, it will have no further obligations under
any Finance Document.

 

(h) The Majority Lenders may, by notice to the Facility Agent, require it to
resign under paragraph (b) above.

 

25.14  Relationship with Lenders

 

(a) The Facility Agent may treat each Lender as a Lender, entitled to payments
under this Agreement and as acting through its Facility Office(s) until it has
received not less than five Business Days’ prior notice from that Lender to the
contrary.

 

(b) The Facility Agent may at any time, and must if requested to do so by the
Majority Lenders, convene a meeting of the Lenders.

 

(c) The Facility Agent must keep a register of all the Parties and supply any
other Party with a copy of the register on request. The register will include
each Lender’s Facility Office(s) and contact details for the purposes of this
Agreement.

 

25.15  Facility Agent’s management time

 

If the Facility Agent requires, any amount payable to the Facility Agent by any
Party under any indemnity or in respect of any costs or expenses incurred by the
Facility Agent under the Finance Documents after the date of this Agreement may
include the cost of using its management time or other resources and will be
calculated on the basis of such reasonable daily or hourly rates as the Facility
Agent may notify to the relevant Party. This is in addition to any amount in
respect of fees or expenses paid or payable to the Facility Agent under any
other term of the Finance Documents.

 

25.16  Notice period

 

Where this Agreement specifies a minimum period of notice to be given to the
Facility Agent, the Facility Agent may, at its discretion, accept a shorter
notice period.

 

26. EVIDENCE AND CALCULATIONS

 

26.1 Accounts

 

Accounts maintained by a Finance Party in connection with this Agreement are
prima facie evidence of the matters to which they relate for the purpose of any
litigation or arbitration proceedings.

 

26.2 Certificates and determinations

 

Any certification or determination by a Finance Party of a rate or amount under
the Finance Documents will be, in the absence of manifest error, conclusive
evidence of the matters to which it relates.

 

96



--------------------------------------------------------------------------------

26.3 Calculations

 

Any interest or fee accruing under this Agreement accrues from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 360
or 365 days or otherwise, depending on what the Facility Agent determines is
market practice.

 

27. FEES

 

27.1 Facility Agent’s fee

 

The Company must pay, on behalf of the Borrower, to the Facility Agent for its
own account an agency fee in the manner agreed in the Fee Letter between the
Mandated Lead Arranger and the Company.

 

27.2 Arrangement fee

 

The Company must pay, on behalf of the Borrower, to the Mandated Lead Arranger
for its own account an arrangement fee in the manner agreed in the Fee Letter
between the Mandated Lead Arranger and the Company.

 

27.3 Commitment fee

 

(a) The Borrower must pay a commitment fee computed at the rate of 0.75 per
cent. per annum on the undrawn, uncancelled amount of each Lender’s Commitment.

 

(b) Accrued commitment fee is payable quarterly in arrear. Accrued commitment
fee is also payable to the Facility Agent for a Lender on the date its
Commitment is cancelled in full.

 

28. INDEMNITIES AND BREAK COSTS

 

28.1 Currency indemnity

 

(a) Each Obligor must, as an independent obligation, indemnify each Finance
Party against any loss or liability which that Finance Party incurs as a
consequence of:

 

  (i) that Finance Party receiving an amount in respect of an Obligor’s
liability under the Finance Documents; or

 

  (ii) that liability being converted into a claim, proof, judgment or order,

 

in a currency other than the currency in which the amount is expressed to be
payable under the relevant Finance Document.

 

(b) Unless otherwise required by law, each Obligor waives any right it may have
in any jurisdiction to pay any amount under the Finance Documents in a currency
other than that in which it is expressed to be payable.

 

28.2 Other indemnities

 

(a) Each Obligor must indemnify each Finance Party against any loss or liability
which that Finance Party incurs as a consequence of:

 

  (i) the occurrence of any Event of Default;

 

97



--------------------------------------------------------------------------------

  (ii) any failure by an Obligor to pay any amount due under a Finance Document
on its due date, including any resulting from any distribution or redistribution
of any amount among the Lenders under this Agreement;

 

  (iii) (other than by reason of negligence or default by that Finance Party) a
Loan not being made after a Request has been delivered for that Loan; or

 

  (iv) a Loan (or part of a Loan) not being prepaid in accordance with this
Agreement.

 

Each Obligor’s liability in each case includes any loss or expense on account of
funds borrowed, contracted for or utilised to fund any amount payable under any
Finance Document or any Loan.

 

(b) Each Obligor must indemnify the Facility Agent against any loss or liability
incurred by the Facility Agent as a result of:

 

  (i) investigating any event which the Facility Agent reasonably believes to be
a Default; or

 

  (ii) acting or relying on any notice which the Facility Agent reasonably
believes to be genuine, correct and appropriately authorised.

 

28.3 Break Costs

 

(a) The Borrower must pay to each Lender its Break Costs.

 

(b) Break Costs are the amount (if any) determined by the relevant Lender by
which:

 

  (i) the interest which that Lender would have received for the period from the
date of receipt of any part of its share in a Loan or an overdue amount to the
last day of the applicable Interest Period for that Loan or overdue amount if
the principal or overdue amount received had been paid on the last day of that
Interest Period;

 

exceeds

 

  (ii) the amount which that Lender would be able to obtain by placing an amount
equal to the amount received by it on deposit with a leading bank in the
appropriate interbank market for a period starting on the Business Day following
receipt and ending on the last day of the applicable Interest Period.

 

(c) Each Lender must supply to the Facility Agent for the Borrower details of
the amount of any Break Costs claimed by it under this Subclause.

 

29. EXPENSES

 

29.1 Initial costs

 

The Company must pay to each Administrative Party the amount of all costs and
expenses (including legal fees) reasonably incurred by it in connection with the
negotiation, preparation, printing, execution and syndication of the Finance
Documents.

 

29.2 Subsequent costs

 

The Company must pay to the Facility Agent the amount of all costs and expenses
(including legal fees) reasonably incurred by it in connection with:

 

  (a) the negotiation, preparation, printing and execution of any Finance
Document (other than a Transfer Certificate) executed after the date of this
Agreement;

 

98



--------------------------------------------------------------------------------

  (b) any amendment, waiver or consent requested by or on behalf of an Obligor
or specifically allowed by this Agreement; and

 

  (c) when a Default has occurred which is outstanding, the monitoring of the
Development.

 

29.3 Valuations

 

(a) The Company must on demand by the Facility Agent pay the costs of the
Initial Valuation and any Valuation (including any report by a Construction Cost
Consultant) requested by the Facility Agent:

 

  (i) as required under this Agreement; or

 

  (ii) at any time when a Default is outstanding or is reasonably likely to
occur as a result of the request by the Facility Agent.

 

(b) The Company must supply to the Facility Agent a copy of any Valuation of a
Property it obtains, promptly upon obtaining it.

 

29.4 Enforcement costs

 

The Borrower must pay to each Finance Party the amount of all costs and expenses
(including legal fees) incurred by it in connection with the enforcement of, or
the preservation of any rights under, any Finance Document.

 

30. AMENDMENTS AND WAIVERS

 

30.1 Procedure

 

(a) Except as provided in this Clause, any term of the Finance Documents may be
amended or waived with the agreement of the Company and the Majority Lenders.
The Facility Agent may effect, on behalf of any Finance Party, an amendment or
waiver allowed under this Clause.

 

(b) The Facility Agent must promptly notify the other Parties of any amendment
or waiver effected by it under paragraph (a) above. Any such amendment or waiver
is binding on all the Parties.

 

30.2 Exceptions

 

(a) An amendment or waiver which relates to:

 

  (i) the definition of Majority Lenders in Clause 1.1 (Definitions);

 

  (ii) an extension of the date of payment of any amount to a Lender under the
Finance Documents;

 

  (iii) a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fee or other amount payable to a Lender under the Finance
Documents;

 

  (iv) an increase in, or an extension of, a Commitment or the Total
Commitments;

 

99



--------------------------------------------------------------------------------

  (v) a release of an Obligor other than in accordance with the terms of this
Agreement;

 

  (vi) a release of any Security Document other than in accordance with the
terms of the Finance Documents;

 

  (vii) a term of a Finance Document which expressly requires the consent of
each Lender;

 

  (viii) the right of a Lender to assign or transfer its rights or obligations
under the Finance Documents; or

 

  (ix) this Clause,

 

may only be made with the consent of all the Lenders.

 

(b) A Fee Letter may be amended or waived with the agreement of the
Administrative Party that is party to that Fee Letter and the Company.

 

(c) An amendment or waiver which relates to the rights or obligations of a
Counterparty may only be made with the consent of that Counterparty.

 

(d) An amendment or waiver which relates to the rights or obligations of an
Administrative Party may only be made with the consent of that Administrative
Party.

 

30.3 Change of currency

 

If a change in any currency of a country occurs (including where there is more
than one currency or currency unit recognised at the same time as the lawful
currency of a country), the Finance Documents will be amended to the extent the
Facility Agent (acting reasonably and after consultation with the Company)
determines is necessary to reflect the change.

 

30.4 Waivers and remedies cumulative

 

The rights of each Finance Party under the Finance Documents:

 

  (a) may be exercised as often as necessary;

 

  (b) are cumulative and not exclusive of its rights under the general law; and

 

  (c) may be waived only in writing and specifically.

 

Delay in exercising or non-exercise of any right is not a waiver of that right.

 

31. CHANGES TO THE PARTIES

 

31.1 Assignments and transfers by Obligors

 

No Obligor may assign or transfer any of its rights and obligations under the
Finance Documents without the prior consent of all the Lenders.

 

31.2 Assignments and transfers by Lenders

 

(a) A Lender (the Existing Lender) may, subject to the following provisions of
this Subclause, at any time assign or transfer (including by way of novation)
any of its rights and obligations under this Agreement to any other person (the
New Lender).

 

100



--------------------------------------------------------------------------------

(b) Unless the Borrower and the Facility Agent otherwise agree, a transfer of
part of a Commitment or rights and obligations under this Agreement by the
Existing Lender must be in a minimum amount of €5,000,000.

 

(c) The consent of the Borrower is required for any assignment or transfer
unless:

 

  (i) the New Lender is an existing Lender or an Affiliate of an existing
Lender; or

 

  (ii) a Default is outstanding.

 

The consent of the Borrower must not be unreasonably withheld or delayed. The
Borrower will be deemed to have given its consent five Business Days after the
Borrower is given notice of the request unless it is expressly refused by the
Borrower within that time.

 

(d) The Facility Agent is not obliged to execute a Transfer Certificate until it
has completed all know your customer requirements to its satisfaction. The
Facility Agent must promptly notify the Existing Lender and the New Lender if
there are any such requirements.

 

(e) A transfer of obligations will be effective only if either:

 

  (i) the obligations are novated in accordance with the following provisions of
this Clause; or

 

  (ii) the New Lender confirms to the Facility Agent and the Borrower in form
and substance satisfactory to the Facility Agent that it is bound by the terms
of this Agreement as a Lender. On the transfer becoming effective in this manner
the Existing Lender will be released from its obligations under this Agreement
to the extent that they are transferred to the New Lender.

 

(f) Unless the Facility Agent otherwise agrees, the New Lender must pay to the
Facility Agent for its own account, on or before the date any assignment or
transfer occurs, a fee of €1,500.

 

(g) Any reference in this Agreement to a Lender includes a New Lender but
excludes a Lender if no amount is or may be owed to or by it under this
Agreement.

 

(h) A novation under this Clause does not extinguish or otherwise affect the
obligations of any Obligor under the Finance Documents.

 

31.3 Procedure for transfer by way of novations

 

(a) In this Subclause:

 

Transfer Date means, for a Transfer Certificate, the later of:

 

  (i) the proposed Transfer Date specified in that Transfer Certificate; and

 

  (ii) the date on which the Facility Agent executes that Transfer Certificate.

 

(b) A novation is effected if:

 

  (i) the Existing Lender and the New Lender deliver to the Facility Agent a
duly completed Transfer Certificate; and

 

  (ii) the Facility Agent executes it.

 

101



--------------------------------------------------------------------------------

The Facility Agent must execute as soon as reasonably practicable a Transfer
Certificate delivered to it and which appears on its face to be in order.

 

(c) Each Party (other than the Existing Lender and the New Lender) irrevocably
authorises the Facility Agent to execute any duly completed Transfer Certificate
on its behalf.

 

(d) On the Transfer Date:

 

  (i) the New Lender will assume the rights and obligations of the Existing
Lender expressed to be the subject of the novation in the Transfer Certificate
in substitution for the Existing Lender; and

 

  (ii) the Existing Lender will be released from those obligations and cease to
have those rights.

 

(e) The Facility Agent must, as soon as reasonably practicable after it has
executed a Transfer Certificate, send to the Company a copy of that Transfer
Certificate.

 

(f) Subject to the terms of this Agreement, the obligations of each Guarantor
under this Agreement will continue in full force and effect following any
novation under this Clause.

 

(g) For the purposes of Article 1278 and 1281 of the French Civil Code, each
Party agrees, that upon any transfer in whole or in part of any of its rights
and obligations under this Agreement by way of novation:

 

  (i) the obligations of each Guarantor under this Agreement will continue in
full force and effect; and

 

  (ii) the Security Interest created by the Security Documents will be preserved
for the benefit of the New Lender, the Existing Lenders and the Facility Agent.

 

A novation under this Clause is a novation (novation) within the meaning of
Article 1271 et seq of the French Civil Code.

 

(h) For the purposes of Article 1278 and Article 1281, third paragraph of the
Belgian Civil Code, the Finance Parties expressly reserve (and the Obligors
expressly agree that) the Security Interests and guarantees created pursuant to
the Agreement, any Security Document and any Accession Agreement in favour of
any New Lender or the Facility Agent.

 

(i) Each Party agrees that, on a transfer in whole or in part of any of its
rights and obligations under the Finance Documents (by way of novation or
otherwise), the Security Interests and guarantees created by any Swedish Obligor
or any Danish Obligor under the Finance Documents, will continue in full force
and effect and will be preserved for the benefit of the Finance Parties.

 

31.4 Limitation of responsibility of Existing Lender

 

(a) Unless expressly agreed to the contrary, an Existing Lender is not
responsible to a New Lender for the legality, validity, adequacy, accuracy,
completeness or performance of:

 

  (i) any Finance Document or any other document; or

 

  (ii) any statement or information (whether written or oral) made in or
supplied in connection with any Finance Document,

 

102



--------------------------------------------------------------------------------

and any representations or warranties implied by law are excluded.

 

(b) Each New Lender confirms to the Existing Lender and the other Finance
Parties that it:

 

  (i) has made, and will continue to make, its own independent appraisal of all
risks arising under or in connection with the Finance Documents (including the
financial condition and affairs of each Obligor and its related entities and the
nature and extent of any recourse against any Party or its assets) in connection
with its participation in this Agreement; and

 

  (ii) has not relied exclusively on any information supplied to it by the
Existing Lender in connection with any Finance Document.

 

(c) Nothing in any Finance Document requires an Existing Lender to:

 

  (i) accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Clause; or

 

  (ii) support any losses incurred by the New Lender by reason of the
non-performance by any Obligor of its obligations under any Finance Document or
otherwise.

 

31.5 Costs resulting from change of Lender or Facility Office

 

If:

 

  (a) a Lender assigns or transfers any of its rights and obligations under the
Finance Documents or changes its Facility Office; and

 

  (b) as a result of circumstances existing at the date the assignment, transfer
or change occurs, an Obligor would be obliged to pay a Tax Payment or an
Increased Cost,

 

then, unless the assignment, transfer or change is made by a Lender to mitigate
any circumstances giving rise to the Tax Payment, Increased Cost or a right to
be prepaid and/or cancelled by reason of illegality, the relevant Obligor need
only pay that Tax Payment or Increased Cost to the same extent that it would
have been obliged to if no assignment, transfer or change had occurred.

 

31.6 Counterparties

 

(a) If the Company wishes a Lender or an Affiliate of a Lender to become a
Counterparty, then it may, with the approval of the Facility Agent, deliver to
the Facility Agent a completed Counterparty Accession Agreement.

 

(b) The relevant Lender or Affiliate shall become a Counterparty when the
Facility Agent executes the relevant Counterparty Accession Agreement.

 

31.7 Additional Properties

 

If an Asset Company acquires an Approved Property after the date of this
Agreement in accordance with the terms of this Agreement, that Asset Company
must deliver to the Facility Agent each of the documents and evidence listed in
Part 3 of Schedule 2 (Conditions Precedent Documents).

 

103



--------------------------------------------------------------------------------

31.8 Additional Guarantors

 

(a) If one of the wholly-owned Subsidiaries of the Borrower is to become an
Additional Guarantor, then the Borrower must (following consultation with the
Facility Agent) deliver to the Facility Agent each of the documents and evidence
listed in Part 2 of Schedule 2 (Conditions precedent documents).

 

(b) If the accession of an Additional Guarantor requires any Finance Party to
carry out know your customer requirements in circumstances where the necessary
information is not already available to it, the Company must promptly on request
by any Finance Party supply to that Finance Party any documentation or other
evidence which is reasonably requested by that Finance Party (whether for
itself, on behalf of any Finance Party or any prospective new Lender) to enable
a Finance Party or, prospective new Lender to carry out and be satisfied with
the results of all applicable know your customer requirements.

 

(c) The prior consent of all the Lenders is required if the Additional Guarantor
is not incorporated in a Permitted Jurisdiction.

 

(d) The relevant Subsidiary will become an Additional Guarantor when the
Facility Agent notifies the other Finance Parties and the Borrower that it has
received all of the documents and evidence referred to in paragraphs (a) and (b)
above in form and substance satisfactory to it. The Facility Agent must give
this notification as soon as reasonably practicable.

 

(e) Delivery of an Accession Agreement, executed by the relevant Subsidiary and
the Company, to the Facility Agent constitutes confirmation by that Subsidiary
and the Company that the Repeating Representations are then correct in all
material respects.

 

31.9 Resignation of a Guarantor

 

(a) If a Property owned by a Guarantor is to be disposed of in accordance with
the terms of this Agreement, the Company may request that a Guarantor (other
than the Company or the Borrower) ceases to be a Guarantor by giving to the
Facility Agent a duly completed Resignation Request.

 

(b) The Facility Agent must accept a Resignation Request and notify the Company
and the Lenders of its acceptance if:

 

  (i) the Majority Lenders have consented to the Resignation Request;

 

  (ii) it is not aware that a Default is outstanding or would result from the
acceptance of the Resignation Request; and

 

  (iii) no amount owed by that Guarantor under this Agreement is still
outstanding.

 

(c) The Guarantor will cease to be a Guarantor when the Facility Agent gives the
notification referred to in paragraph (b) above.

 

(d) A Guarantor (other than the Company or the Borrower) may also cease to be a
Guarantor in any other manner approved by the Majority Lenders.

 

31.10  Changes to the Reference Banks

 

After the syndication of the Facility by the Mandated Lead Arranger, if a
Reference Bank (or, if a Reference Bank is not a Lender, the Lender of which it
is an Affiliate) ceases to be a

 

104



--------------------------------------------------------------------------------

Lender, the Facility Agent must (in consultation with the Borrower) appoint
another Lender or an Affiliate of a Lender to replace that Reference Bank.

 

31.11 Affiliates of Lenders

 

(a) Each Lender may fulfil its obligations in respect of any Loan through an
Affiliate if:

 

  (i) the relevant Affiliate is specified in this Agreement as a Lender or
becomes a Lender by means of a Transfer Certificate in accordance with this
Agreement; and

 

  (ii) the Loans in which that Affiliate will participate are specified in this
Agreement or in a notice given by that Lender to the Facility Agent and the
Borrower.

 

In this event, the Lender and the Affiliate will participate in Loans in the
manner provided for in sub-paragraph (ii) above.

 

(b) If paragraph (a) above applies, the Lender and its Affiliate will be treated
as having a single Commitment and a single vote, but, for all other purposes,
will be treated as separate Lenders.

 

32. DISCLOSURE OF INFORMATION

 

(a) Each Finance Party must keep confidential any information supplied to it by
or on behalf of any Obligor in connection with the Finance Documents. However, a
Finance Party is entitled to disclose information (which may include copies of
Finance Documents):

 

  (i) to an Affiliate or any person with whom it may enter, or has entered into,
any kind of transfer, participation or other agreement in relation to this
Agreement;

 

  (ii) which is publicly available, other than as a result of a breach by that
Finance Party of this Clause;

 

  (iii) in connection with any legal or arbitration proceedings;

 

  (iv) if required to do so under any law or regulation;

 

  (v) to a governmental, banking, taxation or other regulatory authority with
which it is accustomed to comply;

 

  (vi) to its professional advisers;

 

  (vii) to another Obligor;

 

  (viii) to any related entity of an Obligor; or

 

  (ix) with the agreement of the relevant Obligor,

 

provided that, in relation to paragraph (a)(i) above and, to the extent that a
professional adviser is not already subject to a duty of confidentiality whether
arising by contract or any other means, in relation to paragraph (a)(vi) above,
before that person may receive any confidential information, it must agree with
the relevant Finance Party to keep the information confidential on the terms of
this paragraph.

 

(b) This Clause supersedes any previous confidentiality undertaking given by a
Finance Party in connection with this Agreement prior to it becoming a Party.

 

105



--------------------------------------------------------------------------------

33. SET-OFF

 

When an Event of Default is outstanding, a Finance Party may set off any matured
obligation owed to it by an Obligor under the Finance Documents (to the extent
beneficially owned by that Finance Party) against any obligation (whether or not
matured) owed by that Finance Party to that Obligor, regardless of the place of
payment, booking branch or currency of either obligation. If the obligations are
in different currencies, the Finance Party may convert either obligation at a
market rate of exchange in its usual course of business for the purpose of the
set-off.

 

34. PRO RATA SHARING

 

34.1 Redistribution

 

If any amount owing by an Obligor under this Agreement to a Lender (the
recovering Lender) is discharged by payment, set-off or any other manner other
than through the Facility Agent under this Agreement (a recovery), then:

 

  (a) the recovering Lender must, within three Business Days, supply details of
the recovery to the Facility Agent;

 

  (b) the Facility Agent must calculate whether the recovery is in excess of the
amount which the recovering Lender would have received if the recovery had been
received and distributed by the Facility Agent under this Agreement; and

 

  (c) the recovering Lender must pay to the Facility Agent an amount equal to
the excess (the redistribution).

 

34.2 Effect of redistribution

 

(a) The Facility Agent must treat a redistribution as if it were a payment by
the relevant Obligor under this Agreement and distribute it among the Lenders,
other than the recovering Lender, accordingly.

 

(b) When the Facility Agent makes a distribution under paragraph (a) above, the
recovering Lender will be subrogated to the rights of the Finance Parties which
have shared in that redistribution.

 

(c) If and to the extent that the recovering Lender is not able to rely on any
rights of subrogation under paragraph (b) above, the relevant Obligor will owe
the recovering Lender a debt which is equal to the redistribution, immediately
payable and of the type originally discharged.

 

(d) If:

 

  (i) a recovering Lender must subsequently return a recovery, or an amount
measured by reference to a recovery, to an Obligor; and

 

  (ii) the recovering Lender has paid a redistribution in relation to that
recovery,

 

each Finance Party must reimburse the recovering Lender all or the appropriate
portion of the redistribution paid to that Finance Party, together with interest
for the period while it held the redistribution. In this event, the subrogation
in paragraph (b) above will operate in reverse to the extent of the
reimbursement.

 

106



--------------------------------------------------------------------------------

34.3 Exceptions

 

Notwithstanding any other term of this Clause, a recovering Lender need not pay
a redistribution to the extent that:

 

  (a) it would not, after the payment, have a valid claim against the relevant
Obligor in the amount of the redistribution; or

 

  (b) it would be sharing with another Finance Party any amount which the
recovering Lender has received or recovered as a result of legal or arbitration
proceedings, where:

 

  (i) the recovering Lender notified the Facility Agent of those proceedings;
and

 

  (ii) the other Finance Party had an opportunity to participate in those
proceedings but did not do so or did not take separate legal or arbitration
proceedings as soon as reasonably practicable after receiving notice of them.

 

35. SEVERABILITY

 

If a term of a Finance Document is or becomes illegal, invalid or unenforceable
in any jurisdiction, that will not affect:

 

  (a) the legality, validity or enforceability in that jurisdiction of any other
term of the Finance Documents; or

 

  (b) the legality, validity or enforceability in other jurisdictions of that or
any other term of the Finance Documents.

 

36. COUNTERPARTS

 

Each Finance Document may be executed in any number of counterparts. This has
the same effect as if the signatures on the counterparts were on a single copy
of the Finance Document.

 

37. NOTICES

 

37.1 In writing

 

(a) Any communication in connection with a Finance Document must be in writing
and, unless otherwise stated, may be given in person, by post, fax, e-mail or
any other electronic communication approved by the Facility Agent.

 

(b) For the purpose of the Finance Documents, an electronic communication will
be treated as being in writing.

 

(c) Unless it is agreed to the contrary, any consent or agreement required under
a Finance Document must be given in writing.

 

37.2 Contact details

 

(a) Except as provided below, the contact details of each Party for all
communications in connection with the Finance Documents are those notified by
that Party for this purpose to the Facility Agent on or before the date it
becomes a Party.

 

107



--------------------------------------------------------------------------------

(b) The contact details of the Company for this purpose are:

 

   

Address:

  

c/o Second Shurgard SPRL

        

48 Quai du Commerce

        

1000 Brussels, Belgium

   

Fax:

  

+32 2 229 56 65

   

Attention:

  

Bruno Roqueplo (with a copy to Steven de Tollenaere and the General

        

Counsel)

 

(c) The contact details of the Borrower for this purpose are:

 

   

Address:

  

Second Shurgard Finance S.À R.L.

        

c/o Mas SARL

        

291 Route d’ Arlon

        

L - 1150 Luxembourg

   

Fax:

  

+ 352 26 25 88 79

   

Attention

  

Steven de Tollenaere

 

(d) The contact details of the Facility Agent for this purpose are:

 

  (i) For operational matters:

2½ Devonshire Square

London EC2M 4BB

 

Attention:         Loans Administration/LAU.

Fax number:     +44 (0)20 7615 7673

 

  (ii) For non-operational matters:

Level 7

135 Bishopsgate

London EC2M 3UR

 

Attention:         Syndicated Loans Agency

Fax number:     +44 (0)20 7375 4564

 

(e) Any Party may change its contact details by giving five Business Days’
notice to the Facility Agent or (in the case of the Facility Agent) to the other
Parties.

 

(f) Where a Finance Party nominates a particular department or officer to
receive a communication, a communication will not be effective if it fails to
specify that department or officer.

 

37.3 Effectiveness

 

(a) Except as provided below, any communication in connection with a Finance
Document will be deemed to be given as follows:

 

  (i) if delivered in person, at the time of delivery;

 

  (ii) if posted, five days after being deposited in the post, postage prepaid,
in a correctly addressed envelope;

 

  (iii) if by fax, when received in legible form; and

 

108



--------------------------------------------------------------------------------

  (iv) if by e-mail or any other electronic communication, when received in
legible form.

 

(b) A communication given under paragraph (a) above but received on a
non-working day or after business hours in the place of receipt will only be
deemed to be given on the next working day in that place.

 

(c) A communication to the Facility Agent will only be effective on actual
receipt by it.

 

37.4 Obligors

 

(a) All communications under the Finance Documents to or from an Obligor must be
sent through the Facility Agent.

 

(b) All communications under the Finance Documents to or from an Obligor (other
than the Company) must be sent through the Company.

 

(c) Each Obligor (other than the Borrower) irrevocably appoints the Borrower to
act as its agent:

 

  (i) to give and receive all communications under the Finance Documents;

 

  (ii) to supply all information concerning itself to any Finance Party; and

 

  (iii) to sign all documents under or in connection with the Finance Documents.

 

(d) Any communication given to the Company in connection with a Finance Document
will be deemed to have been given also to other Obligors.

 

The Facility Agent may assume that any communication made by the Company is made
with the consent of each other Obligor.

 

38. LANGUAGE

 

(a) Any notice given in connection with a Finance Document must be in English.

 

(b) Any other document provided in connection with a Finance Document must be:

 

  (i) in English; or

 

  (ii) (unless the Facility Agent otherwise agrees) accompanied by a certified
English translation. In this case, the English translation prevails unless the
document is a statutory or other official document.

 

39. GOVERNING LAW

 

This Agreement is governed by English law.

 

40. ENFORCEMENT

 

40.1 Jurisdiction

 

(a) The English courts have exclusive jurisdiction to settle any dispute in
connection with any Finance Document.

 

109



--------------------------------------------------------------------------------

(b) The English courts are the most appropriate and convenient courts to settle
any such dispute and each Obligor waives objection to those courts on the
grounds of inconvenient forum or otherwise in relation to proceedings in
connection with any Finance Document.

 

(c) This Clause is for the benefit of the Finance Parties only. To the extent
allowed by law, a Finance Party may take:

 

  (i) proceedings in any other court; and

 

  (ii) concurrent proceedings in any number of jurisdictions.

 

40.2 Service of process

 

(a) Each Obligor not incorporated in England and Wales irrevocably appoints
Shurgard UK Properties (2004) Limited (to be renamed Second Shurgard UK Limited)
as its agent under the Finance Documents for service of process in any
proceedings before the English courts.

 

(b) If any person appointed as process agent is unable for any reason to act as
agent for service of process, the Company (on behalf of all the Obligors) must
immediately appoint another agent on terms acceptable to the Facility Agent.
Failing this, the Facility Agent may appoint another agent for this purpose.

 

(c) Each Obligor agrees that failure by a process agent to notify it of any
process will not invalidate the relevant proceedings.

 

(d) This Clause does not affect any other method of service allowed by law.

 

40.3 Waiver of immunity

 

Each Obligor irrevocably and unconditionally:

 

  (a) agrees not to claim any immunity from proceedings brought by a Finance
Party against it in relation to a Finance Document and to ensure that no such
claim is made on its behalf;

 

  (b) consents generally to the giving of any relief or the issue of any process
in connection with those proceedings; and

 

  (c) waives all rights of immunity in respect of it or its assets.

 

40.4 Waiver of trial by jury

 

EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH ANY FINANCE DOCUMENT OR ANY TRANSACTION CONTEMPLATED
BY ANY FINANCE DOCUMENT. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
TRIAL BY COURT.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

110



--------------------------------------------------------------------------------

SCHEDULE 1

 

PART 1

 

ORIGINAL PARTIES

 

Name of Guarantor

--------------------------------------------------------------------------------

  

Registration number

(or equivalent, if any)

--------------------------------------------------------------------------------

Shurgard Deutschland RE 2 GmbH (to be

  

Amtsgericht Kleve HRB 2601

renamed Second Shurgard Deutschland GmbH)

    

Second Shurgard France SAS

  

Paris 443404 876

Second Shurgard Nederland B.V.

  

27268212

Shurgard UK Properties (2004) Limited (to be

  

4910275

renamed Second Shurgard UK Limited)

    

Second Shurgard Denmark Invest ApS

  

CVR no. 27 51 08 68

Second Shurgard Denmark ApS

  

CVR no. 27 51 08 33

Name of Original Lender

  

Commitments

The Royal Bank of Scotland plc

  

€140,000,000

    

____________

Total Commitments

  

€140,000,000

    

____________

 

111



--------------------------------------------------------------------------------

PART 2

 

ORIGINAL PROPERTY

 

Name of Property

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

Köln, Melatengürtel

  

Melatengürtel 69/ Eisenstrasse

    

50825 Cologne

    

Germany

 

112



--------------------------------------------------------------------------------

SCHEDULE 2

 

CONDITIONS PRECEDENT DOCUMENTS

 

PART 1

 

FOR INITIAL DRAWDOWN

 

All Original Obligors

 

1. A copy of the constitutional documents of each Obligor.

 

2. If applicable, a copy of a resolution of the board of directors (or of any
other relevant assembly) of each Obligor (or, in the case of any Guarantor if
required by any applicable law or to the extent reasonably required or
desirable, for the purposes of issuing any legal opinion or at the Guarantor’s
option, a committee of its board of directors) approving the terms of, and the
transactions contemplated by, this Agreement.

 

3. If applicable, a copy of a resolution of the board of directors of the
relevant Guarantor establishing the committee referred to in paragraph 2 above.

 

4. A specimen of the signature of each person authorised on behalf of each
Original Obligor to execute or witness the execution of any Finance Document or
to sign or send any document or notice in connection with any Finance Document.

 

5. To the extent reasonably required or desirable for the purpose of issuing any
legal opinion, a copy of a resolution signed by all (or any lower percentage
agreed by the Facility Agent) of the holders of the issued or allotted shares in
each Guarantor approving the terms of, and the transactions contemplated by, the
Finance Documents.

 

6. To the extent reasonably required or desirable for the purpose of issuing any
legal opinion, a copy of a resolution of the board of directors of each
corporate shareholder in each Guarantor approving the terms of the resolution
referred to in paragraph 5 above.

 

7. A certificate of an authorised signatory of the Company:

 

  (a) confirming that the Borrower utilising the Total Commitments in full would
not breach any limit binding on it; and

 

  (b) certifying that each copy document specified in this Schedule is correct,
complete and in full force and effect as at a date no earlier than the date of
this Agreement.

 

8. Evidence required by the Facility Agent for the purpose of any applicable
money laundering regulations.

 

9. Evidence that the agent of each Original Obligor incorporated outside England
and Wales under the Finance Documents for service of process in England and
Wales has accepted its appointment.

 

For French Obligors

 

1. A certified copy of the statuts and an original extract of the K-Bis of the
Registry of Commerce and Companies dated no earlier than one month before the
date of this Agreement.

 

113



--------------------------------------------------------------------------------

2. Evidence that each person signing the Finance Documents on behalf of each
French Obligor is authorised to do so.

 

3. For any French Obligor, a copy of the resolution of the sole shareholder made
in accordance with Article L.227-10 of the French Commercial Code approving the
terms of, and the transactions contemplated by, this Agreement.

 

For Dutch Obligors

 

1. A copy of a resolution of the managing board or, if applicable, the
supervisory board, and the shareholders in general meeting of each Dutch Obligor
approving the terms of, and the transactions contemplated by, this Agreement.

 

2. Confirmation from the managing directors of the Dutch Obligor that it does
not have a works council.

 

3. An extract of the registration of each Dutch Obligor in the trade register of
the chamber of commerce.

 

For Belgian Obligors

 

1. A certificate from the Crossroad Bank of Enterprise.

 

For Danish Obligors

 

1. A copy of or an online transcript from the Danish Commerce and Companies
Agency (Erhvervs – og Selskabsstyrelsen) for each Danish Obligor.

 

2. (If applicable) a power of attorney authorising specific persons to execute
any Finance Documents or any other documents contemplated.

 

For German Obligors

 

1. A copy of a resolution of the shareholders (Gesellschafter) and, if
applicable, the supervisory board (Aufsichtsrat) of each German Obligor
approving the terms of, and the transactions contemplated by, this Agreement and
any other Finance Document.

 

2. A certified copy of an excerpt from the commercial register (Handelsregister)
for each German Obligor.

 

3. If applicable, a copy of a notarised power of attorney validly executed by an
authorised managing director (Geschäftsführer) of each German Obligor
authorising a specified person or persons to execute any Finance Document and to
sign or send any document or notice in connection with a Finance Document.

 

4. A copy of the consent of Shurgard Deutschland RE 2 GmbH and a copy of the
shareholders’ resolution regarding the pledge of shares in Shurgard Deutschland
RE 2 GmbH.

 

For the Borrower

 

1. A copy of the articles of association (statuts) of the Borrower.

 

2. An excerpt of the Luxembourg Trade and Companies Register for the Borrower.

 

114



--------------------------------------------------------------------------------

3. A copy of the resolutions of the board of managers of the Borrower, approving
the terms of, and the transactions contemplated by, this Agreement and any other
Finance Document and authorising a specified person or persons to execute any
Finance Document and to sign or send any document or notice in connection with a
Finance Document.

 

Financial Information

 

1. A proforma balance sheet of each Obligor.

 

2. The Original Financial Statements and the audited accounts for Shurgard
Storage Centres, Inc. for the year ended 31st December, 2003.

 

Original Property

 

1. All title documents relating to the German Asset Company’s interests in the
Original Property as follows:

 

  (a) a certified land register excerpt (beglaubigter Grundbuchauszug); and

 

  (b) a copy of all necessary Land Registry application forms in relation to any
Land Charge and an original of a notarial confirmation.

 

2. Evidence that all Security Interests affecting the Asset Company’s interests
in the Original Property have been, or will be, discharged by the first
Utilisation Date (including relevant consents to discharge
(Löschungsbewilligung)).

 

3. Copies of all authorisations (if any) required in connection with the
transfer of the Original Property to the Asset Company incorporated in Germany
and the charging of the Original Property in favour of the Facility Agent.

 

4. The Real Estate Package for the Original Property and, with regard to the
projected Budgeted Costs set out in that Real Estate Package, an overview by a
Construction Cost Consultant.

 

5. An Initial Valuation addressed to the Finance Parties in respect of the
Original Property.

 

6. Evidence, in the form of an insurance broker certificate, that the insurance
cover in force in respect of the Original Property complies with the terms of
this Agreement and the necessary premia have been paid.

 

Development Documents

 

1. A letter from the agreed legal adviser (as defined in Part 3 of Schedule 2)
in Germany addressed to the Finance Parties summarising the terms of each
Development Document with a Collateral Warranty Major Development Party and the
scope of the Collateral Warranty in relation to each of those Development
Documents, in relation to the Original Property.

 

2. A Collateral Warranty from each Collateral Warranty Major Development Party
in relation to the Original Property.

 

3.

A letter addressed to the Finance Parties from Clifford Chance LLP, legal
advisors in Germany to the Obligors confirming that all Consents in relation to
the Original Property have been obtained, it being understood that if a partial
building permit (Teilbaugenehmigung) is delivered in relation to a Property in
Germany, that permit shall be sufficient a Consent for the purpose of granting a
Loan in relation to the financing of the costs

 

115



--------------------------------------------------------------------------------

 

of the demolition works (if any), earth works and the construction of the
basement of that Property as permitted by that partial building permit.

 

4. A copy of each Development Agreement, Property and Asset Management Agreement
and Administrative Services Agreement.

 

Security and other Finance Documents

 

1. In relation to:

 

  (a) the Borrower, the Company, each Asset Company (other than the Danish Asset
Company) and the Danish Managing Company, an Account Security Agreement (and, in
respect of the Swedish Managing Company, an agreed form of Account Security
Agreement initialled by the Facility Agent and the Company);

 

  (b) each Obligor (other than the Company, the Borrower or the Original French
Obligor) a Receivables Security Agreement (and, in respect of the Swedish Asset
Company and the Original French Obligor, an agreed form of Receivables Security
Agreement initialled by the Facility Agent and the Company);

 

  (c) each Obligor, a Shares Security Agreement (and, in respect of the Swedish
Asset Company, an agreed form of Shares Security Agreement initialled by the
Facility Agent and the Company); and

 

  (d) each Obligor (other than the Borrower), a Development Security Agreement
(and, in respect of each Swedish Obligor, an agreed form of Development Security
Agreement, in each case, initialled by the Facility Agent and the Company).

 

2. Each Direct Agreement (and, in respect of the Equity Subsidiary incorporated
in Sweden, an agreed form of Direct Agreement, initialled by the Facility Agent
and the Company).

 

3. In relation to the Original Property, a Real Estate Security Document
securing the Relevant Real Estate Security Amount.

 

4. A Hedging Assignment.

 

5. The Subordination Agreement.

 

6. Copies of the documentation for the Hedging Arrangements.

 

7. The share certificates of each Original Obligor together with duly executed
stamped stock transfer forms (if applicable).

 

8. Copies of the bank mandates for the Accounts.

 

Legal opinions

 

1. A legal opinion of Allen & Overy LLP, London, legal advisers in England to
the Mandated Lead Arranger and the Facility Agent addressed to the Finance
Parties.

 

2. A legal opinion of Allen & Overy LLP, Paris, legal advisers in France to the
Mandated Lead Arranger and the Facility Agent addressed to the Finance Parties.

 

3. A legal opinion of Gorissen Federspiel Kierkegaard, legal advisers in Denmark
to the Mandated Lead Arranger and the Facility Agent addressed to the Finance
Parties.

 

116



--------------------------------------------------------------------------------

4. A legal opinion of Allen & Overy LLP, Frankfurt, legal advisers in Germany to
the Mandated Lead Arranger and the Facility Agent addressed to the Finance
Parties.

 

5. A legal opinion of Allen & Overy LLP, Amsterdam, legal advisers in The
Netherlands to the Mandated Lead Arranger and the Facility Agent addressed to
the Finance Parties.

 

6. A legal opinion of Allen & Overy LLP, Brussels, legal advisers in Belgium to
the Mandated Lead Arranger and the Facility Agent addressed to the Finance
Parties.

 

7. A legal opinion of Allen & Overy Luxembourg, legal advisers in Luxembourg to
the Mandated Lead Arranger and the Facility Agent addressed to the Finance
Parties.

 

Other documents and evidence

 

1. Evidence of the payment of all outstanding arrangement fees and any
outstanding fees of the legal advisers of the Facility Agent and the Valuer or
any Construction Cost Consultant.

 

2. A copy of a form of loan agreement for Subordinated Loans.

 

3. Linklater’s Memorandum.

 

4. Evidence that €62,500,000 (the First Tranche) of the Equity Commitment is
committed by the Equity Investors under the terms of the Joint Venture
Agreement.

 

5. A copy of the Joint Venture Agreement and the annexes thereto.

 

6. The Due Diligence Report.

 

7. In relation to the Original Property, evidence that a sufficient amount of
the Equity Commitment has been contributed to the Company in form and substance
satisfactory to the Facility Agent (being no less than 30 per cent. of the
projected costs of the Development of the Original Property (as set out in the
Real Estate Package).

 

8. A tax opinion from each of PricewaterhouseCoopers and Deloitte & Touche
(Brussels) addressed to the Finance Parties in respect of the 3 per cent. tax
provided under Articles 990 D of the CGI.

 

9. A copy of any other authorisation or other document, opinion or assurance
which the Facility Agent has notified the Company before the first Utilisation
Date is necessary or desirable in connection with the entry into and performance
of, and the transactions contemplated by, any Finance Document or for the
validity and enforceability of any Finance Document.

 

117



--------------------------------------------------------------------------------

PART 2

 

FOR AN ADDITIONAL GUARANTOR

 

Additional Guarantors

 

1. An Accession Agreement, duly executed by the Company and the Additional
Guarantor.

 

2. An accession agreement to the Subordination Agreement duly executed.

 

3. A copy of the constitutional documents of the Additional Guarantor.

 

4. A copy of a resolution (or any other relevant assembly) of the board of
directors, if applicable, of the Additional Guarantor approving the terms of,
and the transactions contemplated by, the Accession Agreement.

 

5. A specimen of the signature of each person authorised on behalf of the
Additional Guarantor to execute or witness the execution of any Finance Document
or to sign or send any document or notice in connection with any Finance
Document.

 

6. To the extent reasonably required or desirable for the purposes of issuing
any legal opinion, a copy of a resolution signed by all (or any lower percentage
agreed by the Facility Agent) of the holders of the issued or allotted shares in
the Additional Guarantor approving the terms of, and the transactions
contemplated by, the Finance Documents.

 

7. To the extent reasonably required or desirable for the purposes of issuing
any legal opinion, a copy of a resolution of the board of directors of each
corporate shareholder in the Additional Guarantor approving the terms of the
resolution referred to in paragraph 5 above.

 

8. A certificate of an authorised signatory of the Additional Guarantor
certifying that each copy document specified in Part 2 of this Schedule is
correct, complete and in full force and effect as at a date no earlier than the
date of the Accession Agreement.

 

9. If available, a copy of the latest audited accounts of the Additional
Guarantor.

 

10. Evidence that the agent of the Additional Guarantor (other than an
Additional Guarantor incorporated in England and Wales) under the Finance
Documents for service of process in England and Wales has accepted its
appointment.

 

11. Evidence that the procedure contemplated by sections 155-158 of the
Companies Act 1985 or any equivalent in any other jurisdiction has been
completed by all relevant Obligors, including copies of the auditor’s report and
net assets letter for each Obligor incorporated in England and Wales and copies
of the register of directors of each such Obligor.

 

For a French Obligor

 

1. A certified copy of the statuts and an original of the extrait K-Bis of the
relevant Registry of Commerce and Companies in respect of that French Obligor
each dated no more than one month before the date of the Accession Agreement.

 

2. Evidence that the person signing the Accession Agreement on behalf of an
additional French Obligor is authorised so to do.

 

118



--------------------------------------------------------------------------------

3. For any French Obligor, a copy of the resolution of the board of directors
made in accordance with Article L.225-38 of the French Commercial Code (and if
that French Obligor is also a Guarantor, also made in accordance with Article
L.225-35 of the French Commercial Code) approving the terms of, and the
transactions contemplated by, this Agreement.

 

For a Dutch Obligor

 

1. A copy of a resolution of the managing board or, if applicable, the
supervisory board, and the shareholders in general meeting of the Dutch Obligor
approving the terms of, and transactions contemplated by, this Agreement.

 

2. Confirmation from the managing directors of the Dutch Obligor that it does
not have a works council.

 

3. An extract of the registration of the Dutch Obligor in the trade register of
the chamber of commerce.

 

For a German Obligor

 

1. A copy of a resolution of the shareholders (Gesellschafter) and, if
applicable, the supervisory board (Aufsichtsrat) of each German Obligor
approving the terms of, and the transactions contemplated by, this Agreement and
any other Finance Document.

 

2. A certified copy of an excerpt from the commercial register (Handelsregister)
for each German Obligor.

 

3. If applicable, a copy of a notarised power of attorney validly executed by an
authorised managing director (Geschäftsführer) of each German Obligor
authorising a specific person or persons to execute any Finance Document and to
sign or send any document or notice in connection with a Finance Document.

 

For a Swedish Obligor

 

1. A copy of the certificate of registration for the Swedish Obligor issued by
the Swedish patent and registration office (patent - och registreringsverket)
and a copy of the articles of association of the Swedish Obligor.

 

2. (If applicable) a power of attorney authorising specific persons to execute
any, Finance Documents or any other documents contemplated.

 

For a Danish Obligor

 

1. A copy of or an online transcript from the Danish Commerce and Companies
Agency (Erhvervs – og Selskabsstyrelsen) for each Danish Obligor.

 

2. (If applicable) a power of attorney authorising specific persons to execute
any Finance Documents or any other documents contemplated.

 

Security Document(s)

 

1. Each Security Document (other than any Real Estate Security Document) over
its assets, duly executed by the Additional Guarantor or, in respect of any
Shares Security Agreement, its shareholders.

 

119



--------------------------------------------------------------------------------

2. A copy of any notices required to be sent under the Security Document(s).

 

3. Share certificates, duly executed and stamped stock transfer forms in blank
(if applicable).

 

4. If applicable, consents from the relevant holders of negative pledges.

 

5. Evidence that all such security, as required by the Facility Agent, has been
released.

 

Development Documents

 

1. A copy of the Development Agreement and the Property and Asset Management
Agreement.

 

Legal opinions

 

1. If applicable, a legal opinion from legal advisers to the Facility Agent in
the jurisdiction of incorporation of the Additional Guarantor, addressed to the
Finance Parties.

 

Other documents and evidence

 

1. Evidence that all expenses due and payable from any Obligor under this
Agreement in respect of the Accession Agreement have been paid.

 

2. A copy of any other authorisation or other document, opinion or assurance
which the Facility Agent has notified the Company is necessary or desirable in
connection with the entry into and performance of, and the transactions
contemplated by, the Accession Agreement or for the validity and enforceability
of any Finance Document.

 

120



--------------------------------------------------------------------------------

PART 3

 

FOR AN ADDITIONAL PROPERTY

 

Obligors

 

1. A copy of the constitutional documents of the Obligor that owns the
Additional Property or a certificate from a director of the Obligor that owns
the Additional Property that these have not changed since they were last
delivered to the Facility Agent under this Agreement.

 

2. To the extent reasonably required or desirable for the purposes of issuing
any legal opinion, a copy of a resolution of the board of directors (or any
other relevant assembly) of the Obligor that owns the Additional Property
approving the terms of, and the transactions contemplated by, the Security
Documents referred to below.

 

3. A specimen of the signature of each person authorised on behalf of the
Obligor that owns the Additional Property to execute or witness the execution of
the relevant Security Documents or to sign or send any document or notice in
connection with the relevant Security Documents or a certificate from a director
of the Obligor that owns the Additional Property that this has not changed since
it was last delivered to the Facility Agent.

 

4. A certificate of an authorised signatory of the Obligor that owns the
Additional Property certifying that each copy document specified in this Part of
Schedule 2 is correct, complete and in full force and effect as at a date no
earlier than the date of the last of the relevant Security Documents.

 

Real Estate Package

 

1. A Real Estate Package for the Additional Property and, with regard to the
projected Budgeted Costs set out in that Real Estate Package, an overview by a
Construction Cost Consultant.

 

Insurance/Valuation

 

1. Evidence, in the form of an insurance broker certificate, that the insurance
cover in force in respect of the Additional Property complies with the terms of
this Agreement and the necessary premia have been paid.

 

2. An Initial Valuation addressed to the Finance Parties.

 

Additional Properties

 

A. For all Additional Properties

 

1. Copies of all Building Leases or Headleases in respect of the Additional
Property (if any).

 

2. A letter from the agreed legal adviser of the relevant Obligor that owns the
Additional Property in that jurisdiction addressed to the Finance Parties
confirming that all necessary Consents (other than, in respect of an Additional
Property in France, the non-withdrawal certificate referred to in paragraph (a)
of the definition of Planning Permission and, in respect of an Additional
Property in Germany, those Consents agreed to by the Facility Agent) in relation
to the Additional Property have been obtained.

 

121



--------------------------------------------------------------------------------

For the purposes of this Schedule 2, the agreed legal advisers are:

 

  (i) Clifford Chance LLP for an Additional Property situated in Germany;

 

  (ii) Dechert LLP for an Additional Property situated in England and Wales;

 

  (iii) Hughes, Hubbard & Reed LLP for an Additional Property situated in
France;

 

  (iv) Lexence for an Additional Property situated in The Netherlands;

 

  (v) Kromann Reumert for an Additional Property situated in Denmark;

 

  (vi) Advokatfirman Vinge (Göteborg) for an Additional Property situated in
Sweden; or

 

  (vii) any other legal adviser acceptable to the Facility Agent.

 

B. For an Additional Property in England

 

1. Up to date official copy entries in respect of the Additional Property (if
registered) confirming the relevant Obligor as registered proprietor.

 

2. A clear Land Charges Registry search against the Obligor that owns the
Additional Property or the results of Land Registry searches in favour of the
Facility Agent on the appropriate forms against all of the registered titles
comprising that Obligor’s interests in the Additional Property and:

 

  (a) giving not less than 25 Business Days’ priority beyond the date of the
relevant Security Document; and

 

  (b) showing no adverse entries.

 

3. Evidence that all Security Interests (other than under the relevant Security
Document) affecting the relevant Obligor’s interests in the Additional Property
have been, or will be, discharged by the Utilisation Date in respect of the
Additional Property.

 

4. All necessary Land Registry application forms in relation to the transfer of
the Additional Property to the relevant Obligor and the charging of the
Additional Property in favour of the Facility Agent (including a form to note
the obligation to make further advances, a form to register the restriction
contained in the Security Documents and a form for disclosable overriding
interests), duly completed, accompanied by payment of the applicable Land
Registry fees.

 

5. A Land Transaction Return in relation to any stamp duty land tax payable in
connection with the transfer of the Additional Property to the relevant Obligor,
duly completed (stating the relevant Obligor’s solicitors as that Obligor’s
agent and directing the Stamp Office to send its certificate to that Obligor’s
solicitors), accompanied by payment of that stamp duty land tax and an
undertaking from that Obligor’s solicitors to deliver the Stamp Office
certificate to the Facility Agent or its solicitors within three Business Days
of receipt.

 

6. If applicable, a copy of a notice to the reversioner of the
assignment/transfer of the Headlease to the relevant Obligor and the charging of
the Headlease to the Facility Agent, accompanied by payment of the appropriate
registration fees.

 

122



--------------------------------------------------------------------------------

7. If applicable, a copy of a rent receipt showing due payment of the latest
instalment of rent under any Headlease.

 

8. A Report on Title prepared by Dechert LLP or any other law firm acceptable to
the Facility Agent together with an overview prepared by Allen & Overy LLP,
London.

 

C. For an Additional Property in France

 

1. A declaration as to ownership of the Additional Property from a notary
confirming the relevant Obligor as owner of the Additional Property.

 

2.    (i) A Land Registry (état hypothécaire) dated not more than two months
prior to the date of the notarial mortgage deed to be granted to the Finance
Parties over that Additional Property confirming that no Security Interest
exists on the Additional Property; or

 

  (ii) A Land Registry (état hypothécaire) showing that certain Security
Interests exist on the Additional Property accompanied with evidence that any
Security Interest still registered has been released by its beneficiary (with a
copy notarial deed of mortgage release granted by the beneficiary).

 

D. For an Additional Property in The Netherlands

 

1. A letter addressed to the Finance Parties from the relevant notary confirming
that the relevant Obligor is registered with the public register of the relevant
land registry (Kadaster) as owner or holder of the ground lease rights of that
Additional Property.

 

2. A letter addressed to the Finance Parties from the relevant notary confirming
that the Security Document creates a first priority security interest over that
Additional Property has been filed with the land registry.

 

E. For an Additional Property in Denmark

 

1. A letter from the agreed legal advisers (as defined in Part 3 of Schedule 2)
to the Obligors in Denmark, addressed to the Finance Parties, confirming that
the Danish Obligor is registered with the relevant land registry as owner of the
Additional Property.

 

2. To the extent that a legal adviser is appointed by the Obligors that is not
an agreed legal adviser (as defined in Part 3 of Schedule 2), a certified true
copy of the relevant Deed of Title (skøde) confirming the relevant Danish
Obligor as owner of the Additional Property.

 

3. To the extent that any legal adviser is appointed by the Obligors that is not
an agreed legal adviser (as defined in Part 3 of Schedule 2), evidence from the
relevant Land Registry that the relevant Danish Obligor is the owner of the
Additional Property.

 

F. For an Additional Property in Sweden

 

1. A certified true copy of the official certificate of search (gravationsbevis)
confirming the relevant Swedish Obligor as owner of the Additional Property.

 

2. A letter from the agreed legal advisers (as defined in Part 3 of Schedule 2)
to the Obligors in Sweden, addressed to the Finance Parties confirming that the
relevant Swedish Obligor is the registered owner of the Additional Property with
the relevant central land register.

 

123



--------------------------------------------------------------------------------

3. To the extent that a legal adviser is appointed by the Obligors that is not
an agreed legal adviser (as defined in Part 3 of Schedule 2), a certified true
copy of the certificate of registration of title (lagfart) for the Additional
Property.

 

G. For an Additional Property in Germany

 

1. Either:

 

  (a) a certified land register excerpt (beglaubigter Grundbuchauszug)
confirming that the relevant German Obligor is the owner of the Additional
Property or the holder of a hereditary building right of the Additional
Property; or

 

  (b) a German Notarial Certificate.

 

2. A copy of all necessary Land Registry application forms in relation to any
Land Charge and an original of a notarial confirmation.

 

3. Evidence that all Security Interests (other than a Security Interest referred
to in Clause 20.4(b)(vi) (Negative pledge)) affecting the Obligor’s interests in
each Property have been, or will be, discharged, or in case of a German Notarial
Certificate the respective filings to discharge the Security Interests (other
than a Security Interest referred to in Clause 20.4(b)(vi) (Negative pledge))
have been made, by the Utilisation Date (including the relevant consents to
discharge (Löschungsbewilligung)).

 

Security and other Transaction Documents

 

1. The Security Documents in respect of the Additional Property (including any
Receivables Security Agreement to the extent not executed on or prior to first
utilisation of the Facility).

 

2. All relevant registration forms and certificates in respect of the relevant
Security Documents.

 

3. A letter from the agreed legal adviser (as defined in this Part 3 of Schedule
2) in the relevant jurisdiction addressed to the Finance Parties summarising the
terms of each Development Document with a Collateral Warranty Major Development
Party and the scope of the Collateral Warranty in relation to each of those
Development Documents, in relation to the Additional Property.

 

4. A Collateral Warranty from each Collateral Warranty Major Development Party
in relation to the Additional Property.

 

Legal opinions

 

1. A legal opinion in relation to the Security Documents referred to above from
legal advisers in the jurisdiction of incorporation of the relevant Obligor to
the Facility Agent, addressed to the Finance Parties.

 

Other documents and evidence

 

1. Evidence of the payment of all outstanding expenses payable by the Obligors
under this Agreement in connection with the Finance Documents.

 

2. A copy of any other authorisation or other document, opinion or assurance
which the Facility Agent has notified the Company is necessary or desirable in
connection with the entry into and performance of, and the transactions
contemplated by, any Finance Documents.

 

124



--------------------------------------------------------------------------------

SCHEDULE 3

 

FORM OF REQUEST

 

To:

  

THE ROYAL BANK OF SCOTLAND PLC as Facility Agent

From:   

SECOND SHURGARD FINANCE S.À R.L.

Date:   

[                    ]

 

SECOND SHURGARD FINANCE S.À R.L. – €140,000,000 Credit Agreement

dated [             ], 2004 (the Agreement)

 

1. We refer to the Agreement. This is a Request.

 

2. We wish to borrow a Loan on the following terms:

 

  (a) Utilisation Date: [a Business Day falling within the Availability Period].

 

  (b) Amount/currency: [                     ].

 

  (c) Interest Period: [                     ].

 

3. Our payment instructions are: [                     ].

 

4. We confirm that each condition precedent under the Agreement which must be
satisfied on the date of this Request is so satisfied.

 

5. This Request is irrevocable.

 

SECOND SHURGARD FINANCE S.À R.L.

By:    

 

125



--------------------------------------------------------------------------------

SCHEDULE 4

 

CALCULATION OF THE MANDATORY COST

 

1. General

 

(a) The Mandatory Cost is to compensate a Lender for the cost of compliance
with:

 

  (i) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces any of its
functions); or

 

  (ii) the requirements of the European Central Bank.

 

(b) The Mandatory Cost is expressed as a percentage rate per annum.

 

(c) The Mandatory Cost is the weighted average (weighted in proportion to the
percentage share of each Lender in the relevant Loan) of the rates for the
Lenders calculated by the Facility Agent in accordance with this Schedule on the
first day of an Interest Period (or as soon as possible after then).

 

(d) The Facility Agent must distribute each amount of Mandatory Cost among the
Lenders on the basis of the rate for each Lender.

 

(e) Any determination by the Facility Agent pursuant to this Schedule will be,
in the absence of manifest error, conclusive and binding on all the Parties.

 

2. For a Lender lending from a Facility Office in the U.K.

 

(a) The relevant rate for a Lender lending from a Facility Office in the U.K. is
calculated in accordance with the following formulae:

 

for a Loan in Sterling:

 

AB + C(B+ D) + E x 0.01

 

per cent. per annum

         

100 + (A + C)

           

 

for any other Loan:

 

  E x 0.01

  

per cent. per annum

         

300

            

 

where on the day of application of the formula:

 

  A is the percentage of that Lender’s eligible liabilities (in excess of any
stated minimum) which the Bank of England requires it to hold on a
non-interest-bearing deposit account in accordance with its cash ratio
requirements;

 

  B is the percentage rate of LIBOR for the relevant Interest Period;

 

  C is the percentage (if any) of that Lender’s eligible liabilities which the
Bank of England requires it to place as an interest bearing special deposit;

 

126



--------------------------------------------------------------------------------

  D is the percentage rate per annum payable by the Bank of England on interest
bearing special deposits; and

 

  E is calculated by the Facility Agent as being the average of the rates of
charge under the fees rules supplied by the Reference Banks to the Facility
Agent under paragraph (d) below and expressed in pounds per £1 million.

 

(b) For the purposes of this paragraph 2:

 

  (i) eligible liabilities and special deposit(s) have the meanings given to
them at the time of application of the formula pursuant to the Bank of England
Act 1988 or (as appropriate) by the Bank of England;

 

  (ii) fees rules means the then current rules on periodic fees in the
Supervision Manual of the FSA Handbook or any other law or regulation as may
then be in force for the payment of fees for the acceptance of deposits;

 

  (iii) fee tariffs means the fee tariffs specified in the fees rules under
fee-block Category A1 (Deposit acceptors) (ignoring any minimum fee or zero
rated fee required pursuant to the fees rules but applying any applicable
discount rate); and

 

  (iv) tariff base has the meaning given to it in, and will be calculated in
accordance with, the fees rules.

 

(c)    (i) In the application of the formulae, A, B, C and D are included as
figures and not as percentages, e.g. if A = 0.5% and B = 15%, AB is calculated
as 0.5 x 15. A negative result obtained by subtracting D from B is taken as
zero.

 

  (ii) Each rate calculated in accordance with a formula is, if necessary,
rounded upward to four decimal places.

 

(d) If requested by the Facility Agent, each Reference Bank must, as soon as
practicable after publication by the Financial Services Authority, supply to the
Facility Agent the rate of charge payable by that Reference Bank to the
Financial Services Authority under the fees rules for that financial year of the
Financial Services Authority (calculated by that Reference Bank as being the
average of the fee tariffs applicable to that Reference Bank for that financial
year) and expressed in pounds per £1 million of the tariff base of that
Reference Bank.

 

(e) Each Lender must supply to the Facility Agent the information required by it
to make a calculation of the rate for that Lender. In particular, each Lender
must supply the following information on or prior to the date on which it
becomes a Lender:

 

  (i) the jurisdiction of its Facility Office; and

 

  (ii) any other information that the Facility Agent reasonably requires for
that purpose.

 

  Each Lender must promptly notify the Facility Agent of any change to the
information supplied to it under this paragraph.

 

(f)

The percentages of each Lender for the purposes of A and C above and the rates
of charge of each Reference Bank for the purpose of E above are determined by
the Facility Agent based upon the information supplied to it under paragraphs
(d) and (e) above. Unless a Lender notifies the Facility Agent to the contrary,
the Facility Agent may assume that the Lender’s

 

127



--------------------------------------------------------------------------------

 

obligations in respect of cash ratio deposits and special deposits are the same
as those of a typical bank from its jurisdiction of incorporation with a
Facility Office in the U.K.

 

(g) The Facility Agent has no liability to any Party if its calculation over or
under compensates any Lender. The Facility Agent is entitled to assume that the
information provided by any Lender or Reference Bank under this Schedule is true
and correct in all respects.

 

3. For a Lender lending from a Facility Office in a Participating Member State

 

(a) The relevant rate for a Lender lending from a Facility Office in a
Participating Member State is the percentage rate per annum notified by that
Lender to the Facility Agent. This percentage rate per annum must be certified
by that Lender in its notice to the Facility Agent as its reasonable
determination of the cost (expressed as a percentage of that Lender’s share in
all Loans made from that Facility Office) of complying with the minimum reserve
requirements of the European Central Bank in respect of Loans made from that
Facility Office.

 

(b) If a Lender fails to specify a rate under paragraph (a) above, the Facility
Agent will assume that the Lender has not incurred any such cost.

 

4. Changes

 

(a) The Facility Agent may, after consultation with the Company and the Lenders,
determine and notify all the Parties of any amendment to this Schedule which is
required to reflect:

 

  (i) any change in law or regulation; or

 

  (ii) any requirement imposed by the Bank of England, the Financial Services
Authority or the European Central Bank (or, in any case, any successor
authority).

 

(b) If the Facility Agent, after consultation with the Company, determines that
the Mandatory Cost for a Lender lending from a Facility Office in the U.K. can
be calculated by reference to a screen, the Facility Agent may notify all the
Parties of any amendment to this Agreement which is required to reflect this.

 

128



--------------------------------------------------------------------------------

SCHEDULE 5

 

FORMS OF ACCESSION AND RESIGNATION DOCUMENTS

 

PART 1

 

FORM OF TRANSFER CERTIFICATE

 

To: THE ROYAL BANK OF SCOTLAND PLC as Facility Agent

 

From: [THE EXISTING LENDER] (the Existing Lender) and [THE NEW LENDER] (the New
Lender)

 

Date: [                        ]

 

SECOND SHURGARD FINANCE S.À R.L.– €140,000,000 Credit Agreement

dated [            ], 2004 (the Agreement)

 

We refer to the Agreement. This is a Transfer Certificate.

 

1. The Existing Lender transfers by novation to the New Lender the Existing
Lender’s rights and obligations referred to in the Schedule below in accordance
with the terms of the Agreement.

 

2. The proposed Transfer Date is [                     ].

 

3. The administrative details of the New Lender for the purposes of the
Agreement are set out in the Schedule.

 

4. The parties to this Transfer Certificate agree that Article 1278 and 1281 of
the French Civil Code apply to this Transfer Certificate.

 

5. The Security Interests and guarantees created pursuant to the Agreement, any
Security Document and any Accession Agreement are expressly reserved by the
Existing Lender or the Facility Agent in accordance with Article 1278 and 1281
of the Belgian Civil Code and such Security Interests and guarantees shall
benefit the New Lender or the Facility Agent with the same ranking as that
benefiting the Existing Lender or the Facility Agent prior to the novation.

 

6. This Transfer Certificate is governed by English law.

 

129



--------------------------------------------------------------------------------

THE SCHEDULE

 

Rights and obligations to be transferred by novation

[insert relevant details, including applicable Commitment (or part)]

 

Administrative details of the New Lender

[insert details of Facility Office, address for notices and payment details
etc.]

 

[EXISTING LENDER]       [NEW LENDER] By:           By:    

 

The Transfer Date is confirmed by the Facility Agent as [                     ].

 

THE ROYAL BANK OF SCOTLAND PLC By:    

 

Note: It is the responsibility of each individual New Lender to ascertain
whether any other document or formality is required to perfect the transfer
contemplated by this Transfer Certificate including any interest in security.

 

130



--------------------------------------------------------------------------------

PART 2

 

FORM OF COUNTERPARTY ACCESSION AGREEMENT

 

To: THE ROYAL BANK OF SCOTLAND PLC as Facility Agent

 

From: [COUNTERPARTY]

 

Date: [                        ]

 

SECOND SHURGARD FINANCE S.À R.L.– €140,000,000 Credit Agreement

dated [            ], 2004 (the Agreement)

 

We refer to the Agreement. This is a Counterparty Accession Agreement.

 

We, [COUNTERPARTY], agree to become a Counterparty and to be bound by the terms
of the Agreement as a Counterparty.

 

This Counterparty Accession Agreement is governed by English law.

 

[COUNTERPARTY]

By:    

 

THE ROYAL BANK OF SCOTLAND PLC

By:    

 

131



--------------------------------------------------------------------------------

PART 3

 

FORM OF ACCESSION AGREEMENT

 

To: THE ROYAL BANK OF SCOTLAND PLC as Facility Agent

 

From: SECOND SHURGARD FINANCE S.À R.L. (the Borrower) and [Additional Guarantor]

 

Date: [                        ]

 

SECOND SHURGARD FINANCE S.À R.L. – €140,000,000 Credit Agreement

dated [            ], 2004 (the Agreement)

 

We refer to the Agreement. This is an Accession Agreement.

 

[Name of company] of [address/registered office] agrees to become an Additional
Guarantor and to be bound by the terms of the Agreement as an Additional
Guarantor.

 

[Clause 40 (Enforcement) of the Agreement will have effect as if set out in this
Accession Agreement.]1

 

This Accession Agreement is governed by English law.

 

SECOND SHURGARD FINANCE S.À R.L.

By:

   

 

[ADDITIONAL GUARANTOR]

By:

   

 

--------------------------------------------------------------------------------

1 Include for a Belgian Obligor.

 

132



--------------------------------------------------------------------------------

PART 4

 

FORM OF RESIGNATION REQUEST

 

To:   THE ROYAL BANK OF SCOTLAND PLC as Facility Agent

 

From: SECOND SHURGARD FINANCE S.À R.L. and [relevant Guarantor]

 

Date:   [                    ]

 

SECOND SHURGARD FINANCE S. À R.L. - €140,000,000 Credit Agreement

dated [            ], 2004 (the Agreement)

 

1. We refer to the Agreement. This is a Resignation Request.

 

2. We request that [resigning Guarantor] be released from its obligations as a
Guarantor under the Agreement.

 

3. We confirm that no Default is outstanding or would result from the acceptance
of this Resignation Request.

 

4. We confirm that as at the date of this Resignation Request no amount owed by
[resigning Guarantor] under the Agreement is outstanding.

 

5. This Resignation Request is governed by English law.

 

SECOND SHURGARD FINANCE S.À R.L.

     

[Relevant Guarantor]

By:           By:                      

 

The Facility Agent confirms that this resignation takes effect on
[                    ].

 

THE ROYAL BANK OF SCOTLAND PLC

By:          

 

133



--------------------------------------------------------------------------------

SCHEDULE 6

 

FORM OF COMPLIANCE CERTIFICATE

 

[ON THE LETTERHEAD OF THE FACILITY AGENT]

 

To: THE ROYAL BANK OF SCOTLAND PLC as Facility Agent

 

To: SECOND SHURGARD SPRL

 

Date: [                    ]

 

Dear Sirs,

 

SECOND SHURGARD FINANCE S.À R.L.- €140,000,000 Credit Facility Agreement

dated [            ], 2004 (the Agreement)

 

1. We refer to the Agreement. This is a Compliance Certificate.

 

2. We confirm that as [a relevant testing date]:

 

  (a) Batched Interest Cover is [        ];

 

  (b) Consolidated Interest Cover is [        ]; and

 

  (c) the Loan to Value ratio is [        ].

 

3. We set out below calculations establishing the figures in paragraph 2 above:

 

[        ].

 

4. [We confirm that no Default is outstanding as at [relevant testing date].

 

SECOND SHURGARD FINANCE S.À R.L. By:     [Insert applicable certification
language] for.............

[auditors of the Company]

     

 

134



--------------------------------------------------------------------------------

SCHEDULE 7

 

STAMP DUTY AND REGISTRATION AND FORMALITY REQUIREMENTS

 

PART 1

 

APPLICABLE STAMP DUTY

 

1. Nominal stamp duty (droit de timbre de dimension) payable in France under
Article 899 of the French General Tax Code (Code générale des Impôts) in respect
of each Finance Document that contains a written undertaking for payment or
reimbursement of a sum of money, if made or registered in France, to which a
French Obligor is party.

 

2. Nominal stamp duties (droits de timbre et d’enregistrement fixe ou
proportionnel) payable in Belgium in respect of each Security Document which is
prepared (opgemaakt/dressé) in Belgium.

 

3. Fixed and proportional registration duties (droits d’enregistrement fixe ou
proportionnel) payable in Luxembourg in respect of each Finance Document
registered with the Administration de l’Enregistrement et des Domaines in
Luxembourg.

 

4. If, in relation to a Property situated in Sweden, a new mortgage certificate
is to be issued in Sweden, a stamp duty of two per cent. of the value of such
newly issued mortgage certificate is payable.

 

5. In relation to a Swedish Obligor of Property in Sweden if a new mortgage
certificates needs to be issued in connection with a Security (such as a charge
over real property) in Sweden, stamp duty of two per cent. of the amount of the
new mortgage shall be paid.

 

6. If, in relation to a Property situated in Denmark, a new mortgage is to be
issued in Denmark, a registration fee of DKK1, 400 plus 1.5 per cent. of the
value of such newly issued mortgage is payable.

 

7. In relation to each Finance Document that has to be set down in a notarial
deed (notariële akte) a stamp duty (registratierecht) of €3,000 is payable in
The Netherlands for each notarial deed that has to be presented for registration
(aanbieden ter registratie).

 

PART 2

 

APPLICABLE REGISTRATION AND FORMALITY REQUIREMENTS

 

1. In relation to a French Obligor or a Property in France:

 

  (a) notarisation of the Real Estate Security Document relating to that
Property and registration of an original or notarised copy of that Real Estate
Security Document together with a duly executed and certified bordereaux
d’inscription hypothécaire with the applicable Land Registry for the Property;

 

  (b) registration of the Shares Security Agreement relating to the shares of
that Obligor in its shareholding books (compte d’actionnaire and registre des
mouvements de titres) or (as applicable) registration (enregistrement) of that
Shares Security Agreement with the French tax authorities and notification by
bailiff (huissier) to that Obligor in accordance with article 2075 of the French
Civil Code;

 

135



--------------------------------------------------------------------------------

  (c) registration (enregistrement) of each Account Security Agreement relating
to a bank account in France with the French tax authorities and formal
notification (signification) by bailiff (huissier) of the bank at which that
account is held in accordance with article 2075 of the French Civil Code;

 

  (d) if applicable, registration (enregistrement) of each Receivables Security
Agreement governed by French law with the French tax authorities and
notification by bailiff (huissier) to the relevant tenants under the Leases in
accordance with article 2075 of the French Civil Code;

 

  (e) compliance with the formalities of publicité foncière in relation to any
Receivables Security Agreement to which that Obligor is party;

 

  (f) notarial notification of the legal insurance pledge to the relevant
insurance company in accordance with the terms of the Real Estate Security
Documents and article L-121-13 of the Insurance Code (Code des Assurances).

 

2. In relation to a Belgian Obligor (if shares of that Obligor are in registered
form) registration of the Shares Security Agreement relating to those shares in
its register of shareholders (aandeelhoudersregister/registre des actionnaires)
or (if shares of that Belgian Obligor are in bearer form) delivery of the shares
of that Obligor to the Facility Agent.

 

3. In relation to a Dutch Obligor or a Property in The Netherlands:

 

  (a) execution of the Real Estate Security Document relating to that Property
before a civil law notary and registration of a notarised copy of that Real
Estate Security Document with the Land Registry (Dienst van het Kadaster en
Openbare Registers) for the Property;

 

  (b) execution of each Shares Security Agreement relating to the shares of that
Obligor before a civil-law notary and registration of that agreement in its
shareholders register (aandeelhoudersregister); and

 

  (c) with respect to any Dutch law governed undisclosed rights of pledge (stil
pandrecht) created pursuant to any of the Security Documents, registration
thereof with the appropriate register.

 

4. In relation to a German Obligor or a Property in Germany:

 

  (a) registration of the Land Charge in the land register (Grundbuch) of the
competent Land Registry (Grundbuchamt);

 

  (b) notification to third party debtors of pledges in respect of any claims;

 

  (c) notification of share pledges to the company whose shares are being
pledged;

 

  (d) notarial certificate of signature in relation to the Land Charge;

 

  (e) notarisation of the submission to immediate enforcement (Unterwerfung
unter die sofortige Zwangsvollstreckung) relating to the Land Charge and
registration of the submission to immediate enforcement in the land register of
the competent land registry; and

 

136



--------------------------------------------------------------------------------

  (f) notarisation of the Shares Security Agreement to the extent it relates to
the shares limited liability company (Gesellschaft mit beschränkter Haftung).

 

5. In relation to a Danish Obligor or a Property in Denmark:

 

  (a) execution of the Real Estate Security Document relating to that Property
by duly authorised officers of the relevant Danish Obligor. Registration of the
mortgage delivered together with the original Title of Deed (skøde) and a
transcript from the Danish Commerce and Companies Agency;

 

  (b) execution of each Share Security Agreement relating to the shares of the
relevant Danish Obligor and registration of that Share Security Agreement in the
relevant Danish Obligor’s Share Register; and

 

  (c) execution of the Receivables Security Agreement and (if applicable)
registration of the same.

 

  (d) execution of the Assignment of Insurance and notification to the relevant
insurance company of the assignment.

 

6. In relation to the Borrower:

 

  (a) registration of the Shares Security Agreement in its register of
shareholders (registre des associés);

 

  (b) notification of the Account Security Agreement to the account holding
bank.

 

7. In relation to a Swedish Obligor or a Property in Sweden:

 

  (a) execution of any Real Estate Security Document and delivery of the
mortgage certificates and a copy of the notification sent to the relevant
district court regarding the registration of the pledge created by the relevant
Real Estate Security Document;

 

  (b) execution of each Share Security Agreement relating to the shares of the
relevant Swedish Obligor and delivery of the share certificates, notification to
the relevant pledged entity and registration of the Share Security Agreement in
the Swedish Obligor’s Share register (if the relevant Swedish Obligor is a
limited liability company) or (in the case of a pledge of a limited partnership)
a notification to the pledged limited partnership;

 

  (c) execution of the Receivables Pledge Agreement and a copy of the
notification sent to the relevant insurance company; and

 

  (d) execution of the Account Security Agreement and a copy of the notification
sent to the relevant Account bank.

 

137



--------------------------------------------------------------------------------

SCHEDULE 8

 

PRINCIPLES OF CONSTRUCTION

 

1. FRENCH TERMS

 

In this Agreement a reference used in connection with any French Obligor to:

 

  (a) a winding-up, administration or dissolution (and each of those terms)
includes a redressement judiciaire, cession totale de l’entreprise or
liquidation judiciaire under Article L.620-1 et seq. of the French Commercial
Code;

 

  (b) a composition, assignment or similar arrangement with any creditor
includes a réglement amiable under Article L.611-3 et seq. of the French
Commercial Code;

 

  (c) a compulsory manager, receiver, administrator includes an administrateur
judiciaire, administrateur provisoire, mandataire ad hoc, conciliateur or
mandataire liquidateur;

 

  (d) a lease includes an opération de crédit-bail;

 

  (e) a reconstruction includes any contribution of part of its business in
consideration of shares (apport partiel d’actifs) and any demerger (scission)
implemented in accordance with Articles L.236-1 to L.236-24 of the French
Commercial Code;

 

  (f) a Security Interest includes any type of security (sûreté réelle) and
transfer by way of security;

 

  (g) a person being unable to pay its debts includes that person being in a
state of cessation des paiements;

 

  (h) the French Commercial Code means the Code de Commerce; and

 

  (i) the French Civil Code means the Code Civil.

 

2. BELGIAN TERMS

 

In this Agreement a reference used in connection with any Belgian Obligor to:

 

  (a) a liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrator receiver, administrator or similar officer
includes any curator/curateur, vereffenaar/liquidateur, voorlopig
bewindvoerder/administrateur provisoire, gerechtelijk deskundige/expert
judiciaire, mandataris ad hoc/mandataire ad hoc and sekwester/séquestre;

 

  (b) a Security Interest includes any mortgage (hypotheek / hypothèque), pledge
(pand / nantissement), any mandate to grant a mortgage, a pledge or any other
real surety (mandaat/mandat), privilege (voorrecht / privilège), reservation of
title arrangement (eigendomsvoorbehoud / droit de rétention), any real surety
(zakelijke zekerheid / sûreté réelle) and any transfer by way of security
(overdracht ten titel van zekerheid / transfert à titre de garantie);

 

  (c) a person being unable to pay its debts is that person being in a state of
cessation of payments (staking van betaling/cessation de paiements);

 

138



--------------------------------------------------------------------------------

  (d) a composition, assignment or similar arrangement includes, a minnelijk
akkoord met alle schuldeisers / accord amiable avec tous les créanciers; winding
up, administration or dissolution includes any vereffening/liquidation,
ontbinding / dissolution, faillissement / faillite and sluiting van een
onderneming/fermeture d’une enterprise;

 

  (e) an attachment, sequestration, distress, execution or analogous events
includes any uitvoerend beslag/saisie exécutoire and bewarend beslag/saisie
conservatoire; and

 

  (f) an amalgation, demerger, merger, consolidation or reconstruction includes
a overdracht van algemeenheid/transfert d’universalité, overdracht van
bedrijfstak/transfert de branche d’activité, splitsing/scission and fusie/fusion
and assimilated transaction in accordance with article 676 and 677 of the
Belgian Companies Code (gelijkgestelde verrichting/opération assimilée).

 

3. DUTCH TERMS

 

In this Agreement, a reference used in connection with any Dutch Obligor to:

 

  (a) (where applicable) a necessary action to authorise, includes without
limitation:

 

  (i) any action required to comply with the Works Councils Act of the
Netherlands (Wet op de ondernemingsraden); and

 

  (ii) obtaining an unconditional positive advice (advies) from the competent
works council(s);

 

  (b) financial assistance means any act contemplated by:

 

  (i) (for a besloten vennootschap) Article 2:207(c) of the Dutch Civil Code; or

 

  (ii) (for a naamloze vennootschap) Article 2:98(c) of the Dutch Civil Code;

 

  (c) a security interest includes any mortgage (hypotheek), pledge (pandrecht),
retention of title arrangement (eigendomsvoorbehoud), privilege (voorrecht),
right of retention (recht van retentie), right to reclaim goods (recht van
reclame), and, in general, any right in rem (beperkte recht), created for the
purpose of granting security (goederenrechtelijk zekerheidsrecht);

 

  (d) (i) a winding-up, administration or dissolution (and any of those terms)
includes being declared bankrupt (failliet verklaard) or dissolved (ontbonden);

 

  (ii) a moratorium includes surséance van betaling and granted a moratorium
includes surséance verleend;

 

  (iii) any step or procedure taken in connection with insolvency proceedings
includes filing a notice under section 36 of the Tax Collection Act of the
Netherlands (Invorderingswet 1990) or Section 16d of the Social Insurance
Co-ordination Act of the Netherlands (Coördinatiewet Sociale Verzekeringen);

 

  (iv) a trustee in bankruptcy includes a curator;

 

139



--------------------------------------------------------------------------------

  (v) an administrator includes a bewindvoerder; and

 

  (vi) an attachment includes a beslag.

 

4. LUXEMBOURG TERMS

 

In this Agreement, a reference used in connection with any Luxembourg Obligor
to:

 

  (a) a composition, assignment or similar arrangement with any creditor
includes, without limitation, bankruptcy (faillite), insolvency, liquidation,
composition with creditors (concordat préventif de faillite), moratorium or
reprieve from payment (sursis de paiement), controlled management (gestion
contrôlée), general settlement with creditors, reorganisation or similar laws
affecting the rights of creditors generally;

 

  (b) a liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrative receiver, administrator or similar officer
includes, without limitation, a juge délégué, commissaire, juge-commissaire,
liquidateur or curateur;

 

  (c) a security interest includes any hypothèque, nantissement, gage,
privilège, sûreté réelle, droit de rétention and any type of real security
(sûreté réelle) or agreement or arrangement having a similar effect and any
transfer of title by way of security; and

 

  (d) a person being unable to pay its debts includes that person being in a
state of cessation of payments (cessation de paiements).

 

5. GERMAN TERMS

 

In this Agreement, a reference used in connection with any German Obligor to:

 

  (a) title when used in relation to Property situated in Germany, means sole
legal and beneficial ownership (Alleineigentum) or, in the case of hereditary
building rights (running for a minimum of a further 30 years), sole and legal
entitlement (Alleinberechtigung);

 

  (b) a person being unable to pay its debts includes that person being in a
state of Zahlungsunfähigkeit or being overindebted (Überschuldung) or being at
risk of being unable to pay its debts as they fall due (drohende
Zahlungsunfähigkeit);

 

  (c) a compulsory manager, receiver, administrator includes an
Insolvenzverwalter or creditor’s trustee (Sachwalter); and

 

  (d) a winding up, administration or dissolution (and each of those terms)
includes insolvency proceedings (Insolvenzverfahren).

 

6. DANISH TERMS

 

In this Agreement, a reference used in connection with any Danish Obligor to
Financial Assistance means any act contemplated by it pursuant to Section 49 and
50 of the Danish Act on Private Limited Liabilities Companies
(Anpartsselskabsloven).

 

140



--------------------------------------------------------------------------------

7. VAT

 

In this Agreement VAT:

 

  (a) in relation to France means value added tax chargeable under or pursuant
to the French General Tax Code (Code Général des Impôts) and the EC Sixth
Directive (77/388/EEC); and

 

  (b) in relation to Belgium, either Taxe sur la Valeur Ajoutée or Belasting
over de Toegevoegde Waarde;

 

  (c) in relation to The Netherlands, Belasting over de Toegevoegde Waarde;

 

  (d) in relation to Luxembourg, the tax imposed by the Sixth Council Directive
(77/388/EEC) of the European Communities and any national legislation
implementing that directive together with legislation supplemental thereto; and

 

  (e) in relation to Germany means value added tax chargeable under or pursuant
to the German VAT Law (Umsatzsteuergesetz).

 

141



--------------------------------------------------------------------------------

SIGNATORIES

 

Company

SECOND SHURGARD SPRL

By:

    Borrower

SECOND SHURGARD FINANCE S.À R.L.

By:

    Guarantors

SHURGARD DEUTSCHLAND RE 2 GMBH

By:

    SECOND SHURGARD FRANCE SAS By:     SECOND SHURGARD NEDERLAND B.V. By:    

SHURGARD UK PROPERTIES (2004) LIMITED

By:     SECOND SHURGARD DENMARK INVEST ApS By:     SECOND SHURGARD DENMARK ApS
By:    

 

142



--------------------------------------------------------------------------------

Mandated Lead Arranger

THE ROYAL BANK OF SCOTLAND

By:

    Original Lender

THE ROYAL BANK OF SCOTLAND PLC

By:

    Facility Agent

THE ROYAL BANK OF SCOTLAND PLC

By:

   

 

143